 



Exhibit 10.3
 
SALE AND SERVICING AGREEMENT
by and among
CS FUNDING VII DEPOSITOR LLC,
as the Seller
CAPITALSOURCE FINANCE LLC,
as the Originator and as the Servicer
EACH OF THE ISSUERS
FROM TIME TO TIME PARTY HERETO,
EACH OF THE LIQUIDITY BANKS
FROM TIME TO TIME PARTY HERETO
CITICORP NORTH AMERICA, INC.,
as the Administrative Agent
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Backup Servicer and as the Collateral Custodian
Dated as of May 8, 2008
COMMERCIAL LOAN-BACKED VARIABLE FUNDING CERTIFICATES
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I DEFINITION     2          
 
            Section 1.1  
Certain Defined Terms
    2       Section 1.2  
Other Terms
    55       Section 1.3  
Computation of Time Periods
    55       Section 1.4  
Interpretation
    55          
 
        ARTICLE II PURCHASE OF THE VARIABLE FUNDING CERTIFICATES     56        
 
 
            Section 2.1  
The Variable Funding Certificates
    56       Section 2.2  
[Intentionally Omitted]
    57       Section 2.3  
Procedures for Advances
    57       Section 2.4  
Reduction of the Facility Amount; Mandatory and Optional Repayments; Increase of
Commitment
    58       Section 2.5  
Determination of Interest
    59       Section 2.6  
Percentage Evidenced by each Variable Funding Certificate
    59       Section 2.7  
[Reserved]
    60       Section 2.8  
Notations on Variable Funding Certificates
    60       Section 2.9  
Settlement Procedures During the Revolving Period
    60       Section 2.10  
Settlement Procedures During the Amortization Period
    62       Section 2.11  
Collections and Allocations
    63       Section 2.12  
Payments, Computations, Etc.
    63       Section 2.13  
Mandatory Repurchase
    64       Section 2.14  
Fees
    64       Section 2.15  
Increased Costs; Capital Adequacy; Illegality
    65       Section 2.16  
Taxes
    67       Section 2.17  
Assignment of the Sale Agreement
    68       Section 2.18  
Substitution of Assets
    68       Section 2.19  
Optional Sales
    69       Section 2.20  
Discretionary Sales
    71       Section 2.21  
FDIC Sales
    73          
 
        ARTICLE III CONDITIONS TO ADVANCES     74          
 
            Section 3.1  
Conditions to Closing and Initial Advance
    74       Section 3.2  
Conditions Precedent to All Advances
    75          
 
        ARTICLE IV REPRESENTATIONS AND WARRANTIES     78          
 
            Section 4.1  
Representations and Warranties of the Seller
    78       Section 4.2  
Representations and Warranties of the Seller Relating to the Agreement and the
Collateral
    87       Section 4.3  
Representations and Warranties of the Servicer
    88       Section 4.4  
Representations and Warranties of the Backup Servicer
    91  

 i 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page     Section 4.5  
Representations and Warranties of the Collateral Custodian
    92       Section 4.6  
Breach of Certain Representations and Warranties
    93          
 
        ARTICLE V GENERAL COVENANTS     94          
 
            Section 5.1  
Affirmative Covenants of the Seller
    94       Section 5.2  
Negative Covenants of the Seller
    97       Section 5.3  
Covenants of the Seller Relating to the Hedging of Assets
    100       Section 5.4  
Affirmative Covenants of the Servicer
    101       Section 5.5  
Negative Covenants of the Servicer
    103       Section 5.6  
Affirmative Covenants of the Backup Servicer
    104       Section 5.7  
Negative Covenants of the Backup Servicer
    105       Section 5.8  
Affirmative Covenants of the Collateral Custodian
    105       Section 5.9  
Negative Covenants of the Collateral Custodian
    105       Section 5.10  
Covenant of the Seller, the Servicer and the Originator
    105          
 
        ARTICLE VI ADMINISTRATION AND SERVICING OF ASSETS     106          
 
            Section 6.1  
Designation of the Servicer
    106       Section 6.2  
Duties of the Servicer
    106       Section 6.3  
Authorization of the Servicer
    108       Section 6.4  
Collection of Payments
    109       Section 6.5  
Servicer Advances
    111       Section 6.6  
Realization Upon Charged-Off Assets
    111       Section 6.7  
Maintenance of Insurance Policies
    112       Section 6.8  
Servicing Compensation
    112       Section 6.9  
Payment of Certain Expenses by Servicer
    112       Section 6.10  
Reports
    113       Section 6.11  
Annual Statement as to Compliance
    113       Section 6.12  
Annual Independent Public Accountant’s Servicing Reports
    114       Section 6.13  
Limitation on Liability of the Servicer and Others
    114       Section 6.14  
The Servicer Not to Resign
    114       Section 6.15  
Servicer Defaults
    115       Section 6.16  
Appointment of Successor Servicer
    116          
 
        ARTICLE VII THE BACKUP SERVICER     118          
 
            Section 7.1  
Designation of the Backup Servicer
    118       Section 7.2  
Duties of the Backup Servicer
    119       Section 7.3  
Merger or Consolidation
    120       Section 7.4  
Backup Servicing Compensation
    120       Section 7.5  
Backup Servicer Removal
    121       Section 7.6  
Limitation on Liability
    121       Section 7.7  
The Backup Servicer Not to Resign
    121  

 ii 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page ARTICLE VIII THE COLLATERAL CUSTODIAN     122
         
 
            Section 8.1  
Designation of Collateral Custodian
    122       Section 8.2  
Duties of Collateral Custodian
    122       Section 8.3  
Merger or Consolidation
    124       Section 8.4  
Collateral Custodian Compensation
    124       Section 8.5  
Collateral Custodian Removal
    124       Section 8.6  
Limitation on Liability
    124       Section 8.7  
The Collateral Custodian Not to Resign
    125       Section 8.8  
Release of Documents
    126       Section 8.9  
Return of Required Asset Documents
    126       Section 8.10  
Access to Certain Documentation and Information Regarding the Collateral; Audits
    127       Section 8.11  
Securities Intermediary
    127          
 
        ARTICLE IX SECURITY INTEREST     129          
 
            Section 9.1  
Grant of Security Interest
    129       Section 9.2  
Release of Lien on Collateral
    129       Section 9.3  
Further Assurances
    130       Section 9.4  
Remedies
    130       Section 9.5  
Waiver of Certain Laws
    130       Section 9.6  
Power of Attorney
    130          
 
        ARTICLE X TERMINATION EVENTS     131          
 
            Section 10.1  
Termination Events
    131       Section 10.2  
Remedies
    134          
 
        ARTICLE XI INDEMNIFICATION     134          
 
            Section 11.1  
Indemnities by the Seller
    134       Section 11.2  
Indemnities by the Servicer
    137       Section 11.3  
After-Tax Basis
    138          
 
        ARTICLE XII THE ADMINISTRATIVE AGENT     138          
 
            Section 12.1  
The Administrative Agent
    138          
 
        ARTICLE XIII MISCELLANEOUS     142          
 
            Section 13.1  
Amendments and Waivers
    142       Section 13.2  
Notices, Etc.
    142       Section 13.3  
Ratable Payments
    142       Section 13.4  
No Waiver; Remedies
    143       Section 13.5  
Binding Effect; Benefit of Agreement
    143       Section 13.6  
Term of this Agreement
    143       Section 13.7  
Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue
    143       Section 13.8  
Waiver of Jury Trial
    144       Section 13.9  
Costs, Expenses and Taxes
    144  

 iii 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page     Section 13.10  
No Proceedings
    145       Section 13.11  
Recourse Against Certain Parties
    145       Section 13.12  
Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Advances
    146       Section 13.13  
Confidentiality
    147       Section 13.14  
Execution in Counterparts; Severability; Integration
    148       Section 13.15  
Waiver of Set-off
    149       Section 13.16  
Assignments
    149       Section 13.17  
Heading and Exhibits
    152       Section 13.18  
Loans Subject to Retained Interest Provisions
    152       Section 13.19  
Tax Treatment of Advances
    153       Section 13.20  
Appointment of Successor Agent
    153       Section 13.21  
Payment Direction
    154  

 iv 

 



--------------------------------------------------------------------------------



 



EXHIBITS

     
EXHIBIT A-1
  Form of Borrowing Notice (Advances)
EXHIBIT A-2
  Form of Borrowing Notice (Reinvestments of Principal Collections and Reduction
of Advances Outstanding and Facility Amount)
EXHIBIT A-3
  Form of Borrowing Base Certificate
EXHIBIT B
  Form of Variable Funding Certificate
EXHIBIT C
  Form of Monthly Report
EXHIBIT D
  [Intentionally omitted]
EXHIBIT E-1
  Form of Officer’s Certificate as to Solvency (CS Funding VII Depositor LLC)
EXHIBIT E-2
  Form of Officer’s Certificate as to Solvency (CapitalSource Finance LLC)
EXHIBIT F-1
  Form of Officer’s Closing Certificate (CS Funding VII Depositor LLC)
EXHIBIT F-2
  Form of Officer’s Closing Certificate (CapitalSource Finance LLC)
EXHIBIT G-1
  Form of Power of Attorney (CS Funding VII Depositor LLC)
EXHIBIT G-2
  Form of Power of Attorney (CapitalSource Finance LLC)
EXHIBIT H
  Form of Release of Required Asset Documents
EXHIBIT I
  Form of Assignment of Mortgage
EXHIBIT J
  Form of Servicer’s Certificate
EXHIBIT K
  [Intentionally omitted]
EXHIBIT L
  Form of Certificate of Outside Counsel
EXHIBIT M
  Form of Assignment and Acceptance
EXHIBIT N
  Form of Parent Undertaking — Originator
EXHIBIT O
  Form of Parent Undertaking — Servicer

SCHEDULES

     
SCHEDULE I
  Condition Precedent Documents
SCHEDULE II
  List of Lock-Box Banks and Lock-Box Accounts
SCHEDULE III
  Location of Required Asset Documents and Asset Files
SCHEDULE IV
  Asset List
SCHEDULE V
  [Reserved]
SCHEDULE VI
  Investors
SCHEDULE VII
  Exempt Facilities
SCHEDULE VIII
  Initial Approved Dealers and Approved Pricing Services
SCHEDULE IX
  Excluded Loans

 v 

 



--------------------------------------------------------------------------------



 



SALE AND SERVICING AGREEMENT
     THIS SALE AND SERVICING AGREEMENT (such agreement as amended, modified,
waived, supplemented, restated or replaced from time to time, the “Agreement”)
dated as of May 8, 2008, by and among:
     (1) CS FUNDING VII DEPOSITOR LLC, a Delaware limited liability company, as
the seller hereunder (together with its successors and assigns in such capacity,
the “Seller”);
     (2) CAPITALSOURCE FINANCE LLC, a Delaware limited liability company
(“CSF”), as the loan originator (together with its successors and assigns in
such capacity, the “Originator”), and as the servicer (together with its
successors and assigns in such capacity, the “Servicer”);
     (3) EACH OF THE ISSUERS FROM TIME TO TIME PARTY HERETO (together with their
respective successors and assigns in such capacities, each an “Issuer”);
     (4) EACH OF THE LIQUIDITY BANKS FROM TIME TO TIME PARTY HERETO (together
with their respective successors and assigns in such capacities, each a
“Liquidity Bank”);
     (5) CITICORP NORTH AMERICA, INC., a Delaware corporation (“CNAI”), as the
administrative agent for the Issuers and Liquidity Banks hereunder (together
with its successors and assigns in such capacity, including any successor
appointed pursuant to ARTICLE XII, the “Administrative Agent”); and
     (6) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), not in its
individual capacity but as the backup servicer (together with its successors and
assigns in such capacity, the “Backup Servicer”), and not in its individual
capacity but as the collateral custodian (together with its successors and
assigns in such capacity, the “Collateral Custodian”).
R E C I T A L S
     WHEREAS, the Seller has acquired, and may from time to time continue to
acquire, certain Assets (as defined below) from the Originator pursuant to the
Sale Agreement (as defined below);
     WHEREAS, the Seller has previously financed the Existing Assets (as defined
below) through the CS VII Issuer Financing (as defined below) and now wishes to
repay the CS VII Issuer Financing in full, receive a distribution and
reconveyance of the Existing Assets previously held under the CS VII Issuer
Financing from the Issuer (as defined in the Indenture defined below), its
wholly-owned subsidiary, and finance hereunder the Existing Assets together with
Additional Assets it may acquire from time to time;

1



--------------------------------------------------------------------------------



 



     WHEREAS, in order to accomplish such financing, the Seller is prepared to
transfer and assign, and grant security interests in, the Existing Assets and
Additional Assets and other proceeds with respect thereto to the Purchasers (as
defined below) from time to time;
     WHEREAS, the Purchasers may, in accordance with the terms of this
Agreement, purchase such Assets; and
     WHEREAS, all other conditions precedent to the execution of this Agreement
have been complied with;
     NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITION
     Section 1.1 Certain Defined Terms.
     Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.1. As used in this Agreement and its schedules, exhibits
and other attachments, unless the context requires a different meaning, the
following terms shall have the following meanings:
“1940 Act”: The Investment Company Act of 1940, as amended.
“Accrual Period”: (a) with respect to each Advance (or portion thereof) funded
at an Interest Rate other than the CP Rate, (i) with respect to the first
Payment Date, the period from and including the Closing Date to but excluding
such first Payment Date and (ii) with respect to any subsequent Payment Date,
the period from and including the previous Payment Date to but excluding such
subsequent Payment Date, and (b) with respect to each Advance (or portion
thereof) funded at an Interest Rate equal to the CP Rate, (i) with respect to
the first Payment Date, the period from and including the Closing Date to and
including the last day of the calendar month in which the Closing Date occurs
and (ii) with respect to any subsequent Payment Date, the period ending on the
last day of the calendar month immediately preceding the month in which the
Payment Date occurs and commencing on the first day of such immediately
preceding calendar month.
“Acquired Loan”: A Loan (other than an Excluded Loan) that is either
(a) originated by a Person other than the Originator, CapitalSource Inc. or any
of their respective Subsidiaries and is acquired by the Originator,
CapitalSource Inc. or any of their respective Subsidiaries in an arm’s length
transaction from an unaffiliated third party; or (b) extended by the Originator,
CapitalSource Inc. or any of their respective Subsidiaries directly to the
Obligor as part of a multi-lender Loan in which neither CapitalSource Inc. nor
any of its Subsidiaries is the administrative (or other analogous) agent;
provided that the calculation of the principal amount of any Acquired Loan
hereunder shall exclude any Retained Interest with respect to such Acquired
Loan.
“Addition Date”: With respect to any Additional Assets, the date on which such
Additional Assets become part of the Collateral.

2



--------------------------------------------------------------------------------



 



“Additional Amount”: Defined in Section 2.16(a).
“Additional Assets”: All Assets that become part of the Collateral after the
Closing Date.
“Adjusted Eurodollar Rate”: For any Accrual Period, an interest rate per annum
equal to a fraction, expressed as a percentage and rounded upwards (if
necessary) to the nearest 1/100 of 1%, (i) the numerator of which is equal to
the offered quotation to first-class banks in the New York interbank Eurodollar
market by the Administrative Agent for Dollar deposits of amounts in same day
funds comparable to the outstanding principal amount of the Advance for which an
interest rate is then being determined with maturities comparable to the Accrual
Period to be applicable to such Advance, determined as of 10:00 a.m. (New York
City, New York time) on the date which is two Business Days prior to the
commencement of such Accrual Period (and rounded upward to the next whole
multiple of 1/16 of 1%) to a fraction, expressed as a percentage and rounded
upwards (if necessary) to the nearest 1/100 of 1%, and (ii) the denominator of
which is equal to 100% minus the Eurodollar Reserve Percentage for such Accrual
Period.
“Administrative Agent”: Defined in the Preamble of this Agreement.
“Advance”: Defined in Section 2.1(b).
“Advance Rate”: On any Business Day, with respect to each Loan, a percentage
determined as follows:

  (a)   with respect to all Senior Secured Loans assigned Loan Rating 1, Loan
Rating 2, Loan Rating 3 or Loan Rating 4, 85%;     (b)   with respect to all
Subordinated Loans assigned Loan Rating 1, Loan Rating 2, Loan Rating 3 or Loan
Rating 4, 65%;     (c)   with respect to all Senior Secured Loans assigned Loan
Rating 5, 50%;     (d)   with respect to all Subordinated Loans assigned Loan
Rating 5, 25%;     (e)   with respect to all Loans assigned Loan Rating 6, 0%;
and     (f)   with respect to any Rated Retained Security that is an Eligible
Loan, 75%.

For purposes of calculating the Advance Rate with respect to any Acquired Loans,
Agented Loans and Participation Loans, the applicable Advance Rate will be
determined by reference to the type of underlying Loan being acquired, assigned,
agented or participated in, as the case may be.

3



--------------------------------------------------------------------------------



 



“Advances Outstanding”: On any day, the aggregate principal amount of all
Advances outstanding on such day, after giving effect to all repayments of
Advances and the making of new Advances on such day.
“Affected Party”: The Administrative Agent, the Purchasers, each Liquidity Bank,
all assignees, participants and Affiliates of the Purchasers and each Liquidity
Bank, any successor to CNAI as Administrative Agent and any sub-agent of the
Administrative Agent.
“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or under common control with such Person,
or is a director or officer of such Person. For purposes of this definition,
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) when used with respect to any specified Person means the
possession, direct or indirect, of the power to vote 20% or more of the voting
securities of such Person or to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
“Agent’s Account”: A special account (account number 40517805) in the name of
the Administrative Agent maintained at Citibank, N.A.
“Agented Loans”: With respect to any Loan, one or more loans to an Eligible
Obligor wherein (a) the loan(s) are originated by the Originator in accordance
with the Credit and Collection Policy as a part of a loan transaction that has
been fully consummated between the Originator and the related Obligor (without
regard to any subsequent syndication of such Loan) prior to such Agented Loans
becoming part of the Collateral hereunder, (b) upon an assignment of the loan
under the Sale Agreement to the Seller, any original note related thereto will
be endorsed to the Administrative Agent and held by the Collateral Custodian, on
behalf of the Secured Parties, (c) the Seller, as assignee of the loan, will
have all of the rights but none of the obligations of the Originator with
respect to such loan and the Originator’s right, title and interest in and to
the Related Property including the right to receive and collect payments
directly in its own name and to enforce its rights directly against the Obligor
thereof, (d) the loan, if secured, is secured by an undivided interest in the
Related Property that also secures and is shared by, on a pro rata basis, all
other holders of such Obligor’s loan of equal priority and (e) the Originator
(or a wholly owned subsidiary of the Originator) is the administrative (or other
analogous) agent for loans to such Obligor.
“Aggregate Outstanding Asset Balance”: On any date of determination, the sum of
the Outstanding Asset Balances of all Eligible Assets included as part of the
Collateral on such date.
“Aggregate Unpaids”: At any time, an amount equal to the sum of all unpaid
Advances Outstanding, Interest, Breakage Costs, Hedge Breakage Costs and all
other amounts owed by the Seller to the Purchasers, the Administrative Agent,
the Backup Servicer, each Hedge Counterparty and the Collateral Custodian
hereunder (including, without limitation, all Indemnified Amounts, other amounts
payable under Article XI and amounts required under Section 2.9, Section 2.10,
Section 2.14, Section 2.15 and Section 2.16 to the Affected Parties or
Indemnified Parties) or under any Hedging Agreement (including, without
limitation, payments in respect of the termination of any such Hedging
Agreement) or by the Seller or any other Person under any fee letter (including,
without limitation, the Purchaser Fee Letter, the Backup

4



--------------------------------------------------------------------------------



 



Servicer and Collateral Custodian Fee Letter) delivered in connection with the
transactions contemplated by this Agreement (whether due or accrued).
“Alarm Service Loan”: An Eligible Loan to a Dealer (or any other Person agreed
to by the Administrative Agent) that has secured its repayment obligations with
the payments from one or more individuals, businesses or other entities that
have entered into security alarm monitoring or security alarm monitoring and
maintenance contracts to receive the security alarm monitoring or security alarm
monitoring and maintenance services provided thereby.
“Allocation Adjustment Event”: With respect to each Loan included in the
Collateral subject to the Retained Interest provisions of this Agreement, the
occurrence of any one or more of the following under and as defined in any
Permitted Securitization Transaction rated by the Rating Agencies, as
applicable: (i) a “Servicer Default”, (ii) an “Event of Default” or (iii) an
“Accelerated Amortization Event”.
“Alternative Rate”: An interest rate per annum equal to the Adjusted Eurodollar
Rate calculated on a daily basis; provided that the Alternative Rate shall be
the Base Rate (i) for all Advances of any Liquidity Bank which has provided a
notice pursuant to clause (a), (b), (c) or (d) of the definition of Eurodollar
Disruption Event and (ii) for the relevant Advances of any Liquidity Bank which
has provided a notice pursuant to clause (e) of the definition of Eurodollar
Disruption Event.
“Amortization Period”: The period beginning on the occurrence of the Termination
Date and ending on the Collection Date.
“Applicable Law”: For any Person or property of such Person, all existing and
future applicable laws, rules, regulations (including proposed, temporary and
final income tax regulations), statutes, treaties, codes, ordinances, permits,
certificates, orders and licenses of and interpretations by any Governmental
Authority (including, without limitation, usury laws, the Federal Truth in
Lending Act, and Regulation Z and Regulation B of the Board of Governors of the
Federal Reserve System), and applicable judgments, decrees, injunctions, writs,
awards or orders of any court, arbitrator or other administrative, judicial, or
quasi-judicial tribunal or agency of competent jurisdiction.
“Appraisal”: With respect to any Mortgaged Property as to which an appraisal is
required or permitted to be performed pursuant to the terms of this Agreement,
an appraisal performed in conformance with the guidelines of the Appraisal
Institute.
“Appraisal Institute”: The international membership association of professional
real estate appraisers.
“Approved Dealers”: With respect to any Acquired Loan, (A) the nationally
recognized dealers set forth on Schedule VIII hereto and (B) any other
nationally recognized dealers that either are (x) designated by the
Administrative Agent, acting in its reasonable discretion or (y) proposed by the
Servicer by notice to the Administrative Agent and approved by the
Administrative Agent in its sole discretion, and that (in case of both clauses
(x) and (y)) are (1) Independent of each other, (2) Independent of the
Originator and the Servicer and (3) regularly deal in assets in the nature of
such Acquired Loan; provided, however, that, the Administrative Agent may
designate dealers to

5



--------------------------------------------------------------------------------



 



be added to, or removed from, the aforementioned Schedule VIII from time to time
(and, upon any such designation, such Schedule VIII shall be deemed to have been
amended to reflect such designation without further action by any Person).
“Approved Pricing Service”: (A) the pricing services set forth on Schedule VIII
hereto and (B) any other pricing services that either are (x) designated by the
Administrative Agent in its sole discretion or (y) proposed by the Servicer by
notice to the Administrative Agent and approved by the Administrative Agent in
its sole discretion; provided, however, that, in the case of both clauses
(A) and (B), unless otherwise agreed by the Administrative Agent, an Acquired
Loan will be considered to be “priced” or “quoted” by an Approved Pricing
Service only if, in the reasonable judgment of the Administrative Agent, such
Approved Pricing Service will continue to provide quotations with respect to
such Acquired Loan on an on-going basis in the ordinary course of its business
as a pricing service.
“Approved Valuation Agent”: Any Independent third-party appraisal firm
designated by the Servicer in writing to the Administrative Agent and approved
by the Administrative Agent in its reasonable discretion.
“Asset Checklist”: The list of loan documents delivered by or on behalf of the
Seller to the Collateral Custodian that identifies each of the items contained
in the related Asset File, as amended from time to time.
“Asset Files”: With respect to any Asset, as applicable, and Related Security,
copies of each of the Required Asset Documents and duly executed originals (to
the extent required by the Credit and Collection Policy) and copies of any other
Records relating to such Asset and Related Security.
“Asset List”: The Asset List provided by or on behalf of the Seller to the
Administrative Agent and the Collateral Custodian, in the form of Schedule IV
hereto, as such list may be amended, supplemented or modified from time to time
in accordance with this Agreement.
“Asset Valuation Date”: With respect to any Acquired Loan:
     (1) the Market Value of which is determined with reference to clause (i)(1)
of the definition of Market Value, (x) the last day of each calendar month and
(y) each date that a Borrowing Base Certificate is delivered;
     (2) the Market Value of which is determined with reference to clauses
(i)(B)(2) and (i)(3) of the definition of Market Value, (x) the last day of each
calendar month and (y) each other date requested by the Administrative Agent;
provided that on any date that the Aggregate Outstanding Asset Balance of all
Assets whose Market Value is determined in accordance with clauses (i)(B)(2) or
(i)(B)(3) of the definition of Market Value, is less than $50,000,000, clauses
(x) and (y) of the preceding sentence shall be replaced with the following:
(x) each Quarterly Determination Date and (y) each other date requested by the
Administrative Agent.
“Assets”: Loans and Rated Retained Securities, individually or collectively, as
the context requires.

6



--------------------------------------------------------------------------------



 



“Assignment and Acceptance”: An assignment and acceptance agreement entered into
by a Purchaser, an Eligible Assignee and the Agent, pursuant to which such
Eligible Assignee may become a party to this Agreement, in substantially the
form of Exhibit M hereto.
“Assignment of Leases and Rents”: With respect to any Mortgaged Property, any
assignment of leases, rents and profits or similar instrument executed by the
Obligor, assigning to the mortgagee all of the income, rents and profits derived
from the ownership, operation, leasing or disposition of all or a portion of
such Mortgaged Property, whether contained in the Mortgage or in a document
separate from the Mortgage, in the form that was duly executed, acknowledged and
delivered, as amended, modified, renewed or extended through the date hereof and
from time to time hereafter in accordance with the Credit and Collection Policy.
“Assignment of Mortgage”: As to each Loan (other than Agented Loans or Acquired
Loans that have been syndicated and with respect to which neither the Originator
nor any of its Affiliates is acting in the capacity of administrative agent, and
other Loans for which an Assignment of Mortgage has been delivered to Wells
Fargo in its capacity as trustee or custodian pursuant to a prior term
transaction or warehouse facility involving the Originator or one of its
Affiliates) secured by an Interest in Real Property, one or more assignments,
notices of transfer or equivalent instruments, each in recordable form and
sufficient under the laws of the relevant jurisdiction to reflect the transfer
of the related Mortgage or similar security instrument and all other documents
related to such Loan and to the Seller and to grant a perfected lien thereon by
the Seller in favor of the Administrative Agent, on behalf of the Secured
Parties, each such Assignment of Mortgage to be substantially in the form of
Exhibit I hereto.
“Availability”: At any time, an amount equal to the excess, if any, of (i) the
lesser of (a) the Facility Amount and (b) the Maximum Availability over (ii) the
Advances Outstanding on such day; provided that (x) during the Amortization
Period, or (y) at any time that the Combined Advances Outstanding exceeds the
Combined Commitment Amount, the Availability shall be zero.
“Available Funds”: With respect to any Payment Date, all amounts received in the
Collection Account (including, without limitation, any Collections on the Assets
included in the Collateral and earnings from Permitted Investments in the
Collection Account) during the Collection Period immediately preceding such
Payment Date.
“Average Pool Charged-Off Ratio”: As of any Determination Date, the percentage
equivalent of a fraction (i) the numerator of which is equal to the sum of the
Outstanding Asset Balance of all Assets that became Charged-Off Assets (net of
Recoveries during such Collection Period) during the Collection Period related
to such Determination Date and each of the 11 preceding Determination Dates (or
such lesser number as shall have elapsed as of such Determination Date), and
(ii) the denominator of which is equal to a fraction the numerator of which is
the sum of the Aggregate Outstanding Asset Balance as of the first day of the
Collection Period related to such Determination Date and each of the 11
preceding Determination Dates (or such lesser number as shall have elapsed as of
such Determination Date) and the denominator of which is 12 (or the
corresponding lesser number of Determination Dates included in the calculations
described herein).

7



--------------------------------------------------------------------------------



 



“Average Portfolio Charged-Off Ratio”: As of any Determination Date, the
percentage equivalent of a fraction (i) the numerator of which is equal to the
sum of the Portfolio Outstanding Asset Balance of all Portfolio Assets
(excluding equity investments) that became Charged-Off Portfolio Assets (net of
Recoveries during such Collection Period) during the Collection Period related
to such Determination Date and each of the 11 preceding Determination Dates (or
such lesser number as shall have elapsed as of such Determination Date), and
(ii) the denominator of which is equal to a fraction the numerator of which is
the sum of the Portfolio Outstanding Asset Balance (excluding equity
investments) as of the first day of the Collection Period related to such
Determination Date and each of the 11 preceding Determination Dates (or such
lesser number as shall have elapsed as of such Determination Date) and the
denominator of which is 12 (or the corresponding lesser number of Determination
Dates included in the calculations described herein).
“Average Portfolio Delinquency Ratio”: As of any Determination Date, the
percentage equivalent of a fraction the numerator of which is equal to the sum
of the Portfolio Delinquency Ratio on such Determination Date and each of the
two preceding Determination Dates (or such lesser number as shall have elapsed
as of such Determination Date) and the denominator of which is equal to three
(or the corresponding lesser number of Determination Dates included in the
calculations described herein).
“Backup Servicer”: Wells Fargo Bank, National Association, not in its individual
capacity, but solely as Backup Servicer, its successor in interest pursuant to
Section 7.3 or such Person as shall have been appointed as Backup Servicer
pursuant to Section 7.5.
“Backup Servicer and Collateral Custodian Fee Letter”: The Backup Servicer Fee
Letter and Collateral Custodian Fee Letter, dated as of May 8, 2008, by and
among the Servicer, the Administrative Agent, the Backup Servicer and the
Collateral Custodian, as such letter may be amended, modified, supplemented,
restated or replaced from time to time.
“Backup Servicer Fee Rate”: The rate per annum set forth in the Backup Servicer
and Collateral Custodian Fee Letter as the “Backup Servicer Fee Rate.”
“Backup Servicer Termination Notice”: Defined in Section 7.5.
“Backup Servicing Fee”: Defined in the Backup Servicer and Collateral Custodian
Fee Letter.
“Banded Floating Rate Loan”: A Loan where the interest rate payable by the
Obligor thereof fluctuates between a minimum interest rate and a maximum
interest rate allowable under its Underlying Instruments.
“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.
“Base Rate”: On any date, a fluctuating interest rate per annum equal to the
highest of (a) the Prime Rate, (b) the CD Rate and (c) the Federal Funds Rate
plus 1.5%.

8



--------------------------------------------------------------------------------



 



“Benefit Plan”: Any employee benefit plan as defined in Section 3(3) of ERISA in
respect of which the Seller or any ERISA Affiliate of the Seller is, or at any
time during the immediately preceding six years was, an “employer” as defined in
Section 3(5) of ERISA.
“Borrowing Base”: On any date of determination, the sum of (i) the Aggregate
Outstanding Asset Balance and (ii) (a) the Outstanding Asset Balances of all
Additional Assets that are Eligible Assets to be included as part of the
Collateral on such date minus (b) the amount (calculated without duplication) by
which such Eligible Assets exceed any applicable Pool Concentration Criteria
(with respect to clause (xvi) of the definition of “Pool Concentration
Criteria”, Eligible Assets with the longest weighted average life shall be
excluded first and, with respect to clause (xvii) of the definition of “Pool
Concentration Criteria”, Eligible Assets with the lowest Loan Margin shall be
excluded first).
“Borrowing Base Certificate”: Each certificate, in the form of Exhibit A-3,
required to be delivered by the Seller along with each Borrowing Notice.
“Borrowing Notice”: Each notice, in the form of Exhibit A-1 or A-2 (as
applicable), required to be delivered by the Seller (i) in respect of (a) the
Initial Advance and each incremental Advance (as applicable), (b) any reduction
of the Facility Amount or repayment of the Advances Outstanding, or (c) any
reinvestment of Principal Collections under Section 2.9(b); and (ii) on each
Determination Date.
“Breakage Costs”: Any amount or amounts as shall compensate a Purchaser for any
loss, cost or expense incurred by such Purchaser (as determined by the
Administrative Agent in its sole discretion) as a result of a prepayment by the
Seller of Advances Outstanding or Interest. All Breakage Costs shall be due and
payable hereunder upon demand.
“Business Day”: Any day other than a Saturday or a Sunday on which (a) banks are
not required or authorized to be closed in Minneapolis, Minnesota or New York
City, New York, and (b) if the term “Business Day” is used in connection with
the determination of the LIBOR Rate, dealings in United States dollar deposits
are carried on in the London interbank market.
“Capital Stock”: Any capital stock or membership interests (in the case of a
limited liability company) or equivalent equity interests of CapitalSource Inc.
or any Consolidated Subsidiary (to the extent issued to a Person other than
CapitalSource Inc.), whether common or preferred.
“CD Rate”: A fluctuating interest rate per annum equal to 1/2 of one percent
above the latest three-week moving average of secondary market morning offering
rates in the United States for three-month certificates of deposit of major
United States money market banks, such three-week moving average being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, in either case adjusted to
the nearest 1/4 of one percent or, if there is no nearest 1/4 of one percent, to
the next higher 1/4 of one percent.

9



--------------------------------------------------------------------------------



 



“Change-in-Control”: Any of the following:
     (a) Any “Person” or “group"(as such terms are used in Sections 13(d) and
14(d) of the Securities and Exchange Act of 1934, as amended), other than the
Investors, shall become the “beneficial owner” (as defined in Section 13(d)-3
and 13(d)-5 under such Act), directly or indirectly, of shares representing more
than the greater of (i) 20% of the shares outstanding of CapitalSource Inc. and
(ii) the percentage of the aggregate then outstanding voting stock of
CapitalSource Inc. owned beneficially, directly or indirectly, by the Investors;
     (b) the board of directors of CapitalSource Inc. shall not consist of at
least a majority of Continuing Directors;
     (c) the failure of CapitalSource Inc. to own (directly or through wholly
owned subsidiaries), free and clear of all Liens, the greater of (x) 51% of the
outstanding Voting Stock of the Originator and (y) the aggregate amount of the
outstanding Voting Stock of the Originator necessary to require the
consolidation of the Originator’s financial statements with those of
CapitalSource Inc. in accordance with GAAP; or
     (d) the failure by the Originator to own all of the limited liability
company membership interests in the Seller.
“Charged-Off Asset”: An Asset with respect to which either of the following
occurs: (a) the Servicer has deemed such Asset to be “charged-off” pursuant to
the criteria set forth in the Credit and Collection Policy or (b) all or any
portion of one or more principal or interest payments (other than in respect of
default rate interest) remain unpaid for at least 120 days from the original due
date for such payment (without giving effect to any Servicer Advance thereon).
“Charged-Off Portfolio Asset”: A Portfolio Asset the Servicer has deemed to be
“charged-off” pursuant to the criteria set forth in the Credit and Collection
Policy.
“CHARTA”: CHARTA, LLC, together with its successors and assigns, each as
permitted pursuant to this Agreement.
“Citibank”: Citibank, N.A.
“Citibank Facilities”: The securitization/warehouse facilities provided under
(i) this Agreement, (ii) that certain Second Amended and Restated Sale and
Servicing Agreement, dated as of May 8, 2008, among CSE QRS Funding II LLC, CSE
Mortgage LLC, each of the Issuers and Liquidity Banks from time to time party
thereto, Citicorp North America, Inc., as the Administrative Agent and Wells
Fargo Bank, National Association, as the Backup Servicer and as the Collateral
Custodian, and (iii) the Second Amended and Restated Sale and Servicing
Agreement, dated as of May 8, 2008 (the “CREL 2007-A Facility”), by and among
CapitalSource Real Estate Loan LLC, 2007-A, CSE Mortgage LLC, each of the
Issuers and Liquidity Banks from time to time party thereto, Citicorp North
America, Inc., as the Administrative Agent and Wells Fargo Bank, National
Association, as the Backup Servicer and as the Collateral Custodian, and the
related documentation with respect thereto, in each case, as now or hereafter
amended, modified, supplemented, restated or replaced or substituted from time
to time in accordance with their respective terms.

10



--------------------------------------------------------------------------------



 



“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.
“Closing Date”: Either (i) for the purposes of all provisions herein and in the
Transaction Documents relating to and referencing the delivery of closing
documents hereunder and which are not relating to or referencing the
effectiveness of this Agreement, the commitment hereunder or the funding of or
accrual of the Initial Advance (including, without limitation, Section 2.1(a)),
May 8, 2008, or (ii) for the purposes of all provisions herein and in the
Transaction Documents relating to or referencing the effectiveness of this
Agreement, the Commitment of any Purchaser, or the funding of or accrual of the
Initial Advance hereunder (including, without limitation, Sections 2.1(b),
2.1(d) and 4.2), May 9, 2008.
“Code”: The Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: All right, title, and interest (whether now owned or hereafter
acquired or arising, and wherever located) of the Seller in all accounts, cash
and currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, general intangibles,
instruments, commercial tort claims, deposit accounts, securities accounts,
inventory, investment property, letter-of-credit rights, software, supporting
obligations, accessions, and other property consisting of, arising out of, or
related to any of the following (in each case excluding the Retained Interest
and the Excluded Amounts): (i) the Existing Assets and the Additional Assets,
and all monies due or to become due in payment under such Existing Assets and
the Additional Assets on and after the related Cut-Off Date, including but not
limited to all Collections, but excluding any Excluded Amounts; and (ii) all
Related Security with respect to the Existing Assets and the Additional Assets,
and (iii) all income and Proceeds of the foregoing.
“Collateral Custodian”: Wells Fargo Bank, National Association, not in its
individual capacity, but solely as Collateral Custodian, its successor in
interest pursuant to Section 8.3 or such Person as shall have been appointed
Collateral Custodian pursuant to Section 8.5.
“Collateral Custodian Fee”: Defined in the Backup Servicer and Collateral
Custodian Fee Letter.
“Collateral Custodian Termination Notice”: Defined in Section 8.5.
“Collection Account”: Defined in Section 6.4(f).
“Collection Date”: The date following the Termination Date on which the
Aggregate Unpaids have been reduced to zero and indefeasibly paid in full.
“Collection Period”: Each calendar month.
“Collections”: (a) All cash collections and other cash proceeds of any Asset,
including, without limitation, Scheduled Payments, Finance Charges, Prepayments,
Insurance Proceeds, all Recoveries or other amounts received in respect thereof
but excluding any Excluded Amounts, (b) any cash proceeds or other funds
received by the Seller or the Servicer with respect to any

11



--------------------------------------------------------------------------------



 



Related Security, (c) all payments received pursuant to any Hedging Agreement or
Hedge Transaction and (d) all Deemed Collections.
“Combined Advances Outstanding”: As of any day, the aggregate amount of Advances
Outstanding hereunder plus all “Advances Outstanding” under the other Citibank
Facilities (excluding the “Class B Advances Outstanding” under the CREL 2007-A
Facility).
“Combined Commitment Amount”: As of any day, the lesser of (i) aggregate
Commitments outstanding hereunder plus the aggregate “Commitments” outstanding
under the other Citibank Facilities (excluding the “Class B Commitments” under
the CREL 2007-A Facility), and (ii) as of any day, an amount equal to the sum of
(x) the Combined Threshold Amount for such day, plus (y) $500,000,000.
“Combined Threshold Amount”: For all periods unless and until a Fremont Failed
Transaction Date occurs, as of any day with respect to the Combined Advances
Outstanding, the amounts set forth on the chart below for the periods opposite
such amounts:

      Period   Combined Threshold Amount
From the Closing Date until (but not including) 30 days after the Fremont
Transfer Date
  $1,700,000,000 minus the Combined Voluntary Reductions
 
   
From 30 days after the Fremont Transfer Date until (but not including) 90 days
after the Fremont Transfer Date
  $1,250,000,000 minus the Combined Voluntary Reductions
 
   
From 90 days after the Fremont Transfer Date until (but not including) 180 days
after the Fremont Transfer Date
  $1,000,000,000 minus the Combined Voluntary Reductions
 
   
From and at all times after 180 days after the Fremont Transfer Date
  $750,000,000 minus the Combined Voluntary Reductions

provided; upon the occurrence of a Fremont Failed Transaction Date, the Combined
Threshold Amount with respect to the Combined Advances Outstanding, shall equal
the amounts set forth on the chart below for the periods opposite such amounts:

      Period   Combined Threshold Amount
From the Closing Date until (but not including) 60 days following the Fremont
Failed Transaction Date
  $1,700,000,000 minus the Combined Voluntary Reductions
 
   
From 60 days after the Fremont Failed Transaction Date until (but not including)
150 days following the Fremont Failed Transaction Date
  $1,250,000,000 minus the Combined Voluntary Reductions
 
   
From 150 days after the Fremont Failed Transaction Date until (but not
including) 240 days following the Fremont Failed Transaction Date
  $1,000,000,000 minus the Combined Voluntary Reductions
 
   
From and at all times after 240 days after the Fremont Failed Transaction Date
  $750,000,000 minus the Combined Voluntary Reductions

12



--------------------------------------------------------------------------------



 



“Combined Voluntary Reductions”: As of any date, the aggregate amount of
reductions to the amount of the Combined Threshold Amount set forth in a written
request to the Administrative Agent by the Servicer and Originator (or any other
“Servicer” or “Originator” under the other Citibank Facilities); provided, that
(a) such written request may be in the form of standing instructions with
respect to (i) voluntary reductions by the Seller of Advances Outstanding in
accordance with Section 2.4(b) hereof, and (ii) payments on a Payment Date in
reduction of Advances Outstanding in accordance with Sections 2.9 or 2.10
hereof, and (b) any such voluntary reduction shall be permanent.
“Commercial Paper Notes”: On any day, any short-term promissory notes of any
Issuer issued by such Issuer in the commercial paper market.
“Commitment”: With respect to each Liquidity Bank the commitment of such
Liquidity Bank to make Advances in accordance herewith in an amount not to
exceed (a) with respect to Citibank, prior to the Termination Date, an amount
equal to $1,000,000,000 or such amount as reduced or increased by any Assignment
and Acceptance Agreement or (b) on or after the Termination Date, such Liquidity
Bank’s pro rata share of the aggregate Advances Outstanding. Any reduction (or
termination) of the Facility Amount pursuant to the terms of this Agreement
shall reduce ratably (or terminate) each Liquidity Bank’s Commitment.
“Commitment Fee”: With respect to any Purchaser, as defined in such Purchaser’s
Purchaser Fee Letter.
“Confirmation and Undertaking Letter”: The Intercreditor and Lockbox
Confirmation and Undertaking Letter, dated the date hereof, among the
Administrative Agent, the Seller, the Servicer and Originator, CapitalSource
Inc., CapitalSource Funding Inc. and CapitalSource Finance LLC, regarding
certain agreements between the parties with respect to the Lock-Box Agreement
and the Intercreditor Agreement, as the Confirmation and Undertaking Letter may
be amended, restated, modified or supplemented from time to time.
“Consolidated Funded Indebtedness”: As of any date of determination, all
outstanding Indebtedness of the Originator and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.
“Consolidated Subsidiary”: At any date any Subsidiary the accounts of which, in
accordance with GAAP, would be consolidated with those of CapitalSource Inc. in
its consolidated and consolidating financial statements as of such date.
“Consolidated Tangible Net Worth”: As of any date of determination, the assets
less the liabilities of any Person and its Subsidiaries on a consolidated basis,
less intangible assets (including goodwill), all determined in accordance with
GAAP for the most recent monthly period for which monthly financial statements
of such Person should be available in the ordinary course of business of such
Person.
“Continuing Directors”: The directors of CapitalSource Inc. on the Closing Date,
and each other director if, in each case, such other director’s nomination for
election to the board of directors is

13



--------------------------------------------------------------------------------



 



recommended by majority of the then Continuing Directors or such other director
receives the vote of the Investors in his or her election by the stockholders of
CapitalSource Inc.
“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.
“Corporate Trust Office”: With respect to Wells Fargo, the office at which any
particular time its corporate trust business shall be principally administered,
which office at the date of the execution of this Agreement is located at the
address set forth under the signature of Wells Fargo on the applicable signature
page hereto.
“CP Rate”: For any day during any Accrual Period, the per annum rate equivalent
to the weighted average of the per annum rates paid or payable by an Issuer from
time to time as interest on or otherwise (by means of interest rate hedges or
otherwise) in respect of the promissory notes issued by such Issuer that are
allocated, in whole or in part, by the Administrative Agent on behalf of such
Issuer to fund or maintain the Advances Outstanding funded by such Issuer during
such period, as determined by the Administrative Agent (on such Issuer’s behalf)
and reported to the Seller and the Servicer, which rates shall reflect and give
effect to (i) the commissions of placement agents and dealers in respect of such
promissory notes, to the extent such commissions are allocated, in whole or in
part, to such promissory notes by the Administrative Agent (on such Issuer’s
behalf) and (ii) other borrowings by such Issuer, including, without limitation,
borrowings to fund small or odd dollar amounts that are not easily accommodated
in the commercial paper market; provided that if any component of such rate is a
discount rate, in calculating the CP Rate, the Administrative Agent shall for
such component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum.
“Credit and Collection Policy”: The written credit policies and procedures
manual of the Originator and the Servicer (which policies shall include without
limitation policies on a risk rating system, due diligence format, underwriting
parameters and credit approval procedures) in the form provided to the
Administrative Agent prior to the Closing Date, as it may be amended or
supplemented from time to time in accordance with Section 5.1(h) and Section
5.4(f).
“CREL 2007-A Facility”: The meaning set forth in the defined term “Citibank
Facilities”.
“CSF LIBOR Rate”: The Eurodollar or LIBO rate for 30, 60, 90 or 180 day, as
applicable, deposits in Dollars, as and when determined in accordance with the
applicable Required Asset Documents.
“CSF Prime Rate”: The rate designated by CSF (or the originator of an Acquired
Loan) from time to time and/or pursuant to the related Underlying Instruments as
its prime rate in the United States, such rate to change as and when the
designated rate changes; provided that the CSF Prime Rate is not intended to be
the lowest rate of interest charged by CSF (or such originator) in connection
with extensions of credit to debtors.

14



--------------------------------------------------------------------------------



 



“CS VII Issuer Financing”: The transactions evidenced and contemplated by
(i) the Indenture dated as of April 19, 2007 (the “Indenture”) between
CapitalSource Funding VII Trust and Wells Fargo Bank, National Association as
Indenture Trustee, and (ii) the Notes issued thereunder (as defined therein).
“CS VII Issuer Financing SSA”: the Sale and Servicing Agreement, dated April 19,
2007 among CapitalSource Funding VII Trust, as issuer, CS Funding VII Depositor
LLC, as depositor, CapitalSource Finance LLC, as loan originator and servicer
and Wells Fargo Bank, National Association, as indenture trustee, collateral
custodian and backup servicer, as amended, supplemented, and otherwise modified
from time to time.
“Cut-Off Date”: With respect to each Existing Asset and Additional Asset, the
related Funding Date therefor.
“Deemed Collection”: Defined in Section 2.4(c).
“Dealer”: The security alarm dealer who sells one or more security alarm
monitoring or security alarm monitoring and maintenance contracts to one or more
Persons obligated to pay for the service(s) provided under such contract(s).
“Delayed-Draw Term Loan”: A Loan that is fully committed on the closing date
thereof and is required by its terms to be fully funded in one or more
installments on draw dates to occur within three years after the closing date
thereof but which, once fully funded, has the characteristics of a Term Loan.
“Delinquent Asset”: An Asset (that is not a Charged-Off Asset) as to which
either of the following first occurs: (a) all or any portion of one or more
principal or interest payments (other than in respect of default rate interest)
remain unpaid for at least 60 days from the original due date for such payment
(without giving effect to any Servicer Advance thereon) or (b) consistent with
the Credit and Collection Policy such Asset would be classified as delinquent by
the Servicer.
“Delinquent Portfolio Asset”: A Portfolio Asset (that is not a Charged-Off
Portfolio Asset) (excluding equity investments) as to which either of the
following first occurs: (a) all or any portion of one or more principal or
interest payments (other than in respect of default rate interest) remain unpaid
for at least 60 days from the original due date for such payment (without giving
effect to any Servicer Advance thereon) or (b) consistent with the Credit and
Collection Policy (or such similar policies and procedures utilized by the
Servicer in servicing such Portfolio Asset) such Portfolio Asset would be
classified as delinquent by the Servicer.
“Derivatives”: Any exchange-traded or over-the-counter (i) forward, future,
option, swap, cap, collar, floor or foreign exchange contract or any combination
thereof, whether for physical delivery or cash settlement, relating to any
interest rate, interest rate index, currency, currency exchange rate, currency
exchange rate index, debt instrument, debt price, debt index, depository
instrument, depository price, depository index, equity instrument, equity price,
equity index, commodity, commodity price or commodity index, (ii) any similar
transaction, contract, instrument, undertaking or security, or (iii) any
transaction, contract, instrument, undertaking or security containing any of the
foregoing.

15



--------------------------------------------------------------------------------



 



“Determination Date”: The last day of each Collection Period.
“DIP Loan”: A loan to an Obligor that is a “debtor-in-possession” as defined
under the Bankruptcy Code.
“Discretionary Sale”: Defined in Section 2.20.
“Discretionary Sale Date”: The Business Day identified by the Seller to the
Administrative Agent in a Discretionary Sale Notice as the proposed date of a
Discretionary Sale.
“Discretionary Sale Notice”: Defined in Section 2.20(a).
“Dollars”: Means, and the conventional “$” signifies, the lawful currency of the
United States.
“Eligible Asset”: With respect to Existing Assets and the factual and legal
status of such Existing Assets prior to the Closing Date, the meaning assigned
to the term “Eligible Loans” in the CS VII Issuer Financing SSA. With respect to
(x) Existing Assets and any changes in factual and legal status since the
Closing Date or changes based on newly available information, in each case, that
would affect the eligibility of such Existing Assets, and (y) all other Assets,
as follows: On any date of determination, each Asset (A) for which the
Administrative Agent, Collateral Custodian and Backup Servicer have received the
following no later than 2:00 p.m. (New York City, New York time) on the day
prior to the related Funding Date: (1) a faxed copy of the duly executed
original promissory note, master purchase agreement and purchase statements,
Loan Register and Asset Checklist, as applicable, in a form and substance
satisfactory to the Administrative Agent and, with respect to any Loans closed
in escrow, a certificate (in the form of Exhibit L) from the counsel to the
Originator or the Obligor of such Loans certifying the possession of the
Required Asset Documents; provided that notwithstanding the foregoing, the
Required Asset Documents (including any UCCs included in the Required Asset
Documents) shall be in the possession of the Collateral Custodian within two
Business Days of any related Funding Date as to any Additional Assets; (2) a
Borrowing Notice delivered by the Seller to the Collateral Custodian and the
Administrative Agent as part of the Borrowing Notice or Monthly Report delivered
by the Servicer, (3) a Borrowing Base Certificate, and (4) a Certificate of
Assignment (Exhibit A to the Sale Agreement, including Schedule I thereto);
provided that if such Asset is part of a capital contribution to the Seller the
Collateral Custodian shall have received the Required Asset Documents within
three Business Days of receipt of the Certificate of Assignment and (B) that
satisfies each of the following eligibility requirements, as applicable:
(1) With respect to any Asset:
     (a) the Asset, together with the Related Security, has been originated or
acquired by the Originator, sold to the Seller pursuant to (and in accordance
with) the Sale Agreement and the Seller has good title, free and clear of all
Liens (other than Permitted Liens), on such Asset and Related Security;
     (b) the Asset, (i) (together with the Collections and Related Security
related thereto) has been the subject of a grant by the Seller in favor of the
Administrative Agent on behalf of the Secured Parties, of a first priority
perfected security interest, and (ii) with respect to which, at the time of the
sale of such Asset to the Seller, the Originator had a first priority (other
than in the

16



--------------------------------------------------------------------------------



 



case of Senior B-Note Loans or Subordinated Loans) perfected security interest
in the Related Property (other than Liens expressly permitted by the Underlying
Instruments) relating to such Loan;
     (c) at the time such Asset is included in the Collateral, the Asset (i) is
not (and since its origination by the Originator or, in the case of Acquired
Loans, acquisition by the Originator has never been) a Charged-Off Asset (either
in whole or in part), (ii) is not past due in the case of a Loan, with respect
to payments of principal or interest (provided that if such Asset is past due at
the time it is included in the Collateral but not more than ten days past due,
the Originator and the Servicer must reasonably believe that such Asset will
promptly and in no event later than the date of the next Scheduled Payment due
on such Asset, be brought current with respect to all payments due thereunder),
and (iii) has never been more than 60 days past due, with respect to payments of
principal or interest, or, in the case of Acquired Loans, to the best of the
Originator’s knowledge after due inquiry, has never been more than 60 days past
due in the 12 months prior to acquisition;
     (d) the Asset is an “eligible asset” as defined in Rule 3a-7 under the 1940
Act;
     (e) the Asset is an “account”, “chattel paper”, “instrument” or a “general
intangible” within the meaning of Article 9 of the UCC of all applicable
jurisdictions; provided, however, if the Asset constitutes “tangible chattel
paper”, there is not more than one (1) “secured party’s original” counterpart of
such chattel paper and the sole manually executed counterpart thereof is in the
possession of and has been properly endorsed to the Collateral Custodian;
     (f) the Obligor with respect to such Asset is an Eligible Obligor and such
Asset is payable only in Dollars and does not permit the currency in which or
the country in which such Asset is payable to be changed;
     (g) the Asset is evidenced by a promissory note, an entry on the Loan
Register, security agreement, credit, loan or note purchase agreement or other
Underlying Instruments, in each case, that have been duly authorized and
executed, are in full force and effect and constitute the legal, valid, binding
and absolute and unconditional payment obligation of the related Obligor,
enforceable against such Obligor in accordance with their terms (subject to
applicable bankruptcy, insolvency, moratorium or other similar laws affecting
the rights of creditors generally and to general principles of equity, whether
considered in a suit at law or in equity), and there are no conditions precedent
to the enforceability or validity of the Asset that have not been satisfied or
validly waived;
     (h) the Asset does not contravene in any material respect any Applicable
Laws (including, without limitation all applicable predatory and abusive lending
laws and all laws, rules and regulations relating to usury, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices, licensing and privacy) and with respect to which no part
thereof is in violation of any Applicable Law in any material respect;
     (i) neither the assignment of the Asset under the Sale Agreement by the
Originator, the sale of the Asset hereunder or the granting of a security
interest hereunder by the Seller

17



--------------------------------------------------------------------------------



 



violates, conflicts with or contravenes any Applicable Laws or any contractual
or other restriction, limitation or encumbrance;
     (j) on or before the applicable Cut-Off Date, the Obligor of such Asset
(or, in the case of Acquired Loans, the applicable agent) shall have been
directed to make all payments to the Lock-Box or directly to the Lock-Box
Account;
     (k) the Asset requires the Obligor thereof to maintain reasonable and
customary property damage and loss insurance with respect to the real or
personal property constituting the Related Property (if any) if such Related
Property is of a type customarily so insured;
     (l) the Related Property (if any) (i) has not been foreclosed on or
repossessed from the current Obligor by the Servicer, and (ii) has not suffered
any material loss or damage that has not been repaired or restored or for which
insurance proceeds are not available;
     (m) the Asset provides by its terms that the Obligor’s payment obligations
are absolute and unconditional without any right of rescission, setoff,
counterclaim or defense for any reason against the Originator and the Asset
contains a clause that has the effect of unconditionally and irrevocably
obligating the Obligor to make periodic payments (including taxes)
notwithstanding any damage to, defects in, or destruction of the Related
Property (if any) or any other event, including obsolescence of any property or
improvements;
     (n) the Asset is not subject to any litigation, dispute, refund, claims of
rescission, setoff, netting, counterclaim or defense whatsoever, including but
not limited to, claims by or against the Obligor thereof or a payor to or
account debtor of such Obligor;
     (o) the Asset requires the Obligor to maintain the Related Property in good
condition and to bear all the costs of operating and maintaining same, including
taxes and insurance relating thereto;
     (p) the Asset shall not have been originated in, nor shall it be subject to
the laws of, any jurisdiction under which the sale, transfer and assignment of
such Asset under the Transaction Documents would be unlawful, void or voidable;
     (q) the Asset, together with the Required Asset Documents and Asset File
related thereto, is assignable and does not require the consent of or notice to
the Obligor to consummate the transactions contemplated by the Transaction
Documents or contain any other restriction on the transfer or the assignment of
the Asset for the purpose of consummating the transactions contemplated by the
Transaction Documents other than a consent or waiver of such restriction that
has been obtained prior to the date on which the Asset was sold to the Seller;
     (r) the Obligor of such Asset is legally responsible for all taxes relating
to the Related Security or other security relating to such Asset, and all
payments in respect of the Asset are required to be made free and clear of, and
without deduction or withholding for or on account of, any taxes, unless such
withholding or deduction is required by Applicable Law in which case the Obligor
thereof is required to make “gross-up” payments that cover the full amount of
any such withholding taxes on an after-tax basis;

18



--------------------------------------------------------------------------------



 



     (s) the Asset complies with the representations and warranties made by the
Seller and Servicer hereunder and all information provided by the Seller or the
Servicer with respect to the Asset is true and correct in all material respects;
     (t) the Asset and the Related Security have not been sold, transferred,
assigned or pledged by the Seller to any Person other than as contemplated in
the Transaction Documents;
     (u) no selection procedure adverse to the interests of the Administrative
Agent or the Secured Parties was utilized by the Seller or Originator in the
selection of Assets for inclusion in the Collateral;
     (v) the Asset has not been compromised, adjusted, extended, satisfied,
rescinded, set-off or modified by the Seller, the Originator or the Obligor with
respect thereto, and no Asset is subject to compromise, adjustment, extension,
satisfaction, rescission, set-off, counterclaim, defense, abatement, suspension,
deferment, deductible, reduction, termination or modification, whether arising
out of transactions concerning the Asset, or otherwise, by the Seller, the
Originator or the Obligor with respect thereto except as otherwise permitted
under Section 6.4(a) of this Agreement and in accordance with the Credit and
Collection Policy;
     (w) the particular Asset is not one as to which the Seller or the Servicer
has knowledge which should lead it to expect such Asset will not be paid in
full;
     (x) except with respect to DIP Loans, the Obligor of such Asset is not the
subject of an Insolvency Event or Insolvency Proceedings and, in the case of a
DIP Loan, the Loan Originator or its assignee the Loan Originator or its
assignee has been granted a first priority lien status in respect of all or
certain of the Obligor’s assets by final order of the applicable federal
bankruptcy or district court;
     (y) the Asset is secured by a valid, perfected, first priority (other than
with respect to Senior B-Note Loans and Subordinated Loans) security interest in
all assets that constitute the collateral for the Asset (subject to Liens
expressly permitted by the Underlying Instruments);
     (z) all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making or performance of the
Asset have been duly obtained, effected or given and are in full force and
effect;
     (aa) the Asset satisfies all applicable requirements of and was originated
or acquired, underwritten and closed in accordance with the Credit and
Collection Policy (including without limitation the execution by the Obligor of
all documentation required by the Credit and Collection Policy);
     (bb) the Asset was originated or acquired in the ordinary course of the
Originator’s business;
     (cc) the Asset arises pursuant to documentation with respect to which the
Originator has performed all obligations required to be performed by it
thereunder;

19



--------------------------------------------------------------------------------



 



     (dd) the Asset is not Margin Stock;
     (ee) the acquisition of the Asset by the Seller will not cause the Seller
or the pool of Collateral to be required to be registered as an investment
company under the 1940 Act;
     (ff) the Asset is not subject to a guaranty by the Originator or any
Affiliate thereof; and
     (gg) the proceeds of the Asset have not and will not be used to finance
“ground-up” construction activities.
(2) With respect to any Asset consisting of a Loan:
     (a) the Loan provides (i) for periodic payments of interest and/or
principal in cash, which are due and payable on a monthly, quarterly or
semi-annual basis unless otherwise consented to in writing by the Administrative
Agent, and (ii) that the Servicer (or, with respect to Acquired Loans or Agented
Loans, that the agent or a majority of the related lenders) may accelerate all
payments if the Obligor is in default under the Loan and any applicable grace
period has expired (in the case of any Subordinated Loan, subject to any
applicable intercreditor or subordination agreement);
     (b) the Loan constitutes, and was underwritten as, a Senior Secured Loan or
a Subordinated Loan, in each case pursuant to and in accordance with the Credit
and Collection Policy;
     (c) each Senior Loan has an original term to maturity of not more than
7 years and each Subordinated Loan has an original term to maturity of not more
than 10 years ;
     (d) the Loan provides for cash payments that fully amortize the Outstanding
Asset Balance of such Loan on or by its maturity and does not provide for such
Outstanding Asset Balance to be discounted pursuant to a prepayment in full;
     (e) the Loan does not permit the Obligor to defer all or any portion of the
current cash interest due thereunder;
     (f) the Loan does not permit the payment obligation of the Obligor
thereunder to be converted or exchanged for equity capital of such Obligor;
     (g) [Intentionally Omitted];
     (h) except with respect to Subordinated Loans, if the Obligor of such Loan
is the Obligor of more than one Loan, all such Loans are cross-collateralized
and cross-defaulted;
     (i) the Loan does not represent capitalized interest or payment obligations
relating to “put” rights;
     (j) the Loan is not a Loan or extension of credit by the Originator to the
Obligor for the purpose of making any past due principal, interest or other
payments due on such Loan;

20



--------------------------------------------------------------------------------



 



     (k) the Originator (i) has completed to its satisfaction, in accordance
with the Credit and Collection Policy, a due diligence audit and collateral
assessment with respect to such Loan and (ii) has done nothing to impair the
rights of the Administrative Agent or the Secured Parties with respect to the
Loan, the Related Security, the Scheduled Payments or any income or Proceeds
therefrom;
     (l) except with respect to Subordinated Loans and Senior B-Note Loans, and
to the extent set forth in the definition of those terms, the Loan is not
subordinated to any other loan or financing to the related Obligor;
     (m) if the Loan is a Revolving Loan, either it provides by its terms that
any future funding thereunder is in the Originator’s sole and absolute
discretion or it is subject to the Retained Interest provision of this
Agreement;
     (n) the Face Amount of the Loan is the dollar amount thereof shown on the
books and records of the Originator and Seller;
     (o) with respect to Subordinated Loans, the Originator has entered into an
intercreditor agreement or subordination agreement (or such provisions are
contained in the principal Underlying Instruments) with, or provisions for the
benefit of, the senior lender, which agreement or provisions are assignable to
and have been assigned to the Seller, and which provide that any standstill of
remedies by the Originator or its assignee is limited (A) such that no
standstill of remedies may be imposed unless (x) a default with respect to the
senior obligation has occurred and is continuing and (y) in the case of such a
default, other than a payment default, the Originator’s or assignee’s receipt
from the senior lender or Obligor of a notice of default by the Obligor under
the senior debt, and (B) to no longer than 180 days in duration in the aggregate
in any given year;
     (p) with respect to any Acquired Loan and any Excluded Loan, such Loan has
been re-underwritten by the Originator and satisfies all of the Originator’s
underwriting criteria;
     (q) with respect to any Loan transferred from an Affiliate of the
Originator to the Originator, such transfer to the Originator constituted an
absolute sale or conveyance (and not a secured loan) and with respect to any
such transfer occurring on or after the Closing Date, the Administrative Agent
has received a satisfactory legal opinion concerning the acquisition of such
Loan by the Originator in a true sale transaction;
     (r) with respect to any Acquired Loan that was acquired in a pool by the
Originator along with one or more other Acquired Loans, the Administrative Agent
has approved in writing such Loan for inclusion in the Collateral and has
completed its own due diligence with respect to such Loan;
     (s) with respect to Agented Loans, the related Underlying Instruments
(a) shall include a credit or note purchase or similar agreement containing
provisions relating to the appointment and duties of an administrative (or other
analogous) agent and intercreditor and (if applicable) subordination provisions,
and (b) are duly authorized, fully and properly executed and are the valid,
binding and unconditional payment obligation of the Obligor thereof;

21



--------------------------------------------------------------------------------



 



     (t) with respect to Agented Loans, CSF or CSE Mortgage LLC (or a wholly
owned Subsidiary of CapitalSource Inc.) has been appointed the administrative
(or other analogous) agent for all such Loans prior to such Agented Loan
becoming a part of the Collateral;
     (u) with respect to Agented Loans, if the entity serving as the collateral
agent of the security of the lenders to such Obligor with respect to such Loan
has or will change from the time of the origination of the notes, all
appropriate assignments of the collateral agent’s rights in and to the
collateral on behalf of the lenders have been or will be executed and filed or
recorded as appropriate prior to such Agented Loan becoming a part of the
Collateral or if such entity has or will change after such Agented Loan becomes
part of the Collateral, then prior to such entity becoming the collateral agent;
     (v) with respect to any Agented Loan, all required notifications, if any,
have been given to the collateral agent, the payment agent and any other parties
required by the Required Asset Documents of, and all required consents, if any,
have been obtained with respect to, the Originator’s assignment of such Agented
Loan and the Originator’s right, title and interest in the Related Property to
the Seller and the Administrative Agent’s security interest therein on behalf of
the Secured Parties;
     (w) with respect to Agented Loans, the right to control the actions of and
replace the collateral agent and/or the paying agent of the syndicated loans is
to be exercised by at least a majority in interest of all holders of such
Agented Loans;
     (x) with respect to Agented Loans, all syndicated loans of the Obligor of
the same priority are cross-defaulted, the Related Property securing such loans
is held by the collateral agent for the benefit of all holders of the syndicated
loans and all holders of such loans (a) have an undivided interest in the
collateral securing such loans and (b) share in the proceeds of the sale or
other disposition of such collateral on a pro rata basis;
     (y) no portion of the proceeds used to make payments of principal or
interest on such Loan have come from a new loan by the Originator;
     (z) the Loan or related Underlying Instruments do not contain a
confidentiality provision that restricts or purports to restrict the ability of
the Administrative Agent or any Secured Party to exercise their rights under
this Agreement, including, without limitation, their rights to review the Loan,
the Required Asset Documents and Asset File;
     (aa) the Loan is not a consumer loan;
     (bb) [reserved];
     (cc) none of the Loans secured by a Mortgage are high-cost loans as defined
by applicable predatory and abusive-lending laws;
     (dd) with respect to any Acquired Loan for which the value of such Acquired
Loan has been determined in accordance with clause (i)(B)(1) or (i)(B)(2) of the
definition of “Market Value” set forth in Section 1.1 of this Agreement, on the
later of May 9, 2008 and the date such Loan is

22



--------------------------------------------------------------------------------



 



included in the Collateral, the Market Value of such Acquired Loan is not less
than 90% of the outstanding principal balance of such Acquired Loan;
     (ee) at origination or acquisition by the Originator, such Loan was
assigned Loan Rating 1, Loan Rating 2 or Loan Rating 3 and, as of any date
thereafter, such Loan is assigned Loan Rating 1, Loan Rating 2, Loan Rating 3,
Loan Rating 4 or Loan Rating 5;
     (ff) if a Subordinated Loan, such Loan must either (i) have an interest
coverage ratio that is not less than 1.25:1, or (ii) be made in respect of
construction or development of unimproved land;
     (gg) if a Participation Loan, the Loan meets the criteria set forth in
clauses (i) — (iii) of the definition of Participation Loan;
     (hh) the Loan was not a Loan made in connection with (i) the construction
or development of unimproved land unless (A) the Outstanding Asset Balance of
such Loan together with all other Loans made in respect of construction or
development of unimproved land does not exceed ten percent (10%) of the
aggregate Outstanding Asset Balance of all Loans and (B) the aggregate
Outstanding Asset Balance of such Loan does not exceed Seven Million Five
Hundred Thousand Dollars ($7,500,000), or (ii) facilitating the trade-in or
exchange of the related Mortgaged Property;
     (ii) no provision of the Loan (other than an Alarm Service Loan) has been
waived, modified or altered in any respect, except in accordance with the Credit
and Collection Policy and by instruments duly authorized and executed and
contained in the Required Loan Documents;
     (jj) after giving effect to the transfer of any Loan hereunder, the
weighted average life of the Assets in the aggregate shall not exceed 4.0 years;
and
     (kk) after giving effect to such transfer of any Loan hereunder, the Loan
Margin shall not be less than 3.00%.
(3) In addition to the criteria set forth in clauses (1) and (2) above, with
respect to any Loan that is an Alarm Service Loan, the following additional
criteria:

  (i)   the Dealer is a Person with a place of business in the United States or,
with respect to two (2) of the Alarm Service Loans, Canada;     (ii)   the
Dealer has all necessary licenses, permits and other authorizations to conduct
security alarm sales, installation, monitoring and maintenance services in the
jurisdiction in which it conducts business;     (iii)   the Loan Originator has
disclosed on or prior to the Closing Date (for such Loans constituting Existing
Assets) or on or prior to the related Addition Date (for such Loans constituting
Additional Assets) a calculation of the notional minimum amount of recurring

23



--------------------------------------------------------------------------------



 



      monthly revenue to be received from each security alarm monitoring or
security alarm monitoring and maintenance contract;     (iv)   the criteria set
forth in clauses (a) through (pp) in Section 3.04 of the CS VII Issuer Financing
SSA are met with respect to (x) the accounts receivable or accounts (as defined
in the UCC) payable pursuant to a security alarm monitoring or a security alarm
monitoring and maintenance contract, (y) each security alarm monitoring or
security alarm monitoring and maintenance contract and (z) each Dealer; and    
(v)   the scheduled payments under each security alarm monitoring or security
alarm monitoring and maintenance contract as set forth in the related Alarm
Service Loan are true and correct and accurately represent the recurring monthly
revenue to be received from each security alarm monitoring or security alarm
monitoring and maintenance contract;

(4) In addition to the criteria set forth in clause (1) above, with respect to
any Asset constituting a Rated Retained Security, such Rated Retained Security
shall have been approved by the Administrative Agent for inclusion as an Asset.
“Eligible Assignee”: Means (i) CNAI or any of its Affiliates, (ii) any Person
managed by Citibank, CNAI or any of their Affiliates, or (iii) any financial or
other institution acceptable to the Administrative Agent and approved by the
Seller (which approval by the Seller shall not be unreasonably withheld, delayed
or conditioned and shall not be required if a Termination, Event or an Unmatured
Termination Event has occurred and is continuing).
“Eligible Obligor”: With respect to Existing Assets and the factual and legal
status of the Obligors of such Existing Assets prior to the Closing Date, the
meaning assigned to the term “Eligible Obligor” in the CS VII Issuer Financing
SSA. With respect to (x) Existing Assets and any changes in factual and legal
status since the Closing Date or changes based on newly available information,
in each case, that would affect the eligibility of such Eligible Obligor of
Existing Assets, and (y) with respect to all other Assets, on any date of
determination, any Obligor that:
     (i) is a business organization (and not a natural person) duly organized
and validly existing under the laws of its jurisdiction of organization,
     (ii) is a legal operating entity, holding company, or special purpose
entity;
     (iii) has not entered into the Loan primarily for personal, family or
household purposes,
     (iv) is not a Governmental Authority,
     (v) is not an Affiliate of the Originator or Seller,

24



--------------------------------------------------------------------------------



 



     (vi) is not in the gaming (other than Obligors in the business of providing
services to the gaming industry), nuclear waste, biotechnology or natural
resource exploration/production and oil field service industries,
     (vii) is not engaged in the business of conducting proprietary research on
new drug development,
     (viii) except for an Obligor with respect to a DIP Loan, is not the subject
of an Insolvency Proceeding, and
     (ix) is not an Obligor of a Charged-Off Asset or Delinquent Asset.
“Eligible Repurchase Obligations”: Repurchase obligations with respect to any
security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clauses (c)(ii) and (c)(iv) of the definition of Permitted
Investments.
“Environmental Laws”: Any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of hazardous materials. Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s
regulations relating to underground storage tanks (40 C.F.R. Parts 280 and 281),
and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the
rules and regulations thereunder, each as amended or supplemented from time to
time.
“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate”: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Seller, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Seller, or
(c) a member of the same affiliated service group (within the meaning of Section
414(m) of the Code) as the Seller, any corporation described in clause (a) above
or any trade or business described in clause (b) above.
“Eurocurrency Liabilities”: Defined in Regulation D of the Board of Governors of
the Federal Reserve System, as in effect from time to time.

25



--------------------------------------------------------------------------------



 



“Eurodollar Disruption Event”: The occurrence of any of the following: (a) any
Liquidity Bank shall have notified the Administrative Agent of a determination
by such Liquidity Bank or any of its assignees or participants that it would be
contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) to obtain Dollars in the
London interbank market to fund any Advance, (b) any Liquidity Bank shall have
notified the Administrative Agent of the inability, for any reason, of such
Liquidity Bank or any of its assignees or participants to determine the Adjusted
Eurodollar Rate, (c) any Liquidity Bank shall have notified the Administrative
Agent of a determination by such Liquidity Bank or any of its assignees or
participants that the rate at which deposits of Dollars are being offered to
such Liquidity Bank or any of its assignees or participants in the London
interbank market does not accurately reflect the cost to such Liquidity Bank,
such assignee or such participant of making, funding or maintaining any Advance,
(d) any Liquidity Bank shall have notified the Administrative Agent of the
inability of such Liquidity Bank or any of its assignees or participants to
obtain Dollars in the London interbank market to make, fund or maintain any
Advance or (e) any Liquidity Bank shall have notified the Administrative Agent
that the principal amount of Advances to be funded by it is less than $500,000.
“Eurodollar Reserve Percentage”: For any period means the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any basic, emergency, supplemental, marginal or other
reserve requirements) with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities having a term of one month.
“Excepted Person”: Defined in Section 13.13(a).
“Exchange Act”: The United States Securities Exchange Act of 1934, as amended.
“Excluded Amounts”: (a) Any amount received in the Lock-Box by, on or with
respect to any Asset included as part of the Collateral, which amount is
attributable to the payment of any tax, fee or other charge imposed by any
Governmental Authority on such Asset, (b) any amount representing a
reimbursement of insurance premiums and (c) any amount with respect to any Asset
retransferred or substituted for upon the occurrence of a Warranty Event (if the
Seller has decided that such Asset is no longer to be included in the
Collateral) or that is otherwise replaced by a Substitute Asset (if the Seller
has decided that such Asset is no longer to be included in the Collateral), to
the extent such amount is attributable to a time after the effective date of
such replacement.
“Excluded Loan”: A Loan listed on Schedule IX (i) that was originated, acquired
or extended by the Originator, CapitalSource Inc. or any of their respective
Subsidiaries prior to May 1, 2007, (ii) under which the Originator,
CapitalSource Inc. or any of their respective Subsidiaries is acting as
administrative (or other analogous) agent and a lender thereunder, or (iii) for
which the documentation governing such Loan has been amended and restated based
upon the form documentation utilized by the Originator and CapitalSource Inc.
The Seller and the Servicer shall update Schedule IX, when necessary, on each
Funding Date.

26



--------------------------------------------------------------------------------



 



“Existing Assets”: Each Asset purchased by the Seller under the Sale Agreement
and owned by the Seller on the Closing Date.
“Face Amount”: With respect to any Asset, the Outstanding Asset Balance thereof,
in each case as shown on the applicable Asset List.
“Facility Amount”: The aggregate Commitments then in effect; provided that such
amount may not at any time exceed $1,000,000,000 without the written agreement
of the parties hereto; provided further that, on or after the Termination Date,
the Facility Amount shall mean the Advances Outstanding.
“FDIC”: The Federal Deposit Insurance Corporation, and any successor thereto.
“FDIC Sale”: Defined in Section 2.21.
“FDIC Sale Date”: The Business Day (which may be the Fremont Closing Date or any
Business Day thereafter) identified by the Seller to the Administrative Agent as
the proposed date of the FDIC Sale in accordance with the terms of Section 2.21.
“FDIC Sale Notice”: Defined in Section 2.21(a).
“Federal Funds Rate”: For any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the overnight
federal funds rates as in Federal Reserve Board Statistical Release H.15(519) or
any successor or substitute publication selected by the Administrative Agent
(or, if such day is not a Business Day, for the next preceding Business Day),
or, if, for any reason, such rate is not available on any day, the rate
determined, in the sole opinion of the Administrative Agent, to be the rate at
which overnight federal funds are being offered in the national federal funds
market at 9:00 a.m. (New York City, New York time).
“Final Maturity Date”: March 31, 2010.
“Finance Charges”: With respect to any Asset, any interest or finance charges
owing by an Obligor pursuant to or with respect to such Asset.
“Financial Sponsor”: Any Person, including any Subsidiary of another Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated one with another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.
“Fitch”: Fitch, Inc. or any successor thereto.
“Fixed Rate Asset”: A Loan that is an Eligible Asset other than a Floating Rate
Asset.
“Fixed Rate Asset Percentage”: As of any date of determination, the percentage
equivalent of a fraction (a) the numerator of which is equal to the sum of the
Outstanding Asset Balances of all Fixed Rate Assets and Banded Floating Rate
Loans that are within 0.50% of the maximum

27



--------------------------------------------------------------------------------



 



interest rate allowable under their Required Asset Documents as of such date,
and (b) the denominator of which is equal to the Aggregate Outstanding Asset
Balance as of such date.
“Floating Rate Asset”: A Loan that is an Eligible Asset where the interest rate
payable by the Obligor thereof is based on the CSF Prime Rate or CSF LIBOR Rate,
plus some specified interest percentage in addition thereto, and the Loan
provides that such interest rate will reset immediately upon any change in the
related CSF Prime Rate or CSF LIBOR Rate.
“Fremont Bank Adjustment”: The amount of goodwill to be recorded on the balance
sheet of CapitalSource Inc. directly as a result of the consummation of the
Fremont Transaction, as certified to the Administrative Agent by the chief
financial officer, chief accounting officer or treasurer of CapitalSource Inc.
on or about the Fremont Closing Date (but in no event later than the second
Business Day of the immediately following calendar month), as such amount may be
adjusted, upward or downward, by any adjustment to such figure in CapitalSource
Inc.’s financial statements required by its independent public accountants.
“Fremont Closing Date”: The closing date for the Fremont Transaction, including
the receipt of all necessary governmental approvals in connection therewith.
“Fremont Failed Transaction Date”: The earliest to occur of (i) the date that
notice is received by CapitalSource Inc. (or its representatives) from a
Governmental Authority having jurisdiction over the Fremont Transaction that it
does not intend to approve the Fremont Transaction, (ii) the date that
CapitalSource Inc. determines that it does not intend to consummate the Fremont
Transaction, (iii) the termination of the Fremont Purchase Agreement without
consummation of the Fremont Transaction, and (iv) unless the Fremont Closing
Date has occurred on or prior to such date, July 31, 2008 (subject to extensions
requested by CapitalSource Inc. and consented to by the Administrative Agent
relating to obtaining all necessary approvals of Governmental Authorities in
connection with the Fremont Transaction).
“Fremont Purchase Agreement”: That certain Purchase and Assumption Agreement
dated as of April 13, 2008, by and among CapitalSource Inc., CapitalSource TRS
Inc., Fremont General Corporation, Fremont General Credit Corporation and
Fremont Investment & Loan.
“Fremont Transaction”: The acquisition by CapitalSource Inc. of the assets of
Fremont Investment & Loan (to the extent and as contemplated under the Fremont
Purchase Agreement, without material waiver or amendment, except as consented to
by the Administrative Agent), including the receipt of all necessary
governmental approvals in connection therewith.
“Fremont Transfer Date”: The earlier to occur of (i) the first Business Day
following the Fremont Closing Date on which the sale and assignment of any loans
or financial assets by CapitalSource Inc. or any of its Subsidiaries in
connection with the Fremont Transaction is permitted under Applicable Law,
without regard to eligibility and qualifications that may be imposed with
respect thereto, and (ii) the first Business Day 30 days following the Fremont
Closing Date (subject to extensions requested by CapitalSource Inc. and
consented to by the Administrative Agent relating to obtaining all necessary
approvals of Governmental Authorities in connection with the Fremont
Transaction).

28



--------------------------------------------------------------------------------



 



“Funding Date”: With respect to the initial Funding Date, the Closing Date, and
as to any incremental Advance, any Business Day that is one Business Day
immediately following the receipt by the Administrative Agent of a Borrowing
Notice (along with a Borrowing Base Certificate) in accordance with Section 2.3.
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States.
“Governmental Authority”: With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.
“H.15”: Federal Reserve Statistical Release H.15.
“Hedge Amount”: On any day, an amount equal to the product of (a) the Borrowing
Base and (b) the Fixed Rate Asset Percentage on such day.
“Hedge Collateral”: Defined in Section 5.3(b).
“Hedge Breakage Costs”: For any Hedge Transaction, any amount payable by the
Seller for the early termination of that Hedge Transaction or any portion
thereof.
“Hedge Counterparty”: At any date of determination, a Permitted Hedge
Counterparty which has entered into a Hedging Agreement that remains in effect
and has not been terminated on such date of determination.
“Hedge Guaranty”: Any guaranty agreement supporting the obligations of a Hedge
Counterparty under its Hedge Agreement, as the same may be in effect from time
to time.
“Hedge Notional Amount”: For any Advance, the aggregate notional amount in
effect on any day under all Hedge Transactions entered into pursuant to
Section 5.3(a) for that Advance.
“Hedge Percentage”: With respect to:
     (a) Fixed Rate Assets is, on any day that (i) the Aggregate Outstanding
Asset Balance exceeds $150,000,000, an amount equal to 100% if the sum of the
Outstanding Asset Balances of all Fixed Rate Assets exceeds $50,000,000,
(ii) the Aggregate Outstanding Asset Balance exceeds $150,000,000, an amount
equal to 0% if the sum of the Outstanding Asset Balances of all Fixed Rate
Assets is less than or equal to $50,000,000, (iii) the Aggregate Outstanding
Asset Balance is less than or equal to $150,000,000, an amount equal to 100% if
the sum of the Outstanding Asset Balances of all Fixed Rate Assets exceeds
$20,000,000 or (iv) the Aggregate Outstanding Asset Balance is less than or
equal to $150,000,000, an amount equal to 0% if the sum of the Outstanding Asset
Balances of all Fixed Rate Assets is less than or equal to $20,000,000;
     (b) Floating Rate Assets is 0%;

29



--------------------------------------------------------------------------------



 



     (c) Banded Floating Rate Loans that are within 0.50% of the maximum
interest rate allowable under their Required Asset Documents, on any day, is an
amount equal to 100%.
“Hedge Transaction”: Each interest rate or index rate swap transaction between
the Seller and a Hedge Counterparty that is entered into pursuant to
Section 5.3(a) and is governed by a Hedging Agreement.
“Hedged Rate”: For any Advance, the interest rate payable to a Hedge
Counterparty under the Hedge Transaction related to such Advance computed as of
the Cut-Off Date under or with respect to the Asset to which that Advance
relates.
“Hedging Agreement”: Each agreement between the Seller and a Hedge Counterparty
that governs one or more Hedge Transactions entered into pursuant to
Section 5.3(a), which agreement shall consist of a “Master Agreement” in a form
published by the International Swaps and Derivatives Association, Inc., together
with a “Schedule” thereto substantially in such form as the Administrative Agent
shall approve in writing, detailing the specific terms of each such Hedge
Transaction.
“Highest Required Investment Category”: (i) With respect to ratings assigned by
Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1” for three
month instruments, “Aa3” and “P-1” for six month instruments and “Aa2” and “P-1”
for instruments with a term in excess of six months, (ii) with respect to rating
assigned by S&P, “A-1” for short-term instruments and “A” for long-term
instruments, and (iii) with respect to rating assigned by Fitch (if such
investment is rated by Fitch), “F-1+” for short-term instruments and “AAA” for
long-term instruments.
“Increased Costs”: Any amounts required to be paid by the Seller to an Affected
Party pursuant to Section 2.15.
“Indebtedness”: With respect to any Person at any date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary trade practices) or that is
evidenced by a note, bond, debenture or similar instrument or other evidence of
indebtedness customary for indebtedness of that type, (b) all obligations of
such Person under leases that shall have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (d) all liabilities secured by any Lien on any property
owned by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof, (e) all indebtedness, obligations or liabilities
of that Person in respect of Derivatives, and (f) obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e) above.
“Indemnified Amounts”: Defined in Section 11.1.
“Indemnified Parties”: Defined in Section 11.1.

30



--------------------------------------------------------------------------------



 



“Indenture”: Defined in the definition of CS VII Issuer Financing.
“Independent”: As to any Person, any other Person (including, in the case of an
accountant, a firm of accountants and any member thereof and in the case of an
investment banker, an investment bank and any officer thereof) who (i) does not
have and is not committed to acquire any material direct or any material
indirect financial interest in such Person or in any Affiliate of such Person
and (ii) is not connected with such Person as an officer, employee, promoter,
underwriter, voting trustee, partner, director or Person performing similar.
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Professional Conduct of the American
Institute of Certified Public Accountants.
“Independent Director”: Defined in Section 4.1(u).
“Industry”: The industry of an Obligor as determined by reference to the two
digit standard industry classification or North American Industry Classification
System codes.
“Initial Advance”: The first Advance.
“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.
“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.
“Instrument”: Any “instrument” (as defined in Article 9 of the UCC), other than
an instrument that constitutes part of chattel paper.
“Insurance Policy”: With respect to any Asset an insurance policy covering
liability and physical damage to or loss of the Related Property.

31



--------------------------------------------------------------------------------



 



“Insurance Proceeds”: Any amounts payable or any payments made on or with
respect to an Asset under any Insurance Policy.
“Intercreditor Agreement”: The Fourth Amended and Restated Intercreditor and
Lockbox Administration Agreement, dated as of June 30, 2005, by and among each
of the financing agents from time to time party thereto, Bank of America, N.A.,
as the lockbox bank, CapitalSource Finance LLC, as the originator, as the
original servicer and as the lockbox servicer, and CapitalSource Funding LLC, as
the owner of the account and as the owner of the lockbox, as amended, modified,
waived, supplemented, restated or replaced from time to time.
“Interest”: For each Accrual Period and each Advance outstanding, the sum of the
products of:

         
IR x P x
      1    
 
    360  

     where:
     IR      =      the Interest Rate applicable on such day; and
     P      =      the principal amount of such Advance on such day;
provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.
“Interest Collections”: Any and all amounts received in respect of any interest,
fees or other similar charges (including any Finance Charges) from or on behalf
of any Obligor that are deposited into the Collection Account, or received by or
on behalf of the Seller by the Servicer or Originator in respect of an Asset, in
the form of cash, checks, wire transfers, electronic transfers or any other form
of cash payment (net of any payment owed by the Seller to, and including any
receipts from, any Hedge Counterparties).
“Interests in Real Property”: A fee simple interest, a financeable estate for
years or a leasehold interest, in each case in real property.
“Interest Rate”: For any Accrual Period and for each Advance outstanding for
each day during such Accrual Period:
     (i) to the extent the applicable Purchaser is an Issuer that has funded the
applicable Advance through the issuance of commercial paper or other senior
notes, a rate equal to the applicable CP Rate; or
     (ii) to the extent the applicable Purchaser is (x) an Issuer that did not
fund the applicable Advance through the issuance of commercial paper or other
senior notes, or (y) is a Liquidity Bank, a rate equal to the Alternative Rate;

32



--------------------------------------------------------------------------------



 



provided that the Interest Rate shall be the Base Rate for any Accrual Period
for any Advance as to which a Purchaser has funded the making or maintenance
thereof without having received at least two Business Days’ prior written notice
thereof (including, without limitation, by reason of a sale of an interest
therein to any Liquidity Bank under the applicable Liquidity Agreement).
“Investors”: The Persons listed on Schedule VI attached hereto.
“ISDA Definitions”: The 2000 ISDA Definitions as published by the International
Swaps and Derivatives Association, Inc.
“Issuer”: CHARTA and any other any Person that becomes an owner of Advances, by
assignment or otherwise, and whose principal business consists of issuing
commercial paper or other securities to fund its acquisition or maintenance of
receivables, accounts, instruments, chattel paper, general intangibles and other
similar assets.
“Issuer Purchase Limit”: With respect to each Issuer, the lesser of
$1,000,000,000 and the Facility Amount in effect from time to time.
“LIBOR Rate”: For any day during any Accrual Period and any Advance or portion
thereof, an interest rate per annum equal to the rate per annum at which
deposits in Dollars are offered by the principal office of Citibank in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two (2) Business Days preceding the applicable Funding Date (with respect
to the initial Accrual Period for such Advance) and as of the second Business
Day immediately preceding the first day of the applicable Accrual Period (with
respect to all subsequent Accrual Periods for such Advance).
“Lien”: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties).
“Liquidation Expenses”: With respect to (a) any Asset, the aggregate amount of
all out-of-pocket expenses reasonably incurred by the Servicer (including
amounts paid to any subservicer) and any reasonably allocated costs of counsel
(if any), in each case in accordance with the Servicer’s customary procedures in
connection with the repossession, refurbishing and disposition of any related
assets securing such Asset upon or after the expiration or earlier termination
of such Asset and other out-of-pocket costs related to the liquidation of any
such assets, including the attempted collection of any amount owing pursuant to
such Asset if it is a Charged-Off Asset, and if requested by the Administrative
Agent, the Servicer and Originator must provide to the Administrative Agent a
breakdown of the Liquidation Expenses for any Asset along with any supporting
documentation therefor, and (b) any Portfolio Asset, the aggregate amount of all
out-of-pocket expenses reasonably incurred by the Servicer (including amounts
paid to any subservicer) and any reasonably allocated costs of counsel (if any),
in each case in accordance with the Servicer’s customary procedures in
connection with the repossession, refurbishing and disposition of any related
assets securing such Portfolio Asset upon or after the expiration or earlier
termination of such Portfolio Asset and other out-of-pocket costs related to the
liquidation of any such assets, including the attempted collection of any amount
owing pursuant to such Portfolio Asset if it is a Charged-Off Portfolio Asset,
and if

33



--------------------------------------------------------------------------------



 



requested by the Administrative Agent, the Servicer and Originator must provide
to the Administrative Agent a breakdown of the Liquidation Expenses for any
Portfolio Asset along with any supporting documentation therefor.
“Liquidity Agreement”: With respect to each Purchaser that is an Issuer, the
asset purchase agreement, secondary market agreement or other liquidity
agreement, by and among such Purchaser, the Liquidity Banks named therein, and
the Administrative Agent, as such agreement may be amended, modified, waived,
supplemented, restated or replaced from time to time.
“Liquidity Bank”: Citibank and each other Person or Persons who provide
liquidity support to any Purchaser which is an Issuer pursuant to a Liquidity
Agreement in connection with the issuance by such Issuer of Commercial Paper
Notes.
“Liquidity Factor Reduction Event”: With respect to each Asset included as part
of the Collateral subject to the Retained Interest provisions of this Agreement,
a “Liquidity Factor Reduction Event” under and as defined in any Permitted
Securitization Transaction rated by the Rating Agencies.
“Loan”: Any loan originated by the Originator or, in the case of an Acquired
Loan, otherwise acquired by the Originator, that is identified on an Asset List
and sold or contributed to the Seller hereunder and included as part of the
Collateral, which loan includes, without limitation, (i) the Required Asset
Documents and Asset File, and (ii) all right, title and interest of the
Originator in and to the loan and any Related Property.
“Loan Interest Rate”: With respect to each Eligible Asset, the annual rate of
interest borne by the related Underlying Instrument, as shown on the Asset List,
and, in the case of an adjustable rate Loan, as the same may be periodically
adjusted in accordance with the terms thereof.
“Loan Margin”: With respect to all Eligible Assets and for any date of
determination, the positive difference between (x) the weighted average Loan
Interest Rate of such Eligible Assets based on the unpaid principal balance of
such Eligible Assets and (y) the then-current value of the LIBOR Rate.
“Loan Rating”: Shall mean either Loan Rating 1, Loan Rating 2, Loan Rating 3,
Loan Rating 4, Loan Rating 5 or Loan Rating 6, as applicable.
“Loan Rating 1”: Shall mean a rating of 1 pursuant to the Credit and Collection
Policy of the Originator.
“Loan Rating 2”: Shall mean a rating of 2 pursuant to the Credit and Collection
Policy of the Originator.
“Loan Rating 3”: Shall mean a rating of 3 pursuant to the Credit and Collection
Policy of the Originator.
“Loan Rating 4”: Shall mean a rating of 4 pursuant to the Credit and Collection
Policy of the Originator.

34



--------------------------------------------------------------------------------



 



“Loan Rating 5”: Shall mean a rating of 5 pursuant to the Credit and Collection
Policy of the Originator.
“Loan Rating 6”: Shall mean a rating of 6 pursuant to the Credit and Collection
Policy of the Originator.
“Loan Register”: Defined in Section 5.4(n).
“Loan-to-Liquidation Value” or “LLV”: With respect to any Loan, as of the date
of its origination, the percentage equivalent of a fraction (i) the numerator of
which is equal to the maximum availability (as provided in the applicable
Underlying Instruments) of such Loan as of the date of its origination and
(ii) the denominator of which is equal to the liquidation value of the Related
Property securing such Loan that is subject to a first priority lien in favor of
the Originator (as determined by the Servicer in accordance with the Credit and
Collection Policy and in a commercially reasonable manner).
“Loan-to-Value Ratio” or “LTV”: With respect to any Loan, as of the date of its
origination, the percentage equivalent of a fraction (a) the numerator of which
is equal to the total commitment amount of such Loan as of the date of its
origination (as provided in the related Underlying Instruments) (or the
Outstanding Asset Balance with respect to Delayed-Draw Term Loans as determined
on the last day of each calendar month) plus the total commitment amount or
principal amount, as the case may be, as of the applicable date of origination
or incurrence, of all loans and other indebtedness that is senior to or pari
passu with such Loan in the “capital structure” of the related Obligor (as
defined in, and as determined by the Servicer in accordance with, the Credit and
Collection Policy and in a commercially reasonable manner), and (b) the
denominator of which is equal to the lower of the Obligor’s cost to acquire the
Related Property or the current value (determined by means of an Appraisal) of
the Related Property.
“Lock-Box”: The post office box to which Collections are remitted for retrieval
by a Lock-Box Bank and deposited by such Lock-Box Bank into a Lock-Box Account,
the details of which are contained in Schedule II.
“Lock-Box Account”: The account maintained at the Lock-Box Bank for the purpose
of receiving Collections, the details of which are contained in Schedule II, as
such schedule may be amended from time to time.
“Lock-Box Agreement”: The Fifth Amended and Restated Three Party Agreement
Relating to Lockbox Services and Control (with Activation Upon Notice), dated as
of June 30, 2005, by and among certain financing agents party thereto, Bank of
America, N.A., as the lockbox bank, CapitalSource Finance LLC, as the
originator, as the original servicer and as the lockbox servicer, and
CapitalSource Funding LLC, as the owner of the account and as the owner of the
lockbox, as amended, modified, waived, supplemented, restated or replaced from
time to time.
“Lock-Box Bank”: Bank of America, N.A., or any of the banks or other financial
institutions holding one or more Lock-Box Accounts.
“Margin Stock”: Margin Stock as defined under Regulation U.

35



--------------------------------------------------------------------------------



 



“Market Value”: With respect to any Acquired Loan or Excluded Loan and any Asset
Valuation Date an amount determined by the Servicer (or, at any time that the
Backup Servicer is acting as Servicer, by the Administrative Agent or its
designee), in the exercise of its reasonable discretion, equal to:
(i) with respect to an Acquired Loan, the lesser of: (A) the outstanding
principal balance of such Acquired Loan and (B) the value determined in
accordance with the following, in the following order of priority:
     (1) the price quoted for such Acquired Loan by an Approved Pricing Service
as of such Asset Valuation Date;
     (2) if the Servicer reasonably determines that it is unable to obtain a
quote from an Approved Pricing Service (or the Servicer otherwise reasonably
determines that clause (1) of this definition is inapplicable), the arithmetic
mean of three bona fide firm bid-side quotations (or, if the Servicer reasonably
determines that it is unable to obtain three such bids, then two bids) from
Approved Dealers (as of the Asset Valuation Date or as of such other proximate
date as may be approved by the Administrative Agent in its sole discretion) for
an aggregate principal amount of such Acquired Loan in an amount not less than
(i) the outstanding principal balance of the applicable Acquired Loan or
(ii) such lesser amount as the Servicer may determine in its sole discretion;
provided, that if the Servicer is unable to obtain at least two such bids, it
shall promptly so inform the Administrative Agent, and the Administrative Agent
may either (x) itself obtain two such bids from Approved Dealers (in which case
the arithmetic mean of such bids shall be used for determining the value
pursuant to this clause (2)) or (y) require that the determination of the value
be made pursuant to clause (3) below; and
     (3) the lesser of (i) the purchase price paid by the Originator,
CapitalSource Inc. or their respective Subsidiaries to an unaffiliated third
party for such Acquired Loan or (ii) the value of such Acquired Loan on the
books of the Seller as such may have been reduced in accordance with the Credit
and Collection Policy, which value shall be further subject to adjustment in the
Administrative Agent’s discretion; provided that the Servicer shall determine
and report the amount of any such reduction on each Asset Valuation Date.
and (ii) with respect to an Excluded Loan, the lesser of: (A) the outstanding
principal balance of such Excluded Loan and (B) the lesser of (x) the purchase
price paid by the Originator, CapitalSource Inc. or their respective
Subsidiaries to an unaffiliated third party for such Excluded Loan or the par
value at origination or extension, as applicable, or (y) the value of such
Excluded Loan on the books of the Seller as such may have been reduced in
accordance with the Credit and Collection Policy.
“Material Adverse Effect”: With respect to any event or circumstance, means a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Servicer or the Seller,
(b) the validity, enforceability or collectibility of this Agreement or any
other Transaction Document or the validity, enforceability or collectibility of

36



--------------------------------------------------------------------------------



 



the Assets generally or any material portion of the Assets, (c) the rights and
remedies of the Administrative Agent, the Purchasers and the Secured Parties
under the Transaction Documents, (d) the ability of the Seller, the Servicer,
the Backup Servicer or the Collateral Custodian to perform its obligations under
this Agreement or any Transaction Document, or (e) the status, existence,
perfection, priority or enforceability of the Administrative Agent’s or the
Secured Parties’ interest in the Collateral.
“Materials of Environmental Concern”: Any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
“Maximum Advance Rate” as of any Determination Date, equals 70%.
“Maximum Availability”: On any date of determination an amount equal to the
least of:
     (a) the Facility Amount;
     (b) an amount equal to (i) the product of the Borrowing Base and the
Weighted Average Advance Rate on such date plus (ii) the amount on deposit in
the Principal Collections Account;
     (c) an amount equal to (i) the Borrowing Base minus (ii) the Minimum
Overcollateralization Amount plus (iii) the amount on deposit in the Principal
Collections Account; and
     (d) an amount equal to (i) the Aggregate Outstanding Asset Balance, minus
(ii) the Minimum Equity Amount, plus (iii) the amount on deposit in the
Principal Collections Account.
“Minimum Equity Amount”: As of any date of determination, an amount equal to the
product of (i) the Aggregate Outstanding Asset Balance multiplied by (ii) a
percentage equal to 100% minus the Maximum Advance Rate.
“Minimum Overcollateralization Amount”: As of any date of determination, an
amount equal to the product of 1.5 and the sum of the Outstanding Asset Balances
of all Eligible Assets attributable to the Obligor having the largest aggregate
Outstanding Asset Balance of Eligible Assets included as part of the Collateral
(excluding the amount, calculated without duplication, by which such Eligible
Assets exceed any applicable Pool Concentration Criteria).
“Minimum Pool Yield”: A Pool Yield equal to 2.20%.
“Monthly Report”: Defined in Section 6.10(b).
“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.
“Mortgage”: The mortgage, deed of trust or other instrument creating a first or
second Lien on an Interest in Real Property securing a Loan subject to this
Agreement, including the Assignment of Leases and Rents related thereto.

37



--------------------------------------------------------------------------------



 



“Mortgaged Property”: The underlying Interests in Real Property which are
subject to the Lien of a Mortgage that secures a Loan, consisting of Interests
in Real Property in a parcel or parcels of land, at least one of which parcels
is improved by a commercial building or facility, together with Interests in
Real Property in such commercial building or facility and any personal property,
fixtures, leases and other property or rights pertaining to such land,
commercial building or facility which are subject to the related Mortgage.
“Multiemployer Plan”: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the immediately
preceding five years contributed to by the Seller or any ERISA Affiliate on
behalf of its employees.
“NAICS Code”: the North American Industry Classification System Codes by at
least four digits.
“Net Proceeds of Capital Stock/Conversion of Debt”: Any and all proceeds
(whether cash or non-cash) or other consideration received by CapitalSource Inc.
and its Consolidated Subsidiaries, on a consolidated basis, in respect of the
issuance of Capital Stock (including, without limitation, the aggregate amount
of any and all Indebtedness converted into Capital Stock), after deducting
therefrom all reasonable and customary costs and expenses incurred by
CapitalSource Inc. and such Consolidated Subsidiary in connection with the
issuance of such Capital Stock in each case to the extent classified as equity
on the consolidated balance sheet of CapitalSource Inc. and its Consolidated
Subsidiaries.
“Noteless Loan”: A Loan with respect to which the Underlying Instruments do not
require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Loan.
“Obligor”: With respect to any Asset, as applicable, any Person or Persons
obligated to make payments pursuant to or with respect to such Asset, including
any guarantor thereof. For purposes of calculating any of the Pool Concentration
Criteria only, all Assets included as part of the Collateral or to be
transferred so as to become part of the Collateral, the Obligor of which is an
Affiliate of another Obligor (excluding any Financial Sponsor or Obligors that
are Affiliates solely because of common ownership or control by a Financial
Sponsor) shall be aggregated with all Assets of such other Obligor; for example,
if Corporation A is an Affiliate (other than because of a common Financial
Sponsor) of Corporation B, and the sum of the Outstanding Asset Balances of all
of Corporation A’s Loans included as part of the Collateral constitutes 10% of
the Aggregate Outstanding Asset Balance and the sum of the Outstanding Asset
Balances all of Corporation B’s Loans included as part of the Collateral
constitutes 10% of the Aggregate Outstanding Asset Balance, the combined Obligor
concentration for Corporation A and Corporation B would be 20%.
“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Seller or the Servicer, as the case may be, and delivered to the Collateral
Custodian.
“Omnibus Payoff and Restructuring Agreement”: That certain Omnibus Payoff and
Restructuring Agreement dated as of the date hereof among CapitalSource Finance
LLC, CS Funding VII Depositor LLC, CapitalSource Funding VII Trust, Wells Fargo
Bank, National Association,

38



--------------------------------------------------------------------------------



 



Citicorp North America, Inc, Citigroup Global Markets Realty Corp, and each
other party thereto.
“Opinion of Counsel”: A written opinion of counsel, which opinion and counsel
are acceptable to the Administrative Agent in its sole discretion.
“Optional Sale”: Defined in Section 2.19(a).
“Optional Sale Date”: Any Business Day, provided the required written notice is
given in accordance with Section 2.19(a).
“Originator”: Defined in the Preamble of this Agreement but it being understood
that all Loans originated by CapitalSource CF LLC and acquired by CSF (or its
permitted successors and assigns) from CapitalSource CF LLC shall be deemed to
have been originated by CSF (or its permitted successors and assigns) provided
such acquisition is reflected on the Borrowing Base Certificate.
“Other Costs”: Defined in Section 13.9(c).
“Outstanding Asset Balance”: With respect to any Asset at any time, the sum of
(a) all future Scheduled Payments becoming due under or with respect to such
Asset plus (b) any past due Scheduled Payments with respect to such Asset (other
than with respect to those payments to the extent a Servicer Advance is
outstanding with respect thereto); provided that notwithstanding anything to the
contrary contained herein, for purposes of determining the Outstanding Asset
Balance, if any Asset is a Charged-Off Asset or if any portion of an Asset is
deemed to be “charged-off” in accordance with the provisions of the definition
of Charged-Off Asset, then the entire Asset shall be deemed to have an
Outstanding Asset Balance of zero, except for purposes of calculating the
Average Pool Charged-Off Ratio; provided further that notwithstanding anything
to the contrary contained herein, the Outstanding Asset Balance of any Asset
that is a Delinquent Asset shall be deemed to be zero and the Outstanding Asset
Balance at any time of any Asset that is an Acquired Loan (other than an
Excluded Loan) shall be the Market Value of such Acquired Loan on its most
recent Asset Valuation Date.
“Overcollateralization Amount”: As of any date of determination, an amount equal
to the product of (i) the Overcollateralization Percentage on such date and
(ii) the Borrowing Base on such date.
“Overcollateralization Percentage”: As of any date of determination, the
percentage equivalent of (a) one minus (b) a fraction (i) the numerator of which
is equal to the Advances Outstanding on such date and (ii) the denominator of
which is equal to the Aggregate Outstanding Asset Balance as of such date.
“Overcollateralization Shortfall”: As of any date of determination, the positive
difference, if any, of (a) the Minimum Overcollateralization Amount on such date
minus (b) the Overcollateralization Amount on such date.
“Parent Undertaking — Originator”: The Parent Undertaking Agreement, in
substantially the form of Exhibit N hereto, dated as of the date hereof,
relating to the obligations of the Originator,

39



--------------------------------------------------------------------------------



 



made by CapitalSource Inc. in favor of the Seller, and assigned to the
Administrative Agent, as such Parent Undertaking Agreement may be amended,
modified, supplemented, restated or replaced from time to time.
“Parent Undertaking — Servicer”: The Parent Undertaking Agreement, in
substantially the form of Exhibit O hereto, dated as of the date hereof,
relating to the obligations of the Servicer, made by CapitalSource Inc. in favor
of the Administrative Agent, as such Parent Undertaking Agreement may be
amended, modified, supplemented, restated or replaced from time to time.
“Participation Loan”: A Loan to an Obligor, originated by the Originator and
serviced by the Servicer in the ordinary course of its business, in which a
participation interest has been granted to another Person in accordance with the
Credit and Collection Policy and (i) such transaction has been fully
consummated, pursuant to a participation agreement, (ii) such Loan (other than
in the case of a Noteless Loan) is represented by a separate promissory note,
and (iii) the Originator has the right to receive and collect payments directly
in its own name, and to enforce its rights directly against the Obligor thereof
including the right to proceed against collateral; provided that any such Loan
shall exclude any Retained Interest.
“Payment Date”: The 15th day of each calendar month or, if any such day is not a
Business Day, the next succeeding Business Day.
“Permitted Hedge Counterparty”: Means (a) Citibank, N.A. and its successors and
assigns, and (b) any entity that (i) on the date of entering into a Hedging
Agreement (x) is an interest rate swap dealer that has been approved in writing
by the Administrative Agent (which approval shall not be unreasonably withheld),
and (y) has a long-term unsecured debt rating of not less than “A” by S&P, not
less than “A2” by Moody’s and not less than “A” by Fitch (if such entity is
rated by Fitch) (“Long-term Rating Requirement”) and a short-term unsecured debt
rating of not less than “A-1” by S&P, not less than “P-1” by Moody’s and not
less than “F-1” by Fitch (if such entity is rated by Fitch) (“Short-term Rating
Requirement”), and (ii) in a Hedging Agreement (x) consents to the assignment of
the Seller’s rights under each Hedging Agreement to the Administrative Agent for
the benefit of the Secured Parties pursuant to Section 5.3(b) and (y) agrees
that in the event that Moody’s, S&P or Fitch reduces its long-term unsecured
debt rating below the Long-term Rating Requirement, or reduces its short-term
unsecured debt rating below the Short-term Rating Requirement, it shall transfer
its rights and obligations under each Hedge Transaction to another entity that
meets the requirements of clause (i) and (ii) hereof and has entered into a
Hedging Agreement with the Seller on or prior to the date of such transfer.
“Payment Duties”: Defined in Section 8.2(b).
“Permitted Investments”: With respect to any Payment Date means negotiable
instruments or securities or other investments maturing on or before such
Payment Date (a) which, except in the case of demand or time deposits,
investments in money market funds and Eligible Repurchase Obligations, are
represented by instruments in bearer or registered form or ownership of which is
represented by book entries by a Clearing Agency or by a Federal Reserve Bank in
favor of depository institutions eligible to have an account with such Federal
Reserve Bank who hold such investments on behalf of their customers, (b) that,
as of any date of determination, mature

40



--------------------------------------------------------------------------------



 



by their terms on or prior to the Business Day immediately preceding the next
Payment Date immediately following such date of determination, and (c) that
evidence:
     (4) direct obligations of, and obligations fully guaranteed as to full and
timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);
     (5) demand deposits, time deposits or certificates of deposit of depository
institutions or trust companies incorporated under the laws of the United States
or any state thereof and subject to supervision and examination by federal or
state banking or depository institution authorities; provided that at the time
of the Seller’s investment or contractual commitment to invest therein, the
commercial paper, if any, and short-term unsecured debt obligations (other than
such obligation whose rating is based on the credit of a Person other than such
institution or trust company) of such depository institution or trust company
shall have a credit rating from each Rating Agency in the Highest Required
Investment Category;
     (6) commercial paper, or other short term obligations, having, at the time
of the Seller’s investment or contractual commitment to invest therein, a rating
in the Highest Required Investment Category granted by each Rating Agency;
     (7) demand deposits, time deposits or certificates of deposit that are
fully insured by the FDIC and either have a rating on their certificates of
deposit or short-term deposits from Moody’s and S&P of “P-1” and “A-1”,
respectively, and if rated by Fitch, from Fitch of “F-1+”;
     (8) notes that are payable on demand or bankers’ acceptances issued by any
depository institution or trust company referred to in clause (ii) above;
     (9) investments in taxable money market funds or other regulated investment
companies having, at the time of the Seller’s investment or contractual
commitment to invest therein, a rating of the Highest Required Investment
Category from Moody’s, S&P and Fitch (if rated by Fitch);
     (10) time deposits (having maturities of not more than 90 days) by an
entity the commercial paper of which has, at the time of the Seller’s investment
or contractual commitment to invest therein, a rating of the Highest Required
Investment Category granted by each Rating Agency; or
     (11) Eligible Repurchase Obligations with a rating acceptable to the
Administrative Agent, which rating, in the case of Fitch, shall be “F-1+” and,
in the case of S&P, shall be “A-1”.
The Collateral Custodian may pursuant to the direction of the Servicer or
Administrative Agent, as applicable, purchase or sell to itself or an Affiliate,
as principal or agent, the Permitted Investments described above.

41



--------------------------------------------------------------------------------



 



“Permitted Liens”: With respect to the Collateral (i) Liens for state, municipal
or other local taxes (other than payroll taxes) if such taxes shall not at the
time be due and payable or are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with GAAP so long as there exists
no material risk of sale, forfeiture, loss, or loss of or interference with use
or possession of, or diminution of value, utility or useful life of, the related
Collateral, (ii) Liens imposed by operation of law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s liens and other similar liens
arising in the ordinary course of business securing obligations that are not
overdue for a period of more than thirty (30) days or are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
GAAP so long as there exists no material risk of sale, forfeiture, loss, or loss
of or interference with use or possession of, or diminution of value, utility or
useful life of, the related Collateral, (iii) Liens (other than any Lien imposed
by ERISA) on or in respect of deposits or pledges of cash or letters of credit
posted in the ordinary course of business (including, without limitation, surety
bonds and appeal bonds) in connection with workers’ compensation, unemployment
insurance and other types of social security benefits or to secure the
performance of tenders, bids, leases, contracts (other than for the repayment of
Indebtedness), statutory obligations and other similar obligations, provided
that any such Lien attaches only to the cash collateral or letter of credit
posted to secure such obligation, and (iv) Liens pursuant to indebtedness
incurred by an Obligor that is subordinated, pursuant to a customary and
appropriate subordination agreement, to all present and future obligations,
indebtedness and liabilities of Obligor or any related guarantor under or in
respect of the related Asset at any time and from time to time of every kind,
nature and description, direct or indirect, secured or unsecured, joint and
several, absolute or contingent, due or to become due, matured or unmatured, now
existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, such that the Lien in favor of the Originator is senior in
priority and the subordinated lien holder is subject to restrictions for a
customary and reasonable period of time with respect to its right to take
foreclosure actions or exercise other remedies with respect to the related
collateral (other than the subordinated lien holder’s customary purchase option
of the senior indebtedness at par) in accordance with its credit and collection
policies. With respect to the Assets, Liens in favor of the Administrative
Agent.
“Permitted Securitization Transaction”: Any financing transaction undertaken by
the Seller or an Affiliate of the Seller that is secured, directly or
indirectly, by the Collateral or any portion thereof or any interest therein,
including any sale, lease, whole loan sale, asset securitization, secured loan
or other transfer.
“Person”: An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.
“Pool Charged-Off Ratio”: As of any Determination Date, the product of (i) 12
and (ii) the percentage equivalent of a fraction, (a) the numerator of which is
equal to the sum of the Outstanding Asset Balances of all Eligible Assets that
became Charged-Off Assets (net of Recoveries during such Collection Period)
during the Collection Period related to such Determination Date, and (b) the
denominator of which is equal to the Aggregate Outstanding Asset Balance as of
the first day of the Collection Period related to such Determination Date.

42



--------------------------------------------------------------------------------



 



“Pool Concentration Criteria”: On any day, each of the concentration limitations
as set forth below, which concentration limitations (unless otherwise indicated)
shall be measured on the basis of a percentage of the Aggregate Outstanding
Asset Balance:
     (i) the sum of the Outstanding Asset Balance representing exposure to a
single Obligor shall not exceed the greater of (i) 3% of the Aggregate
Outstanding Asset Balance, or (ii) $30,000,000; provided however that in no
event shall the aggregate Outstanding Asset Balance representing exposure to a
single Obligor exceed $50,000,000;
     (ii) no more than 25% of the Aggregate Outstanding Asset Balance shall have
an Outstanding Asset Balance in excess of $25,000,000;
     (iii) (A) the aggregate Outstanding Asset Balance of all Eligible Assets
the Obligors of which are domiciled within a single state (other than Florida
and California) shall not exceed the greater of (x) $20,000,000 and (y) 20% of
the Aggregate Outstanding Asset Balance and (B) the aggregate Outstanding Asset
Balance of all Eligible Assets the Obligors of which are domiciled in either the
state of Florida or the state of California shall not exceed the greater of (x)
$20,000,000 and (y) 30% of the Aggregate Outstanding Asset Balance;
     (iv) the aggregate Outstanding Asset Balance of Eligible Assets the
Obligors of which are domiciled outside of the United States or Canada shall not
exceed the greater of (x) $20,000,000 and (y) 10% of the Aggregate Outstanding
Asset Balance of all Eligible Assets;
     (v) the aggregate Outstanding Asset Balance of Eligible Assets within a
single industry (which shall be determined by the Originator based on the four
digit NAIC code and included on the Asset List) shall not exceed the greater of
(x) $20,000,000 and (y) 30% of the Aggregate Outstanding Asset Balance of all
Eligible Assets;
     (vi) the aggregate Outstanding Asset Balance of Assets consisting of
Subordinated Loans shall not exceed the greater of (x) $20,000,000 and (y) 20%
of the Aggregate Outstanding Asset Balance of all Eligible Assets;
     (vii) the aggregate Outstanding Asset Balance of Eligible Assets assigned
Loan Rating 4 shall not exceed 20% of the Aggregate Outstanding Asset Balance of
all Eligible Assets, and the aggregate Outstanding Asset Balance of Eligible
Assets assigned Loan Rating 5 shall not exceed 10% of the Aggregate Outstanding
Asset Balance of all Eligible Assets;
     (viii) the aggregate Outstanding Asset Balance of DIP Loans shall not
exceed the greater of (x) $20,000,000 or (y) 20% of the Aggregate Outstanding
Asset Balance of all Eligible Assets;
     (ix) the aggregate Outstanding Asset Balance of Eligible Assets subject to
Scheduled Payments of interest on a basis other than monthly shall not exceed
the greater

43



--------------------------------------------------------------------------------



 



of (x) $20,000,000 and (y) 25% of the Aggregate Outstanding Asset Balance of all
Eligible Assets;
     (x) the aggregate Outstanding Asset Balance of all Senior B-Note Loans
shall not exceed the greater of (x) $20,000,000 and (y) 20% of the Aggregate
Outstanding Asset Balance of all Eligible Assets; provided, however that any
Senior B-Note Loan or portion thereof in excess of this limitation shall be
considered a Subordinated Loan for purposes of determining eligibility;
     (xi) the aggregate Outstanding Asset Balance of Eligible Assets the
Obligors of which are principally engaged in the origination of mortgage loans
to borrowers who have less than perfect (i.e., less than “A”) credit histories,
higher debt to income ratios or whose loans otherwise were underwritten with
exceptions to customary “A” quality underwriting guidelines or who present other
risks shall not exceed $0;
     (xii) the aggregate Outstanding Asset Balance of Acquired Loans shall not
exceed 50% of the Aggregate Outstanding Asset Balance of all Eligible Assets;
     (xiii) the aggregate Outstanding Asset Balance of any single bulk purchase
of Acquired Loans shall not exceed the greater of (x) $20,000,000 and (y) 20% of
the Aggregate Outstanding Asset Balance of all Eligible Assets without the
approval of the Administrative Agent;
     (xiv) the sum of (a) the aggregate Outstanding Asset Balance of Senior
Loans and Senior B-Note Loans with an original term to maturity of 7 years or
greater and (b) the aggregate Outstanding Asset Balance of Subordinated Loans
with an original term to maturity of 10 years or greater shall not exceed
$100,000,000;
     (xv) the aggregate Outstanding Asset Balance of the Rated Retained
Securities shall not exceed 2.5% of the Aggregate Outstanding Asset Balance of
all Eligible Assets;
     (xvi) the weighted average life of the Eligible Assets shall not exceed
4.0 years; and
     (xvii) the Loan Margin shall not be less than 3.00%.
“Pool Rate”: As of any Determination Date, the annualized percentage equivalent
of a fraction, (a) the numerator of which is equal to all Interest Collections
on Assets included in the Aggregate Outstanding Asset Balance as of the first
day of the Collection Period related to such Determination Date that are
deposited into the Collection Account during such Collection Period, and (b) the
denominator of which is equal to the Aggregate Outstanding Asset Balance as of
the first day of such Collection Period.
“Pool Yield”: On any day, the excess, if any, of (a) the Pool Rate on such day
over (b) the sum of (i) the weighted average Interest Rate applicable to the
Advances multiplied by the Pool Yield Applicable Advance Rate, (ii) the weighted
average Program Fee Rate applicable to the Advances multiplied by the Pool Yield
Applicable Advance Rate and (iii) the Servicing Fee Rate, in each case as of
such day.

44



--------------------------------------------------------------------------------



 



“Pool Yield Applicable Advance Rate”: On any date of determination, if (i) the
Maximum Availability is determined hereunder in accordance with clause (d) of
the definition thereof, the Maximum Advance Rate then in effect, or (ii) if the
Maximum Availability is determined hereunder in accordance with clauses (a),
(b) or (c) of the definition thereof, the Weighted Average Advance Rate.
“Portfolio Aggregate Outstanding Asset Balance”: With respect to all Portfolio
Assets, on any day, the sum of the Portfolio Outstanding Asset Balances of such
Portfolio Assets on such date. Notwithstanding anything to the contrary
contained herein, for purposes of determining the Portfolio Aggregate
Outstanding Asset Balance, if any portion of a Portfolio Asset is deemed to be
“charged-off” in accordance with the provisions of the definition of Charged-Off
Portfolio Asset, then the entire Portfolio Asset shall have a zero Outstanding
Asset Balance, except for purposes of calculating the Average Portfolio
Charged-Off Ratio.
“Portfolio Asset”: Any asset owned or serviced by the Originator (including each
Asset). For the avoidance of doubt, the term Portfolio Asset shall not include
any asset owned and/or serviced solely by one or more Affiliates of the
Originator (but not by the Originator); provided that (i) such asset shall not
have been originated or acquired by the Originator and (ii) such asset shall not
be included in the consolidated financial statements of the Originator.
“Portfolio Delinquency Ratio”: As of any Determination Date, the percentage
equivalent of a fraction, (i) the numerator of which is equal to the sum of the
Portfolio Outstanding Asset Balances of all Delinquent Portfolio Assets on such
date and (ii) the denominator of which is equal to the Portfolio Aggregate
Outstanding Asset Balance on such date.
“Portfolio Outstanding Asset Balance”: With respect to any Portfolio Asset, the
sum of (i) the portion of all future Scheduled Payments becoming due under or
with respect to such Portfolio Asset plus (ii) any past due Scheduled Payments
with respect to such Portfolio Asset.
“Prepaid Asset”: Any Asset (other than a Charged-Off Asset) that was terminated
or has been prepaid in full or in part prior to its scheduled expiration date.
“Prepayment Amount”: Defined in Section 6.4(b).
“Prepayments”: Any and all (i) partial or full prepayments on or with respect to
an Asset (including, with respect to any Asset and any Collection Period, any
Scheduled Payment, Finance Charge or portion thereof that is due in a subsequent
Collection Period that the Servicer has received, and pursuant to the terms of
Section 6.4(b) expressly permitted the related Obligor to make, in advance of
its scheduled due date, and that will be applied to such Scheduled Payment on
such due date), (ii) Recoveries, and (iii) Insurance Proceeds.
“Prime Rate”: The rate announced publicly by Citibank from time to time as its
base rate in the United States, such rate to change as and when such designated
rate changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Citibank or any other specified financial institution in connection
with extensions of credit to debtors.
“Prime Rate Asset”: A Floating Rate Asset where the interest rate payable by the
Obligor thereof is based on the CSF Prime Rate.

45



--------------------------------------------------------------------------------



 



“Principal Collections”: Any and all amounts received in respect of any
principal due and payable from or on behalf of Obligors that are deposited into
the Principal Collections Account, or received by or on behalf of the Seller by
the Servicer or Originator in respect of Assets, in the form of cash, checks,
wire transfers, electronic transfers or any other form of cash payment.
“Principal Collections Account”: Defined in Section 6.4(f).
“Proceeds”: With respect to any Collateral, whatever is receivable or received
when such Collateral is sold, liquidated, foreclosed, exchanged, or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes
all rights to payment with respect to any insurance relating to such Collateral.
“Program Fee”: With respect to any Purchaser, as defined in the Purchaser Fee
Letter.
“Program Fee Rate”: With respect to any Purchaser, the rate set forth in the
Purchaser Fee Letter, but without consideration of clause (y) in subsection
(c) thereof.
“Purchaser”: (i) any Issuer and (ii) any Liquidity Bank, as the context
requires; and “Purchasers” means collectively (a) the Issuers and (b) the
Liquidity Banks.
“Purchaser Affiliate”: With respect to a Purchaser, means any other Person that,
directly or indirectly, controls, is controlled by or under common control with
such Person. For purposes of this definition, “control” (including the terms
“controlling,” “controlled by” and “under common control with”) when used with
respect to any specified Person means the possession, direct or indirect, of the
power to vote 50% or more of the voting securities of such Person or to direct
or cause the direction of the management or policies of such Person, whether
through the ownership of voting securities, by contract or otherwise
“Purchaser Fee Letter”: The Omnibus Purchaser Fee Letter, dated as of the date
hereof, by and among the Seller, the Servicer, the Administrative Agent,
CapitalSource Real Estate Loan LLC, 2007-A, CSE Mortgage LLC and CSE QRS Funding
II LLC, as amended, modified, waived, supplemented, restated or replaced from
time to time.
“Qualified Institution”: Defined in Section 6.4(f).
“Qualified Transferee”:
     (a) The Seller, the Administrative Agent or any of their Affiliates; or
     (b) any other Person which:
     (i) has at least $50,000,000 in capital/statutory surplus or shareholders’
equity (except with respect to a pension advisory firm or similar fiduciary);
and
     (ii) is regularly engaged in the business of making or owning commercial
real estate loans or operating commercial real estate properties; and

46



--------------------------------------------------------------------------------



 



     (iii) is one of the following: (I) an insurance company, bank, savings and
loan association, investment bank, trust company, commercial credit corporation,
pension plan, pension fund, pension fund advisory firm, mutual fund, real estate
investment trust, governmental entity or plan; (II) an investment company, money
management firm or a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act of 1933, as amended, or an “institutional
accredited investor” within the meaning of Regulation D under the Securities Act
of 1933, as amended; or (III) the trustee, collateral agent or administrative
agent in connection with (x) a securitization of the subject Asset through the
creation of collateralized debt or loan obligations or (y) an asset-backed
commercial paper transaction funded by a commercial paper conduit whose
commercial paper notes are rated at least “A-1” by S&P or at least “P-1” by
Moody’s, or (z) a repurchase transaction funded by an entity which would
otherwise be a Qualified Transferee so long as the “equity interest” (other than
any nominal or de minimis equity interest) in the special purpose entity that
issues notes or certificates in connection with any such collateralized debt or
loan obligation, asset-backed commercial paper funded transaction or repurchase
transaction is owned by one or more entities that are Qualified Transferees
under subclauses (A) or (B) above; or (IV) any entity Controlled (as defined
below) by any of the entities described in subclauses (i), (ii) or (iii) above.
For purposes of this definition only, “Control” means the ownership, directly or
indirectly, in the aggregate of more than 50% of the beneficial ownership
interests of an entity and the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of an entity,
whether through the ability to exercise voting power, by contract or otherwise,
and “Controlled” has the meaning correlative thereto.
“Quarterly Determination Date”: March 31, June 30, September 30 and December 31
of each calendar year.
“Rated Retained Securities”: Each of (i) the CapitalSource Commercial Loan Trust
Class E Floating Rate Deferrable Asset Backed Notes, Series 2006-1; and
(ii) such other securities as agreed upon by the Administrative Agent.
“Rating Agency”: Each of S&P, Moody’s and Fitch.
“Records”: All documents relating to the Assets, including books, records and
other information (including without limitation, computer programs, tapes,
disks, punch cards, data processing software and related property and rights)
executed in connection with the origination or acquisition of the Collateral or
maintained with respect to the Collateral and the related Obligors that the
Seller, the Originator or the Servicer have generated, in which the Seller, the
Originator or the Servicer have acquired an interest pursuant to the Sale
Agreement or in which the Seller, the Originator or the Servicer have otherwise
obtained an interest.
“Recoveries”: As of the time any Related Property or any other related property
is sold, discarded (after a determination by the Servicer that such Related
Property or any other related property has little or no remaining value) or
otherwise determined to be fully liquidated by the Servicer in accordance with
the Credit and Collection Policy (or such similar policies and procedures
utilized by the Servicer in servicing the Portfolio Assets) with respect to any

47



--------------------------------------------------------------------------------



 



Charged-Off Asset or Charged-Off Portfolio Asset, the proceeds from the sale of
the Related Property or any other related property, the proceeds of any related
Insurance Policy, any other recoveries with respect to such Charged-Off Asset or
Charged-Off Portfolio Asset, the Related Property, any other related property,
and amounts representing late fees and penalties, net of Liquidation Expenses
and amounts, if any, received that are required under such Asset or Portfolio
Asset, as applicable, to be refunded to the related Obligor.
“Register”: Defined in Section 13.16(c).
“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. §221, or any successor regulation.
“Related Property”: With respect to an Asset, any property or other assets
pledged as collateral to the Originator to secure repayment of such Asset
including all Proceeds from any sale or other disposition of such property or
other assets.
“Related Security”: All of the Seller’s right, title and interest in and to:
     (a) any Related Property securing an Asset and all Recoveries related
thereto;
     (b) all Required Asset Documents, Asset Files related to any Asset,
Records, and the documents, agreements, and instruments included in the Asset
File or Records, including without limitation, rights of recovery of the Seller
against the Originator;
     (c) all Insurance Policies with respect to any Asset;
     (d) all security interests, liens, guaranties, warranties, letters of
credit, accounts, bank accounts, mortgages or other encumbrances and property
subject thereto from time to time purporting to secure or support payment of any
Asset, together with all UCC financing statements or similar filings signed by
an Obligor relating thereto;
     (e) the Collection Account, each Lock Box, all Lock Box Accounts and the
Securities Account, together with all cash and investments in each of the
foregoing other than amounts earned on investments therein;
     (f) any Hedging Agreement and any payment from time to time due thereunder;
     (g) the Sale Agreement and the assignment to the Administrative Agent of
all UCC financing statements filed by the Seller against the Originator under or
in connection with the Sale Agreement; and
     (h) the proceeds of each of the foregoing.
“Replaced Asset”: Defined in Section 2.18(a).
“Reporting Date”: The date that is two Business Days prior to each Payment Date.

48



--------------------------------------------------------------------------------



 



“Required Advance Reduction Amount”: On any day, an amount equal to the larger
positive difference, if any, of either (i) Advances Outstanding on such day
minus the Maximum Availability on such day, or (ii) Combined Advances
Outstanding on such day minus the Combined Commitment Amount on such day
(recognizing that Combined Advances Outstanding may be lowered by reductions in
Advances Outstanding hereunder as well as by reductions in “Advances
Outstanding” under the other Citibank Facilities).
“Required Asset Documents”: With respect to Existing Assets, the meaning
assigned to the term “Required Loan Documents” in the CS VII Issuer Financing
SSA. With respect to all other Assets, as follows: With respect to (i) any
Noteless Loan identified as a Noteless Loan on the Asset Checklist, a copy of
the related Loan Register (together with a certificate of a Responsible Officer
of the Servicer certifying to the accuracy of such Loan Register as of the date
such Loan is included as a part of the Collateral), (ii) all Loans other than
Noteless Loans, the duly executed original of the promissory note and an
assignment (which may be by endorsement or allonge) of each such promissory note
to the Seller and then the Administrative Agent, signed by an officer of the
Originator and the Seller, respectively, (iii) any Loan, any related loan
agreement and the Asset Checklist together with, to the extent set forth on the
Asset Checklist, duly executed (if applicable) originals or copies of each of
any related participation agreement, acquisition agreement, subordination
agreement, intercreditor agreement, security agreements or similar instruments,
UCC financing statements, guarantee, or Insurance Policy (iv) for each Loan,
other than Agented Loans or Acquired Loans (or other Loans for which an
Assignment of Mortgage has been delivered to Wells Fargo in its capacity as
trustee or custodian pursuant to a prior term transaction or warehouse facility
involving the Originator or one of its Affiliates), secured by real property, an
Assignment of Mortgage, (v) for any Loan identified as an Acquired Loan on the
Asset Checklist, the duly executed original assignment agreement; provided that
with respect to any Acquired Loan, any of the foregoing documents, other than
any related promissory notes in the case of Acquired Loans only, may be copies,
and (vi) for any Loan identified as an Alarm Service Loan on the Asset
Checklist, the duly executed version of each of the following: the original (and
to the extent it exists, the sole chattel paper counterpart) master purchase
agreement and, if any, security agreement and a copy of the purchase statement
related to each Alarm Service Loan, signed by an officer of the originator of
such Alarm Service Loan together with copies of any related assignment
agreements, subordination agreement (if set forth on the Asset Checklist),
intercreditor agreement (if set forth on the Asset Checklist), security
agreements or instruments (to the extent any security interest in collateral has
been granted and as set forth in the Asset Checklist or the Asset List), UCC
financing statements (to the extent any security interest in collateral has been
granted and as set forth in the Asset Checklist or the Asset List) and guarantee
(if set forth on the Asset Checklist).
“Required Reports”: Collectively, the Monthly Report, the Servicer’s Certificate
required pursuant to Section 6.10(c), the financial statements of the Servicer
required pursuant to Section 6.10(d), the annual statements as to compliance
required pursuant to Section 6.11, and the annual independent public
accountant’s report required pursuant to Section 6.12.
“Responsible Officer”: With respect to any Person, any duly authorized officer
of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject.

49



--------------------------------------------------------------------------------



 



“Restricted Junior Payment”: (i) any dividend or other distribution, direct or
indirect, on account of any class of membership interests of the Seller now or
hereafter outstanding, except a dividend payment solely in interests of that
class of membership interests or in any junior class of membership interests of
the Seller; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interest of the Seller now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of Seller now or hereafter outstanding, and (iv) any
payment of management fees by the Seller (except for reasonable management fees
to the Originator or its Affiliates in reimbursement of actual management
services performed).
“Retained Interest”: (A) With respect to any Revolving Loan or any Loan with an
unfunded commitment on the part of the Originator that does not provide by its
terms that funding thereunder is in Originator’s sole and absolute discretion
and that is transferred by the Originator to the Seller and/or by the Seller to
the Purchasers, all of the obligations, if any, to provide additional funding
with respect to such Revolving Loan, and (B) with respect to any Acquired Loan,
any Participation Loan or any Agented Loan that is transferred by the Originator
to the Seller and/or by the Seller to the Purchasers, (i) all of the
obligations, if any, of the agent(s) under the documentation evidencing such
Acquired Loan, Participation Loan, or Agented Loan and (ii) the applicable
portion of the interests, rights and obligations under the documentation
evidencing such Acquired Loan, Participation Loan, or Agented Loan that relate
to such portion(s) of the indebtedness that is owned by another lender or is
being retained by the Originator pursuant to clause (A) of this definition.
“Retransfer Date”: Defined in Section 4.6.
“Retransfer Price”: Defined in Section 4.6.
“Review Criteria”: Defined in Section 8.2(b)(i).
“Revolving Loan”: A Loan that is a line of credit or contains an unfunded
commitment arising from an extension of credit by the Originator to an Obligor,
pursuant to the terms of which amounts borrowed may be repaid and subsequently
reborrowed; provided that any such Loan shall exclude any Retained Interest.
“Revolving Period”: The period commencing on the Closing Date and ending on the
day immediately preceding the Termination Date.
“S&P”: Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and any
successor thereto.
“Sale Agreement”: The Amended and Restated Loan Sale Agreement, dated as of the
date hereof, between the Originator and the Seller, as amended, modified,
waived, supplemented, restated or replaced from time to time.
“Scheduled Payments”: With respect to any Asset, each monthly, quarterly, or
annual payment of principal required to be made by the Obligor thereof under the
terms of such Asset; in all cases, excluding any payment in the nature of, or
constituting, interest.

50



--------------------------------------------------------------------------------



 



“Secured Party”: (i) each Purchaser, (ii) the Administrative Agent and
(iii) each Hedge Counterparty that is either a Purchaser or an Affiliate of the
Administrative Agent if that Affiliate is a Hedge Counterparty that executes a
counterpart of this Agreement agreeing to be bound by the terms of this
Agreement applicable to a Secured Party.
“Securities Account”: Defined in Section 6.4(h).
“Securities Intermediary”: Defined in Section 8.11(a).
“Seller”: Defined in the Preamble of this Agreement.
“Senior Loan”: A Loan that (i) is secured by a first priority lien on all of the
Obligor’s assets constituting Collateral for such Loan (subject to Permitted
Liens), (ii) has a Loan-to-Value Ratio less than or equal to 90% and
(iii) provides that the payment obligation of the related Obligor on such Loan
is either senior to, or pari passu with, all other loans or financings to such
Obligor.
“Senior B-Note Loan”: Any multilender Loan that (i) is secured by a first
priority lien on all the Obligor’s assets constituting Collateral for such Loan
(subject to Permitted Liens), (ii) has a Loan-to-Value Ratio less than or equal
to 90%, and (iii) that contains provisions which, upon the occurrence of an
event of default under the underlying loan documents or in the case of any
liquidation or foreclosure on the related Collateral, the Originator’s (or its
assignee’s) portion of such Loan would be paid only after the other lender party
to such Loan (whose right to payment is contractually senior to the Originator
or such assignee) is paid in full.
“Senior Secured Loan”: Either a Senior Loan or a Senior B-Note Loan.
“Servicer”: CSF, and each successor (in the same capacity) appointed as
Successor Servicer pursuant to Section 6.16(a).
“Servicer Advance”: An advance of Scheduled Payments made by the Servicer
pursuant to Section 6.5.
“Servicer Default”: Defined in Section 6.15.
“Servicer Termination Notice”: Defined in Section 6.15.
“Servicer’s Certificate”: Defined in Section 6.10(c).
“Servicing Fee”: Defined in Section 2.14(b); provided, that solely with respect
to Servicing Fee payable to the Backup Servicer acting as successor Servicer
hereunder, “Servicing Fee” instead means as set forth in the following language
(with capitalized terms used in such language but not defined herein to have the
meaning given such terms in the CS VII Issuer Financing SSA, and with the
definition of Servicing Fee and references to Servicing Fee Rate set forth in
Section 2.14(b) deemed to be replaced by the substantive meaning of the
following language, but applied in the context of this Agreement): with respect
to each Eligible Asset (including any Eligible Asset that has been foreclosed
and for which the related Mortgaged Property has become a Foreclosure Property,
but excluding any Liquidated Loan), for each Remittance Period, a per annum fee
equal to the sum of (i) 1.00% of the Principal Balance of each Loan (other than

51



--------------------------------------------------------------------------------



 



Revolving Loans) and (ii) 1.25% of the Principal Balance of each Revolving Loan,
in each case at the beginning of such Remittance Period payable to the Servicer
for the servicing of such Eligible Loan out of Scheduled Payments made by the
Obligor thereunder in an amount determined in the manner in effect on the
related Transfer Date (or, in the case of Additional Assets, the related Funding
Date).
“Servicing Fee Rate”: 0.50% per annum for Eligible Assets which are not Workout
Assets and 0.75% per annum for Workout Assets, without duplication.
“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair salable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital.
“Subordinated Loan”: Any Loan other than a Senior Loan or a Senior B-Note Loan.
“Subsidiary”: As to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person;
provided that any joint ventures in which each party to the joint venture
possesses 50% of the voting stock of such entity shall be expressly excluded
from this definition.
“Substitute Asset”: On any day, an Eligible Asset that meets each of the
conditions for substitution set forth in Section 2.18.
“Successor Servicer”: Defined in Section 6.16(a).
“Swap Breakage Costs”: For any Hedge Transaction, any amount payable by the
Seller for the early termination of that Hedge Transaction or any portion
thereof.
“Tape”: Defined in Section 7.2(b)(ii).
“Taxes”: Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

52



--------------------------------------------------------------------------------



 



“Termination Date”: The earliest of (a) the date of the termination of the
Facility Amount pursuant to Section 2.4, (b) the Business Day designated by the
Seller to the Administrative Agent as the Termination Date at any time following
two Business Days’ prior written notice thereof to the Administrative Agent,
(c) March 31, 2009, (d) with respect to any Purchaser who is an Issuer the date
any Liquidity Agreement shall cease to be in full force and effect, or (e) the
date of the declaration or automatic occurrence of the Termination Date pursuant
to Section 10.2.
“Termination Event”: Defined in Section 10.1.
“Term Loan”: A Loan that is a term loan that has been fully funded and does not
contain any unfunded commitment on the part of the Originator arising from an
extension of credit by the Originator to an Obligor.
“TNW Test Level”: The greater of (A) the sum of (i) $1,925,000,000, minus
(ii) the Fremont Bank Adjustment, plus (iii) 70% of the cumulative Net Proceeds
of Capital Stock/Conversion of Debt received at any time after December 31, 2006
and prior to the Closing Date, and (B) the Unsecured Covenant Floor.
“Transaction”: Defined in Section 3.2.
“Transaction Documents”: This Agreement, the Sale Agreement, each Hedging
Agreement, the Hedge Guaranty, the Lock-Box Agreement, the Intercreditor
Agreement, the Confirmation and Undertaking Letter, the Parent
Undertaking-Originator, the Parent Undertaking-Servicer, each Variable Funding
Certificate, the Purchaser Fee Letter, the Backup Servicer and Collateral
Custodian Fee Letter, any UCC financing statements filed pursuant to the terms
of this Agreement, and any additional document the execution of which is
necessary or incidental to carrying out the terms of the foregoing documents.
“Transition Expenses”: The reasonable costs (including reasonable attorneys’
fees) of the Backup Servicer incurred in connection with the transferring the
servicing obligations under this Agreement and amending this Agreement to
reflect such transfer in an amount not to exceed $100,000.
“UCC”: The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.
“Underlying Instruments”: The indenture, loan agreement, credit agreement or
other agreement pursuant to which a Loan has been issued or created and each
other agreement that governs the terms of or secures the obligations represented
by such Loan or of which the holders of such Loan are the beneficiaries related
thereto.
“United States”: The United States of America.
“Unmatured Termination Event”: Any event that, with the giving of notice or the
lapse of time, or both, would become a Termination Event.
“Unsecured Covenant Floor”: The sum of (a) the higher of (i) the covenant level
for “Minimum Consolidated Tangible Net Worth” set forth under Section 5.32(c) of
the Unsecured Credit

53



--------------------------------------------------------------------------------



 



Facility (or any replacement provision thereunder), and (ii) the covenant level
for minimum consolidated tangible net worth found under any securitization or
other credit facility that is subject of the “Debt Acceleration” provision found
in Section 7.1(e) of the Unsecured Credit Facility (or any replacement provision
thereunder), plus (b) $50,000,000.
“Unsecured Credit Facility”: (i) The Credit Agreement, dated as of March 14,
2006, among CapitalSource Inc., as the Borrower, the guarantors listed therein,
the lenders listed therein, Wachovia Bank, National Association, as the
Administrative Agent, Swingline Lender, and Issuing Lender, Bank of America,
N.A., as Issuing Lender, Wachovia Capital Markets, LLC, as Sole Bookrunner and
as Lead Arranger, Bank of Montreal, Barclays Bank PLC, and SunTrust Bank, as
Co-Documentation Agents, as now or hereafter amended, modified, supplemented,
restated or replaced or substituted from time to time in accordance with its
terms, and (ii) any other unsecured credit facility entered into by
CapitalSource Inc. from time to time following the Closing Date that expressly
permits the use of proceeds of advances thereunder to pay obligations
outstanding under the Citibank Facilities.
“Unsecured TNW Threshold”: The sum of (a)  the higher of (i) the covenant level
for “Minimum Consolidated Tangible Net Worth” set forth under Section 5.32(c) of
the Unsecured Credit Facility (or any replacement provision thereunder), and
(ii) the covenant level for minimum consolidated tangible net worth found under
any securitization or other credit facility that is subject of the “ Debt
Acceleration” provision found in Section 7.1(e) of the Unsecured Credit Facility
(or any replacement provision thereunder), plus (ii) $75,000,000.
“Variable Funding Certificate” or “VFC”: Defined in Section 2.1(a).
“Voting Stock”: With respect to any Person, capital stock or membership
interests (in the case of a limited liability company) issued by such Person the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even though the right so to vote has been suspended by the
happening of such contingency.
“Warranty Asset”: Any Asset that fails to satisfy any criteria of the definition
of Eligible Asset; provided that (a) notwithstanding the foregoing, for purposes
of determining what is a Warranty Asset, the criteria set forth in clauses
(1)(c), (1)(d), 1(l)(i), 1(s) (but solely to the extent the criteria in such
clause 1(s) relates to any express representation and warranty that an Asset is
an Eligible Asset), 1(w), 1(x), (1)(y) and clauses (2)(e) and 2(f) (but solely
to the extent that the criteria in such clauses 2(e) and 2(f) would not be
satisfied as a result of the operation of law or an effective court order in
connection with an Insolvency Event) and clause (3)(i) of the definition of
Eligible Asset and clauses (viii) and (x) in the definition of Eligible Obligor
shall apply only as of the applicable Cut-Off Date of such Asset, and the
criteria set forth in clause 2(ee) shall apply only to Acquired Loans first
included in the Collateral on or after the Closing Date and (b) with respect to
Existing Assets, to the extent that corresponding eligibility criteria to those
mentioned in clause (a) above exist in the CS VII Issuer Financing SSA, the
limitations referred to in clause (a) shall also apply to those criteria in
determining whether such an Asset is a Warranty Asset.
“Warranty Event”: As to any Asset, the discovery that as of the related Cut-Off
Date or Funding Date there had existed a breach of any representation or
warranty relating to such Asset and the continuance of such breach through any
applicable determination date or beyond any applicable cure period.

54



--------------------------------------------------------------------------------



 



“Weighted Average Advance Rate”: For any day on which Advances are outstanding,
the weighted average of the Advance Rates applicable to the Eligible Assets
included in the Collateral on such day, weighted according to the proportion of
the Aggregate Outstanding Asset Balance each type of Asset represents; provided
that the Weighted Average Advance Rate shall in no event exceed 80%.
“Workout Asset”: A Delinquent Asset or a Charged-Off Asset.
“Zero-Coupon Bond”: A bond that, at the time of determination, does not make
periodic payments of interest.
     Section 1.2 Other Terms.
     All accounting terms used but not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of New York, and used but not specifically defined herein, are used herein
as defined in such Article 9.
     Section 1.3 Computation of Time Periods.
     Unless otherwise stated in this Agreement, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
     Section 1.4 Interpretation.
     In each Transaction Document, unless a contrary intention appears:
     (i) the singular number includes the plural number and vice versa;
     (ii) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Transaction Documents;
     (iii) reference to any gender includes each other gender;
     (iv) reference to day or days without further qualification means calendar
days;
     (v) reference to any time means New York, New York time;
     (vi) reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, waived, supplemented, restated or replaced and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor; and

55



--------------------------------------------------------------------------------



 



     (vii) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.
ARTICLE II
PURCHASE OF THE VARIABLE FUNDING CERTIFICATES
     Section 2.1 The Variable Funding Certificates.
     (a) On the terms and conditions hereinafter set forth, Seller shall deliver
to the Administrative Agent at its address set forth on the signature pages of
this Agreement (for the benefit of the applicable Purchasers) on the Closing
Date, a duly executed variable funding certificate (each such certificate, a
“Variable Funding Certificate” or “VFC”), in substantially the form of
Exhibit B. Each Variable Funding Certificate shall evidence an undivided
ownership interest (and the Seller does hereby sell, transfer, assign and convey
such undivided ownership interest to the Administrative Agent for the benefit of
the Purchasers) in the Collateral purchased by a Purchaser in an amount equal,
at any time, to the percentage equivalent of a fraction (i) the numerator of
which is the Advances outstanding under the applicable VFC on such day, and
(ii) the denominator of which is the total aggregate Advances Outstanding on
such day. Interest shall accrue, and each VFC shall be payable, as described
herein; provided that the aggregate amount outstanding under all VFCs at any one
time shall not exceed the Facility Amount.
     (b) On the terms and conditions hereinafter set forth, from the Closing
Date to, but excluding the Termination Date, the Seller may, at its option,
request advances of funds under the VFCs (each, an “Advance”) and the Issuers
may, in their sole discretion, fund such Advance ratably in accordance with
their Issuer Purchase Limits (or in such other proportion as the Issuers may
mutually agree), and if the Issuers do not fund the entire amount of such
Advance, the Liquidity Banks shall fund, ratably in accordance with their
Commitments, any portion of such Advance not funded by the Issuers; provided
that in no event shall the Purchasers make any Advance if, after giving effect
to such Advance, either (i) the aggregate Advances Outstanding hereunder would
exceed the lesser of (x) the Facility Amount or (y) the Maximum Availability, or
(ii) the Combined Advances Outstanding would exceed the Combined Commitment
Amount. Notwithstanding anything contained in this Section 2.1 or elsewhere in
this Agreement to the contrary, (i) no Issuer shall fund any Advance at any time
if, after giving effect thereto, the outstanding principal amount of Advances
funded by such Issuer would exceed such Issuer’s Issuer Purchase Limit, (ii) no
Liquidity Bank shall be obligated to provide the Administrative Agent or the
Seller with aggregate funds in connection with an Advance that would exceed such
Liquidity Bank’s Commitment then in effect, and (iii) to the extent that the
making of any Advance would result in the Combined Advances Outstanding
exceeding the Combined Threshold Amount then in effect, such Advance will be
made at the sole discretion of Administrative Agent, and no Issuer or Liquidity
Bank shall be obligated to fund any such

56



--------------------------------------------------------------------------------



 



Advance. Each Advance made by the Purchasers hereunder is subject to the
interests of the Hedge Counterparties under Section 2.9(a)(1) and
Section 2.10(a)(1) of this Agreement.
     (c) Notwithstanding the foregoing or anything in this Agreement or any
other Transaction Document to the contrary, (i) nothing contained in this
Agreement or any other Transaction Document shall constitute a commitment by any
Issuer to fund any Advance and (ii) the Issuers shall not be liable to make any
payments under this Agreement or any other Transaction Document (all liability
with respect to which shall be an obligation of the Liquidity Banks or the
Administrative Agent).
     (d) The initial Advances hereunder shall be funded on the Closing Date, and
shall be funded against (i) the Seller’s acquisition from the Issuer (as defined
in the Indenture) and assignment hereunder of the Existing Assets, free and
clear of the Lien of the Indenture, and (ii) any Additional Assets necessary or
desirable for the Seller to include as Assets to be financed hereunder in
connection with procuring the release of the Existing Assets from the Indenture
by repayment of the CS VII Issuer Financing Obligations secured under the
Indenture in full.
     (e) Notwithstanding anything to the contrary contained herein, this
Agreement and the VFCs to be issued thereunder shall constitute a single
revolving debt facility with a single maturity and Seller shall not take any
action under the Agreement that would cause Seller to have outstanding one or
more debt obligations with two or more maturities hereunder. For purposes of
this section, debt obligations have “two or more maturities” if they have
different stated maturities or if the holders of the debt obligations possess
different rights concerning the acceleration of or delay in the maturities of
the obligations.
     Section 2.2 [Intentionally Omitted]. Section 2.3 Procedures for Advances.
     (a) Each Advance from a Purchaser hereunder shall be effected by the Seller
(or the Servicer on its behalf) delivering to the Administrative Agent (with a
copy to the Collateral Custodian and the Backup Servicer) a duly completed
Borrowing Notice (along with a Borrowing Base Certificate) no later than 2:00
p.m. (New York City, New York time) at least one Business Day prior to the
proposed Funding Date; provided that no more than two Advances shall be made in
any one calendar week without the Administrative Agent’s prior consent. Each
Borrowing Notice (along with a Borrowing Base Certificate) shall (i) specify the
desired amount of such Advance, which amount must be at least equal to $250,000,
(ii) specify the date of such Advance, (iii) specify the Assets to be financed
on such Funding Date (including the appropriate file number and Outstanding
Asset Balance for each Asset, and identifying each Rated Retained Security or
Loan by type and whether such Loan is a Senior Loan, Senior B-Note Loan,
Subordinated Loan, Acquired Loan, or Participation Loan) and (iv) include a
representation that all conditions precedent for an Advance described in Article
III hereof have been met. Each Borrowing Notice shall be irrevocable.
     Each Issuer shall promptly thereafter notify the Administrative Agent
whether such Issuer has determined to make the requested Advance on the terms
specified by the Seller, and the Issuers shall notify the Administrative Agent
of the funding allocation as between them (if

57



--------------------------------------------------------------------------------



 



other than proportional to their Issuer Purchase Limits). The Administrative
Agent shall promptly thereafter notify the Seller whether the Issuers have
determined to make the requested purchase and, if so, whether all of the terms
specified by the Seller are acceptable to the Issuers. If the Issuers have
determined not to make the entire amount of an Advance requested to be made, the
Administrative Agent shall promptly send notice of the proposed Advance to all
of the Liquidity Banks concurrently specifying the date of such Advance, the
aggregate amount of such Advance to be funded by the Liquidity Banks (which
amount shall be equal to the portion of the Advance not funded by the Issuers),
and each such Liquidity Bank’s portion thereof (determined ratably in accordance
with its respective Commitment).
     (b) On the date of each Advance, the applicable Purchasers shall upon
satisfaction of the applicable conditions set forth in Article III, make
available to the Seller in same day funds, at such bank or other location
reasonably designated by Seller in its Borrowing Notice given pursuant to this
Section 2.3, an aggregate amount equal to the least of (i) the amount requested
by the Seller for such Advance, (ii) an amount equal to the Availability on such
Funding Date or (iii) the Facility Amount.
     (c) Effective on the date of each Advance pursuant to this Section 2.3, the
Seller hereby sells and assigns to the Administrative Agent, for the benefit of
the Purchasers making such Advance, all Assets listed on the attachment to the
Borrowing Notice delivered in connection with such Advance, and the Related
Security and Collections with respect thereto.
     (d) On each Funding Date, the obligation of each Liquidity Bank to remit
its pro rata share of each Advance shall be several from that of each other
Liquidity Bank and the failure of any Liquidity Bank to so make such amount
available to the Seller shall not relieve any other Liquidity Bank of its
obligation hereunder. No Liquidity Bank shall be responsible for the failure of
any other Liquidity Bank to make funds available in connection with any Advance.
Section 2.4 Reduction of the Facility Amount; Mandatory and Optional Repayments;
Increase of Commitment.
     (a) The Seller may, upon at least 10 days’ prior written notice (such
notice to be received by the Administrative Agent no later than 5:00 p.m. (New
York City, New York time) on such day) to the Administrative Agent, terminate in
whole or reduce in part the portion of the Facility Amount that exceeds the sum
of the Advances Outstanding, accrued Interest, Breakage Costs and Hedge Breakage
Costs; provided that each partial reduction of the Facility Amount shall be in
an aggregate amount equal to at least $1,000,000. Each notice of reduction or
termination pursuant to this Section 2.4(a) shall be irrevocable.
     (b) The Seller may, upon one Business Day’s prior written notice (such
notice to be received by the Administrative Agent and each Hedge Counterparty no
later than 2:00 p.m. (New York City, New York time) on such day) to the
Administrative Agent, reduce the Advances Outstanding by remitting, to the
Administrative Agent, for payment to the applicable Purchasers, (i) cash and
(ii) instructions to reduce such Advances Outstanding, related accrued Interest,
Breakage Costs and Hedge Breakage Costs; provided that no such reduction shall
be given effect unless the Seller has complied with the terms of any Hedging
Agreement requiring that one or more Hedge Transactions be terminated in whole
or in part as the result of any such reduction of

58



--------------------------------------------------------------------------------



 



the Advances Outstanding, and Seller has paid all Hedge Breakage Costs and any
payments owing to the relevant Hedge Counterparty for any such termination. Any
reduction of the Advances Outstanding shall be in a minimum amount of $250,000.
Any such reduction will occur only if sufficient funds have been remitted to pay
all such amounts in the succeeding sentence in full. Upon receipt of such
amounts, the Administrative Agent shall apply such amounts first to the pro rata
reduction of the Advances Outstanding by paying such amounts to the applicable
Purchasers, second to the payment of related accrued Interest on the amount of
the Advances Outstanding to be repaid by paying such amounts to the applicable
Purchasers, and third to the payment of any Breakage Costs and Hedge Breakage
Costs and any other payments owing to the applicable Hedge Counterparty in
respect of the termination of any Hedge Transaction; provided, however, if such
amounts are received during the Amortization Period, such amounts shall be
applied in the order of priority set forth in Section 2.10. Any notice relating
to any prepayment pursuant to this Section 2.4(b) shall be irrevocable.
     (c) If on any day (i) the Administrative Agent, as agent for the Secured
Parties, does not own or have a valid and perfected first priority security
interest in any of the Collateral or (ii) any Asset which has been represented
by the Seller to be an Eligible Asset is later determined not to have been an
Eligible Asset as of the related Cut-Off Date, upon the earlier of the Seller’s
receipt of notice from the Administrative Agent or the Seller becoming aware
thereof and the Seller’s failure to cure such breach within 30 days, the Seller
shall be deemed to have received on such day a collection (a “Deemed
Collection”) of such Asset in full and shall on such day pay to the
Administrative Agent, on behalf of the Purchasers and each Hedge Counterparty,
an amount equal to (x) the Outstanding Asset Balance of the Asset (calculated
without regard to either of the provisos contained in the definition of
“Outstanding Asset Balance”) to be applied to the pro rata reduction of the
principal of each VFC plus (y) any Breakage Costs and Hedge Breakage Costs and
any other payments owing to the applicable Hedge Counterparty in respect of the
termination of any Hedge Transaction required as a result of the Deemed
Collection and retransfer of the related Asset contemplated by this
Section 2.4(c). In connection with any such Deemed Collection, the
Administrative Agent, as agent for the Secured Parties, shall automatically and
without further action, be deemed to transfer to the Seller, free and clear of
any Lien created by the Administrative Agent, all of the right, title and
interest of the Administrative Agent, as agent for the Secured Parties, in, to,
and under the Asset with respect to which the Administrative Agent has received
such Deemed Collection, but without any other representation and warranty of any
kind, express or implied.
     Section 2.5 Determination of Interest.
     To the extent any Purchaser’s Interest Rate is determined by reference to
the CP Rate, the Administrative Agent shall determine such Purchaser’s CP Rate
and the Interest (including unpaid Interest, if any, due and payable on a prior
Payment Date) to be paid by the Seller with respect to each Advance, as
applicable, on each Payment Date for the related Accrual Period and shall advise
the Servicer thereof on or before the third Business Day prior to such Payment
Date.
     Section 2.6 Percentage Evidenced by each Variable Funding Certificate.
     The variable percentage ownership interest in the Collateral represented by
each VFC shall be initially computed on its date of purchase as set forth in
Section 2.1(a). Thereafter, until

59



--------------------------------------------------------------------------------



 



the Termination Date, each VFC shall be automatically recomputed (or deemed to
be recomputed) on each day prior to the Termination Date as set forth in
Section 2.1(a). The variable percentage ownership interest in the Collateral
represented by each VFC as computed (or deemed to be recomputed) as of the close
of business on the day immediately preceding the Termination Date shall remain
constant at all times on and after the Termination Date. The variable percentage
ownership interest in the Collateral represented by each VFC shall become zero
when its Advances and Interest have been indefeasibly paid in full.
     Section 2.7 [Reserved].
     Section 2.8 Notations on Variable Funding Certificates.
     The Administrative Agent is hereby authorized to enter on a schedule
attached to the VFC a notation (which may be computer generated) with respect to
each Advance under a VFC made by the applicable Purchaser of: (a) the date and
principal amount thereof, and (b) each repayment of principal thereof, and any
such recordation shall constitute prima facie evidence of the accuracy of the
information so recorded. The failure of the Administrative Agent to make any
such notation on the schedule attached to the VFC shall not limit or otherwise
affect the obligation of the Seller to repay the Advances in accordance with
their respective terms as set forth herein.
     Section 2.9 Settlement Procedures During the Revolving Period.
     (a) On each Payment Date during the Revolving Period, the Servicer shall
direct the Collateral Custodian to pay pursuant to the Monthly Report to the
following Persons, from (1) the Collection Account, to the extent of Available
Funds, and (2) Servicer Advances received with respect to the immediately
preceding Collection Period, the following amounts in the following order of
priority:
     (1) pro rata to each Hedge Counterparty, any amounts, (other than any Hedge
Breakage Costs and any payments due in respect of the termination of any Hedging
Transaction), owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s), for the payment thereof;
     (2) to the Servicer, in an amount equal to any unreimbursed Servicer
Advances, for the payment thereof;
     (3) to the Servicer, in an amount equal to any accrued and unpaid Servicing
Fees to the end of the preceding Collection Period, for the payment thereof;
     (4) to the extent not paid for by the Originator, pro rata to the Backup
Servicer and the Collateral Custodian, in an amount equal to any accrued and
unpaid Backup Servicing Fees, Collateral Custodian Fees and Transition Expenses,
for the payment thereof;
     (5) to the Administrative Agent, for the account of the applicable
Purchasers pro rata in accordance with the amount of Advances Outstanding
hereunder (or portions thereof) held by each Purchaser, in an amount equal to
any accrued and unpaid

60



--------------------------------------------------------------------------------



 



Interest (including Interest payable on any prior Payment Date and related
interest thereon), Program Fee, Commitment Fee and Breakage Costs, for the
payment thereof;
     (6) to the Administrative Agent, for the account of the applicable
Purchasers pro rata in accordance with the amount of Advances Outstanding
hereunder (or portions thereof) held by each Purchaser, if the Required Advance
Reduction Amount is greater than zero, an amount necessary to reduce the
Required Advance Reduction Amount to zero;
     (7) pro rata to each Hedge Counterparty, any Hedge Breakage Costs and
payments due in termination of any Hedge Transaction, owing to that Hedge
Counterparty under its respective Hedging Agreement, for the payment thereof;
     (8) to the Administrative Agent, the applicable Purchasers, the Backup
Servicer, the Collateral Custodian, the Affected Parties, the Indemnified
Parties or the Secured Parties, pro rata in accordance with the amount owed to
such Person under this clause (8), all other amounts, including Increased Costs
but other than Advances Outstanding, then due under this Agreement, for the
payment thereof; and
     (9) any remaining amount shall be distributed to the Seller.
     (b) On the terms and conditions hereinafter set forth, from time to time
during the Revolving Period, the Servicer may, to the extent of any Principal
Collections on deposit in the Principal Collections Account, withdraw such funds
for the purpose of reinvesting in additional Eligible Assets, provided the
following conditions are satisfied:
     (i) all conditions precedent set forth in Section 3.2(b) have been
satisfied;
     (ii) the Servicer provides same day written notice to the Administrative
Agent and Collateral Custodian by facsimile (to be received no later than 2:00
p.m. (New York City, New York time) on such day) of the request to withdraw
Principal Collections and the amount thereof;
     (iii) the notice required in clause (ii) above shall be accompanied by a
Borrowing Notice in the form of Exhibit A-2 and a Borrowing Base Certificate and
the same are executed by the Seller and at least one Responsible Officer of the
Servicer;
     (iv) the Collateral Custodian provides to the Administrative Agent by
facsimile (to be received no later than 2:00 p.m. (New York City, New York time)
on that same date) a statement reflecting the total amount on deposit on such
day in the Principal Collections Account; and
     (v) upon the satisfaction of the conditions set forth in clauses
(i) through (iv) above, and the Administrative Agent’s confirmation of available
funds, the Administrative Agent will instruct the Collateral Custodian by
facsimile on such day to release funds from the Principal Collections Account to
the Servicer in an amount not to exceed the lesser of (A) the amount requested
by the Servicer and (B) the amount on deposit in the Principal Collections
Account on such day.

61



--------------------------------------------------------------------------------



 



     Section 2.10 Settlement Procedures During the Amortization Period.
     (a) On each Payment Date during the Amortization Period, the Servicer shall
direct the Collateral Custodian to pay pursuant to the Monthly Report to the
following Persons, (i) from the Collection Account, to the extent of Available
Funds, and (ii) from Servicer Advances received with respect to the immediately
preceding Collection Period, the following amounts in the following order of
priority:
     (1) pro rata to each Hedge Counterparty, any amounts, (including any Hedge
Breakage Costs and any payments due in respect of the termination of any Hedge
Transaction in an amount not to exceed $250,000 in the aggregate for all Hedging
Agreements), owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s), for the payment thereof;
     (2) to the Servicer, in an amount equal to any unreimbursed Servicer
Advances, for the payment thereof;
     (3) to the Servicer, in an amount equal to any accrued and unpaid Servicing
Fees to the end of the preceding Collection Period, for the payment thereof;
     (4) to the extent not paid for by the Originator, pro rata to the Backup
Servicer and the Collateral Custodian, in an amount equal to any accrued and
unpaid Backup Servicing Fees, Collateral Custodian Fees and Transition Expenses,
for the payment thereof;
     (5) to the Administrative Agent, for the account of the applicable
Purchasers pro rata in accordance with the amount of Advances Outstanding
hereunder (or portions thereof) held by each Purchaser, in an amount equal to
any accrued and unpaid Interest, Program Fee, Commitment Fee and Breakage Costs,
for the payment thereof;
     (6) to the Administrative Agent, for the account of the applicable
Purchasers pro rata in accordance with the amount of Advances Outstanding
hereunder (or portions thereof) held by each Purchaser, in an amount necessary
to reduce the Advances Outstanding and all other Aggregate Unpaids to zero, for
the payment thereof;
     (7) pro rata to each Hedge Counterparty, any Hedge Breakage Costs and
payments due in termination of any Hedge Transaction, owing to that Hedge
Counterparty under its respective Hedging Agreement to the extent not reimbursed
pursuant to clause (1) above, for the payment thereof;
     (8) to the Administrative Agent, the applicable Purchasers, the Backup
Servicer, the Collateral Custodian, the Affected Parties, the Indemnified
Parties or the Secured Parties, pro rata in accordance with the amount owed to
such Person under this clause (8), all other amounts, including Increased Costs
but other than Advances Outstanding, then due under this Agreement, for the
payment thereof; and

62



--------------------------------------------------------------------------------



 



     (9) any remaining amount shall be distributed to the Seller.
     Section 2.11 Collections and Allocations.
     (a) Collections. The Servicer shall promptly identify any collections
received as being on account of Interest Collections, Principal Collections or
other Collections and shall transfer, or cause to be transferred, all
Collections received directly by it or on deposit in the form of available funds
in the Lock-Box Accounts to the Collection Account by the close of business on
the second Business Day after such Collections are received. In transferring
Collections to the Collection Account, the Servicer shall segregate Principal
Collections and transfer the same to the corresponding Principal Collections
Account. The Servicer (or, at any time that the Collection Account is held at
Citibank, N.A., the Administrative Agent at the direction of the Servicer) shall
make such deposits or payments on the date indicated therein by wire transfer,
in immediately available funds. The Servicer shall further include a statement
as to the amount of Principal Collections and Interest Collections on deposit in
the Collection Account on each Reporting Date in the Monthly Report delivered
pursuant to Section 6.10(b).
     (b) Initial Deposits. On the Closing Date and on each Addition Date
thereafter, the Servicer will deposit (in immediately available funds) into the
Collection Account all Collections received after the applicable Cut-Off Date
and through and including the Closing Date or Addition Date, as the case may be,
in respect of Eligible Assets being transferred to and included as part of the
Collateral on such date.
     (c) Excluded Amounts. With the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld (a copy of which will be
provided by the Servicer to the Backup Servicer), the Servicer may withdraw from
the Collection Account any deposits thereto constituting Excluded Amounts if the
Servicer has, prior to such withdrawal and consent, delivered to the
Administrative Agent a report setting forth the calculation of such Excluded
Amounts in a format satisfactory to the Administrative Agent in its sole
discretion.
     (d) Investment of Funds. Until the occurrence of a Termination Event, to
the extent there are uninvested amounts deposited in the Collection Account, all
amounts shall be invested in Permitted Investments selected by the Servicer that
mature no later than the Business Day immediately preceding the next Payment
Date; from and after the occurrence of a Termination Event, to the extent there
are uninvested amounts in the Collection Account (net of losses and investment
expenses), all amounts may be invested in Permitted Investments selected by the
Administrative Agent that mature no later than the Business Day immediately
preceding the next Payment Date. All earnings (net of losses and investment
expenses) thereon shall be retained or deposited into the Collection Account,
and shall be applied pursuant to the provisions of Section 2.9 and Section 2.10.
     Section 2.12 Payments, Computations, Etc.
     (a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Seller or the Servicer hereunder shall be paid or deposited in
accordance with the terms hereof no later than 11:00 a.m. (New York City, New
York time) on the day when due in lawful money of the United States in
immediately available funds to the Agent’s Account and if not

63



--------------------------------------------------------------------------------



 



received before such time shall be deemed received on the next Business Day. The
Seller shall, to the extent permitted by law, pay to the Secured Parties
interest on all amounts not paid or deposited when due hereunder at 2.0% per
annum above the Base Rate, payable on demand; provided that such interest rate
shall not at any time exceed the maximum rate permitted by Applicable Law. Such
interest shall be for the account of, and distributed to, each applicable
Purchaser. All computations of interest and all computations of Interest and
other fees hereunder shall be made on the basis of a year consisting of 360 days
for the actual number of days (including the first but excluding the last day)
elapsed.
     (b) Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of the payment of Interest or any fee payable hereunder, as the case
may be. For avoidance of doubt, to the extent that Available Funds are
insufficient on any Payment Date to satisfy the full amount of any Increased
Costs pursuant to Section 2.9(a)(8) or Section 2.10(a)(8), such unpaid amounts
shall remain due and owing and shall accrue Interest until repaid in full.
     (c) If any Advance requested by the Seller and approved by the Purchasers
and the Administrative Agent, pursuant to Section 2.3 is not, for any reason
made or effectuated, as the case may be, on the date specified therefor, the
Seller shall indemnify the applicable Purchasers against any reasonable loss,
cost or expense incurred by the applicable Purchasers including, without
limitation, any loss (including loss of anticipated profits, net of anticipated
profits in the reemployment of such funds in the manner determined by each
applicable Purchaser), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by the applicable Purchaser to
fund or maintain such Advance.
     Section 2.13 Mandatory Repurchase.
          On the first Payment Date following the Termination Date when the
Borrowing Base is less than 15% of the Borrowing Base as of the Termination
Date, the Seller shall notify the Administrative Agent in writing of its
intention to purchase all remaining Collateral. On the Payment Date next
succeeding any such notice, the Seller shall (i) terminate all Hedge
Transactions in accordance with their terms and (ii) purchase all remaining
Collateral for a price equal to the Aggregate Unpaids and the proceeds of such
purchase will be deposited into the Collection Account and paid in accordance
with Section 2.10.
     Section 2.14 Fees.
     (a) The Servicer on behalf of the Seller shall pay in accordance with
Section 2.9(a)(5) and Section 2.10(a)(5), as applicable, to the Administrative
Agent from the Collection Account to the extent funds are available on each
Payment Date, monthly in arrears, the applicable Program Fee and the applicable
Commitment Fee agreed to between the Seller and the Administrative Agent in the
Purchaser Fee Letter.
     (b) The Servicer shall be entitled to receive a fee (the “Servicing Fee”),
monthly in arrears in accordance with Section 2.9(a)(3) and Section 2.10(a)(3),
as applicable, which fee shall be equal to the sum of (a) the product of (i) the
Servicing Fee Rate applicable to Eligible

64



--------------------------------------------------------------------------------



 



Assets which are not Workout Assets, (ii) the Aggregate Outstanding Asset
Balance (excluding Workout Assets), as of the first day of the immediately
preceding Collection Period and (iii) the actual number of days in such
Collection Period divided by 360, and (b) the product of (i) the Servicing Fee
Rate applicable to Workout Assets, (ii) the sum of the Outstanding Asset
Balances of all Workout Assets, as of the first day of the immediately preceding
Collection Period and (iii) the actual number of days in such Collection Period
divided by 360.
     (c) The Backup Servicer shall be entitled to receive the Backup Servicing
Fee in accordance with Section 2.9(a)(4) and Section 2.10(a)(4), as applicable.
     (d) The Collateral Custodian shall be entitled to receive the Collateral
Custodian Fee in accordance with Section 2.9(a)(4) and Section 2.10(a)(4), as
applicable.
     (e) The Seller shall pay to Kaye Scholer LLP as counsel to the
Administrative Agent, on the Closing Date, its reasonable estimated fees and
out-of-pocket expenses in immediately available funds and shall pay all
additional reasonable fees and out-of-pocket expenses of Kaye Scholer LLP within
30 Business Days after receiving an invoice for such amounts.
     Section 2.15 Increased Costs; Capital Adequacy; Illegality.
     (a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation or (ii) the compliance by
an Affected Party with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), shall (a)
subject an Affected Party to any Tax (except for Taxes on the overall net income
of such Affected Party), duty or other charge with respect to any ownership
interest in the Collateral, or any right to make Advances hereunder, or on any
payment made hereunder, (b) impose, modify or deem applicable any reserve
requirement (including, without limitation, any reserve requirement imposed by
the Board of Governors of the Federal Reserve System, but excluding any reserve
requirement, if any, included in the determination of Interest), special deposit
or similar requirement against assets of, deposits with or for the amount of, or
credit extended by, any Affected Party or (c) impose any other condition
affecting the ownership interest in the Collateral conveyed to the Purchasers
hereunder or the Purchasers’ rights or obligations hereunder (including, without
limitation, conditions relating to agreeing to make or making, funding or
maintaining Advances at the Adjusted Eurodollar Rate), the result of which is to
increase the cost to any Affected Party or to reduce the amount of any sum
received or receivable by an Affected Party under this Agreement, then within
ten days after demand by such Affected Party (which demand shall be accompanied
by a statement setting forth the basis for such demand), the Servicer shall pay
(and to the extent the Servicer does not make such payment the Seller shall pay)
directly to such Affected Party such additional amount or amounts as will
compensate such Affected Party for such additional or increased cost incurred or
such reduction suffered.
     (b) If either (i) the introduction of or any change in or in the
interpretation of any law, guideline, rule, regulation, directive or request or
(ii) compliance by any Affected Party with any law, guideline, rule, regulation,
directive or request from any central bank or other governmental authority or
agency (whether or not having the force of law), including, without limitation,

65



--------------------------------------------------------------------------------



 



compliance by an Affected Party with any request or directive regarding capital
adequacy, has or would have the effect of reducing the rate of return on the
capital of any Affected Party as a consequence of its obligations hereunder or
arising in connection herewith to a level below that which any such Affected
Party could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Party with respect to
capital adequacy) by an amount deemed by such Affected Party to be material,
then from time to time, within ten days after demand by such Affected Party
(which demand shall be accompanied by a statement setting forth the basis for
such demand), the Servicer shall pay (and to the extent the Servicer does not
make such payment the Seller shall pay) directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
reduction.
     (c) If as a result of any event or circumstance similar to those described
in clause (a) or (b) of this Section 2.15, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances hereunder, then
within ten days after demand by such Affected Party, the Servicer shall pay (or
to the extent the Servicer does not make such payment the Seller shall pay) to
such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any amounts payable or paid by it.
     (d) In determining any amount provided for in this Section 2.15, the
Affected Party may use any reasonable averaging and attribution methods. Any
Affected Party making a claim under this Section 2.15 shall submit to the
Servicer a written description as to such additional or increased cost or
reduction and the calculation thereof, which written description shall be
conclusive absent demonstrable error.
     (e) If any Purchaser shall notify the Administrative Agent that a
Eurodollar Disruption Event as described in clause (a) of the definition of
“Eurodollar Disruption Event” has occurred, the Administrative Agent shall in
turn so notify the Seller, whereupon all Advances Outstanding of the affected
Purchaser in respect of which Interest accrues at the Adjusted Eurodollar Rate
shall immediately be converted into Advances Outstanding in respect of which
Interest accrues at the Base Rate.
     (f) For avoidance of doubt, if the issuance of Interpretation No. 46 by the
Financial Accounting Standards Board or any other change in accounting standards
or the issuance of any other pronouncement, release or interpretation, causes or
requires the consolidation of all or a portion of the assets and liabilities of
the Originator or Seller with the assets and liabilities of the Administrative
Agent, any Purchaser or any Liquidity Bank (a “Consolidation Event”), such event
shall constitute a circumstance on which such Affected Party may base a claim
for reimbursement under this Section 2.15. In addition, if a Consolidation Event
shall occur, each of the Administrative Agent, Purchasers, Originator, Servicer
and Seller agrees to work in good faith to (i) obtain a rating for the Advances
acceptable to the Administrative Agent or (ii) seek an alternative term
financing and facilitate the transfer or assignment by the Purchasers of the
Advances and Assets in connection with such alternative term financing.

66



--------------------------------------------------------------------------------



 



     Section 2.16 Taxes.
     (a) All payments made by an Obligor in respect of an Asset and all payments
made by the Seller or the Servicer under this Agreement will be made free and
clear of and without deduction or withholding for or on account of any Taxes. If
any Taxes are required to be withheld from any amounts payable to the
Administrative Agent, any Affected Party or any Secured Party, then the amount
payable to such Person will be increased (such increase, the “Additional
Amount”) such that every net payment made under this Agreement after withholding
for or on account of any Taxes (including, without limitation, any Taxes on such
increase) is not less than the amount that would have been paid had no such
deduction or withholding been deducted or withheld. The foregoing obligation to
pay Additional Amounts, however, will not apply with respect to net income or
franchise taxes imposed on the Purchasers, any Affected Party or the
Administrative Agent, respectively, with respect to payments required to be made
by the Seller or Servicer under this Agreement, by a taxing jurisdiction in
which the Purchasers, any Affected Party or the Administrative Agent, are
organized, conducts business or is paying taxes (as the case may be).
     (b) The Servicer will indemnify (and to the extent the indemnification
provided by the Servicer is insufficient the Seller will indemnify) each
Affected Party for the full amount of Taxes payable by such Person in respect of
Additional Amounts and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. All payments in respect of
this indemnification shall be made within ten days from the date a written
invoice therefor is delivered to the Seller.
     (c) Within 30 days after the date of any payment by the Seller and the
Servicer of any Taxes, the Seller and the Servicer will furnish to the
Administrative Agent at its address set forth under its name on the signature
pages hereof, appropriate evidence of payment thereof.
     (d) If a Purchaser is not created or organized under the laws of the United
States or a political subdivision thereof, such Purchaser shall deliver to the
Seller, with a copy to the Administrative Agent, (i) within 15 days after the
date hereof, two (or such other number as may from time to time be prescribed by
Applicable Laws) duly completed copies of IRS Form W-8BEN or Form W-8ECI (or any
successor forms or other certificates or statements that may be required from
time to time by the relevant United States taxing authorities or Applicable
Laws), as appropriate, to permit the Seller to make payments hereunder for the
account of such Purchaser without deduction or withholding of United States
federal income or similar Taxes and (ii) upon the obsolescence of or after the
occurrence of any event requiring a change in, any form or certificate
previously delivered pursuant to this Section 2.16(d), copies (in such numbers
as may from time to time be prescribed by Applicable Laws or regulations) of
such additional, amended or successor forms, certificates or statements as may
be required under Applicable Laws or regulations to permit the Seller and the
Servicer to make payments hereunder for the account of such Purchaser without
deduction or withholding of United States federal income or similar Taxes.
     (e) If, in connection with an agreement or other document providing
liquidity support, credit enhancement or other similar support to the Purchasers
in connection with this Agreement or the funding or maintenance of Advances
hereunder, the Purchasers are required to

67



--------------------------------------------------------------------------------



 



compensate a bank or other financial institution in respect of Taxes under
circumstances similar to those described in this Section 2.16, then, within ten
days after demand by the Purchasers, the Servicer shall pay (or to the extent
the Servicer does not make such payment the Seller shall pay) to the Purchasers
such additional amount or amounts as may be necessary to reimburse the
Purchasers for any amounts paid by them.
     (f) Without prejudice to the survival of any other agreement of the Seller
and the Servicer hereunder, the agreements and obligations of the Seller and the
Servicer contained in this Section 2.16 shall survive the termination of this
Agreement.
     Section 2.17 Assignment of the Sale Agreement.
     The Seller hereby assigns to the Administrative Agent, for the ratable
benefit of the Secured Parties hereunder, all of the Seller’s right, title and
interest in and to, but none of its obligations under, the Sale Agreement and
any UCC financing statements filed under or in connection therewith. In
furtherance and not in limitation of the foregoing, the Seller hereby assigns to
the Administrative Agent for the benefit of the Secured Parties its right to
indemnification under Article VIII of the Sale Agreement. The Seller confirms
that the Administrative Agent on behalf of the Secured Parties shall have the
sole right to enforce the Seller’s rights and remedies under the Sale Agreement
and any UCC financing statements filed under or in connection therewith for the
benefit of the Secured Parties.
     Section 2.18 Substitution of Assets.
     On any day prior to the occurrence of a Termination Event or the
commencement of the Amortization Period (and after the occurrence of a
Termination Event or during the Amortization Period at the discretion of the
Administrative Agent), the Seller may, subject to the conditions set forth in
this Section 2.18 and subject to the other restrictions contained herein,
replace any Asset with one or more Eligible Assets (each, a “Substitute Asset”);
provided that no such replacement shall occur unless each of the following
conditions is satisfied as of the date of such replacement and substitution:
     (a) the Seller has recommended to the Administrative Agent (with a copy to
the Collateral Custodian) in writing that the Asset to be replaced should be
replaced (each a “Replaced Asset”);
     (b) each Substitute Asset is an Eligible Asset on the date of substitution;
     (c) after giving effect to any such substitution, (I) the Advances
Outstanding do not exceed the lesser of (i) the Facility Amount and (ii) the
Maximum Availability, and (II) the Combined Advances Outstanding do not exceed
the Combined Commitment Amount;
     (d) for purposes only of substitutions pursuant to Section 4.6 undertaken
because an Asset has become a Warranty Asset, the aggregate Outstanding Asset
Balance of such Substitute Assets shall be equal to or greater than the
aggregate Outstanding Asset Balances of the Replaced Assets;

68



--------------------------------------------------------------------------------



 



     (e) for purposes only of substitutions pursuant to Section 4.6 undertaken
because an Asset has become a Warranty Asset, such Substitute Assets, at the
time of substitution by the Seller, shall have no greater weighted average life
than the Replaced Asset;
     (f) all representations and warranties of the Seller contained in
Section 4.1 and Section 4.2 shall be true and correct as of the date of
substitution of any such Substitute Asset;
     (g) the substitution of any Substitute Asset does not cause a Termination
Event or Unmatured Termination Event to occur;
     (h) the sum of the Outstanding Asset Balance of all Assets that are
Substitute Assets (other than in the case of substitutions pursuant to
Section 4.6 undertaken because an Asset has become a Warranty Asset) does not
exceed 20% of the Facility Amount;
     (i) the sum of (a) the Outstanding Asset Balance of all Substitute Assets
(other than in the case of substitutions pursuant to Section 4.6 undertaken
because an Asset has become a Warranty Asset) substituted for Delinquent Assets
and Charged-Off Assets plus (b) the Outstanding Asset Balance of all Delinquent
Assets and Charged-Off Assets (determined without regard to either of the
provisos in the definition of Outstanding Asset Balance) that have been sold
pursuant to an Optional Sale shall not exceed 10% of the Facility Amount; and
     (j) the Seller shall deliver to the Administrative Agent on the date of
such substitution a certificate of a Responsible Officer certifying that each of
the foregoing is true and correct as of such date.
     In addition, the Seller shall in connection with such substitution deliver
to the Collateral Custodian the related Required Asset Documents. In connection
with any such substitution, the Administrative Agent, as agent for the Secured
Parties, shall, automatically and without further action, be deemed to transfer
to the Seller, free and clear of any Lien created pursuant to this Agreement,
all of the right, title and interest of the Administrative Agent, as agent for
the Secured Parties, in, to and under such Replaced Asset, but without any
representation and warranty of any kind, express or implied.
     Section 2.19 Optional Sales.
     (a) On any Optional Sale Date, the Seller shall have the right to prepay
all or a portion of the Advances Outstanding in connection with the sale and
assignment to the Seller by the Administrative Agent, on behalf of the Secured
Parties, of the Collateral (each, an “Optional Sale”), subject to the following
terms and conditions:
     (i) The Seller shall have given the Administrative Agent at least ten
Business Days’ prior written notice (in the case of a Permitted Securitization)
or five Business Days’ prior written notice (in the case of a Charged-Off Asset
or Delinquent Asset) of its intent to effect an Optional Sale, unless such
notice is waived or reduced by the Administrative Agent;
     (ii) Any Optional Sale shall be in connection with (x) a Permitted
Securitization Transaction or (y) the sale of a Charged-Off Asset or a
Delinquent Asset;

69



--------------------------------------------------------------------------------



 



     (iii) Unless an Optional Sale is to be effected on a Payment Date (in which
case the relevant calculations with respect to such Optional Sale shall be
reflected on the applicable Monthly Report), the Servicer shall deliver to the
Administrative Agent a certificate and evidence to the reasonable satisfaction
of the Administrative Agent (which evidence may consist solely of a certificate
from the Servicer) that the Seller shall have sufficient funds on the related
Optional Sale Date to effect the contemplated Optional Sale in accordance with
this Agreement. In effecting an Optional Sale, the Seller may use the Proceeds
of sales of the Collateral;
     (iv) After giving effect to the Optional Sale and the assignment to the
Seller of the Collateral on any Optional Sale Date, (a) the remaining Advances
Outstanding shall not exceed the lesser of the Facility Amount and the Maximum
Availability, (b) the remaining Combined Advances Outstanding shall not exceed
the Combined Commitment Amount, (c) the representations and warranties contained
in Section 4.1 hereof shall continue to be correct in all material respects,
except to the extent relating to an earlier date, (d) the eligibility of any
Asset remaining as part of the Collateral after the Optional Sale will be
redetermined as of the Optional Sale Date, (e) the Pool Concentration Criteria
will be redetermined as of the Optional Sale Date, and (f) neither an Unmatured
Termination Event nor a Termination Event shall have resulted;
     (v) On the related Optional Sale Date, the Administrative Agent, on behalf
of the Purchasers and Hedge Counterparties, shall have received, as applicable,
in immediately available funds, an amount equal to the sum of (a) the portion of
the Advances Outstanding to be prepaid, plus (b) an amount equal to all unpaid
Interest to the extent reasonably determined by the Administrative Agent to be
attributable to that portion of the Advances Outstanding, to be paid in
connection with the Optional Sale plus (c) an aggregate amount equal to the sum
of all other amounts due and owing to the Administrative Agent, the Collateral
Custodian, the Backup Servicer, the Purchasers, the Affected Parties and the
Hedge Counterparties, as applicable, under this Agreement and the other
Transaction Documents, to the extent accrued to such date and to accrue
thereafter (including, without limitation, Breakage Costs, Hedge Breakage Costs
and any other payments owing to the applicable Hedge Counterparty in respect of
the termination of any Hedge Transaction); provided that the Administrative
Agent shall have the right to determine whether the amount paid (or proposed to
be paid) by the Seller on the Optional Sale Date is sufficient to satisfy the
requirements of clauses (iii), (iv) and (v) and is sufficient to reduce the
Advances Outstanding, to the extent requested by the Seller in connection with
the Optional Sale;
     (vi) the sum of (a) the Outstanding Asset Balance of all Substitute Assets
(other than in the case of substitutions pursuant to Section 4.6 undertaken
because an Asset has become a Warranty Asset) substituted for Delinquent Assets
and Charged-Off Assets plus (b) the Outstanding Asset Balance of all Delinquent
Assets and Charged-Off Assets (determined without regard to either of the
provisos in the definition of Outstanding Asset Balance) that have been sold
pursuant to an Optional Sale shall not exceed 10% of the Facility Amount; and

70



--------------------------------------------------------------------------------



 



     (vii) On or prior to each Optional Sale Date, the Seller shall have
delivered to the Administrative Agent a list specifying all Assets to be sold
and assigned pursuant to such Optional Sale.
     (b) In connection with any Optional Sale, following receipt by the
Administrative Agent of the amounts referred to in clause (v) above, there shall
be sold and assigned to the Seller without recourse, representation or warranty
all of the right, title and interest of the Administrative Agent, the Purchasers
and the Secured Parties in, to and under the portion of the Collateral so
retransferred and such portion of the Collateral so retransferred shall be
released from the Lien of this Agreement (subject to the requirements of clause
(iv) above).
     (c) The Seller hereby agrees to pay the reasonable legal fees and expenses
of the Administrative Agent and the Secured Parties in connection with any
Optional Sale (including, but not limited to, expenses incurred in connection
with the release of the Lien of the Administrative Agent, the Secured Parties
and any other party having an interest in the Collateral in connection with such
Optional Sale).
     (d) In connection with any Optional Sale, on the related Optional Sale
Date, the Administrative Agent, on behalf of the Secured Parties, shall, at the
expense of the Seller (i) execute such instruments of release with respect to
the portion of the Collateral to be retransferred to the Seller, in recordable
form if necessary, in favor of the Seller as the Seller may reasonably request,
(ii) deliver any portion of the Collateral to be retransferred to the Seller in
its possession to the Seller and (iii) otherwise take such actions, and cause or
permit the Collateral Custodian to take such actions, as are necessary and
appropriate to release the Lien of the Administrative Agent and the Secured
Parties on the portion of the Collateral to be retransferred to the Seller and
release and deliver to the Seller such portion of the Collateral to be
retransferred to the Seller.
     Section 2.20 Discretionary Sales.
     Prior to the occurrence of an Unmatured Termination Event or a Termination
Event, on any Discretionary Sale Date, the Seller shall have the right to prepay
all or a portion of the Advances Outstanding, in connection with the transfer
and assignment to the Seller by the Administrative Agent, on behalf of the
Secured Parties, of the Collateral (each, a “Discretionary Sale”), subject to
the following terms and conditions:
     (a) At least one Business Day prior to each Discretionary Sale Date, the
Servicer, on behalf of the Seller, shall have given the Administrative Agent and
each Hedge Counterparty written notice of its intent to effect a Discretionary
Sale (each such notice a “Discretionary Sale Notice”), specifying the
Discretionary Sale Date and including a list of all Assets to be sold and
assigned pursuant to such Discretionary Sale, and a revised Borrowing Base
Certificate;
     (b) Any Discretionary Sale shall be made by the Servicer, on behalf of the
Seller, to an unaffiliated third party purchaser in a transaction (i) reflecting
arms-length market terms and (ii) in which the Seller makes no representations,
warranties or covenants for the benefit of any other party to the Discretionary
Sale and provides no indemnification for the benefit of any other party to the
Discretionary Sale;

71



--------------------------------------------------------------------------------



 



     (c) After giving effect to the Discretionary Sale and the assignment to the
Seller of the Collateral on any Discretionary Sale Date, (a) the Availability is
greater than or equal to zero, (b) the representations and warranties contained
in Section 4.1 hereof shall continue to be correct in all material respects,
except to the extent relating to an earlier date and (c) neither an Unmatured
Termination Event nor a Termination Event shall have resulted;
     (d) On the related Discretionary Sale Date, the Administrative Agent, on
behalf of the Purchasers, the Hedge Counterparties, the Collateral Custodian and
the Backup Servicer, as applicable, shall have received, as applicable, in
immediately available funds, an amount equal to the sum of (a) an amount
sufficient to reduce the Advances Outstanding such that, after giving effect to
the transfer of the Assets that are the subject of such Discretionary Sale, the
Availability will be equal to or greater than $0 plus (b) an amount equal to all
unpaid Interest to the extent reasonably determined by the Administrative Agent
to be attributable to that portion of the Advances Outstanding to be repaid in
connection with the Discretionary Sale plus (c) an aggregate amount equal to the
sum of all other Aggregate Unpaids due and owing to the Administrative Agent,
the Purchasers, the Affected Parties, the Indemnified Parties and the Hedge
Counterparties, as applicable, under this Agreement and the other Transaction
Documents, to the extent accrued to such date; provided that the Administrative
Agent shall have the right to determine whether the amount paid (or proposed to
be paid) by the Seller on the Discretionary Sale Date is sufficient to satisfy
the requirements of clauses (a) through (c) and is sufficient to reduce the
Advances Outstanding to the extent requested by the Seller in connection with
the Discretionary Sale;
     (e) The Outstanding Asset Balance of the Asset(s) which are the subject of
the proposed Discretionary Sale, together with the Outstanding Asset Balance of
the Asset(s) sold in all other Discretionary Sales made in the preceding
12 month period, shall not exceed 20% of the Facility Amount;
     (f) On the related Discretionary Sale Date, the proceeds from such
Discretionary Sale have been sent directly into the Collection Account for
distribution in accordance with the provisions of Section 2.9 or 2.10, as
applicable;
     (g) The Seller hereby agrees to pay the reasonable legal fees and expenses
of the Administrative Agent and the Secured Parties in connection with any
Discretionary Sale (including, but not limited to, expenses incurred in
connection with the release of the Lien of the Administrative Agent, the Secured
Parties and any other party having an interest in the Collateral in connection
with such Discretionary Sale); and
     (h) In connection with any Discretionary Sale, on the related Discretionary
Sale Date, the Administrative Agent, on behalf of the Secured Parties, shall, at
the expense of the Seller (i) execute such instruments of release with respect
to the portion of the Collateral to be retransferred to the Seller, in
recordable form if necessary, in favor of the Seller as the Seller may
reasonably request, (ii) deliver any portion of the Collateral to be
retransferred to the Seller in its possession to the Seller and (iii) otherwise
take such actions, and cause or permit the Collateral Custodian to take such
actions, as are necessary and appropriate to release the Lien of the
Administrative Agent and the Secured Parties on the portion of the Collateral to
be

72



--------------------------------------------------------------------------------



 



retransferred to the Seller and release and deliver to the Seller such portion
of the Collateral to be retransferred to the Seller.
     Section 2.21 FDIC Sales.
     Prior to the occurrence of an Unmatured Termination Event or a Termination
Event, on any FDIC Sale Date and in connection with the Fremont Transaction, the
Seller may, subject to the Seller’s receipt of prior written consent from the
Administrative Agent, which consent shall not be unreasonably withheld, make a
sale and assignment of a specified portion of the Collateral in any one or a
series of related transactions, and prepay all or a portion of the Advances
Outstanding (each such transaction or series of transactions, a “FDIC Sale”). In
addition to the consent of the Administrative Agent as set forth above, a FDIC
Sale shall be subject to the following additional terms and conditions:
     (a) At least ten Business Days prior to the related FDIC Sale Date, the
Servicer, on behalf of the Seller, shall have given the Administrative Agent,
the Collateral Custodian and each Hedge Counterparty written notice of its
intent to effect a FDIC Sale (each such notice a “FDIC Sale Notice”), specifying
the FDIC Sale Date and including a list of all Assets to be sold and assigned
pursuant to such FDIC Sale, together with a certificate and evidence to the
reasonable satisfaction of the Administrative Agent that the Seller shall have
sufficient funds on the FDIC Sale Date to effectuate the contemplated FDIC Sale
in accordance with the terms of this Section 2.21;
     (b) The Servicer, on behalf of the Seller, shall have given the
Administrative Agent (i) at least three Business Days prior to each FDIC Sale
Date, a preliminary Borrowing Base Certificate, and (ii) at least one Business
Day prior to each FDIC Sale Date, a final borrowing Base Certificate, in each
case, that demonstrates pro forma compliance with the provisions of clauses
(d) and (e) below;
     (c) Each FDIC Sale shall be made by the Servicer, on behalf of the Seller,
in a transaction (i) reflecting arms-length market terms and (ii) in which the
Seller makes no representations, warranties or covenants for the benefit of any
other party to the FDIC Sale (other than as may be required under applicable
law) and provides no indemnification for the benefit of any other party to the
FDIC Sale;
     (d) After giving effect to each FDIC Sale and the assignment to the Seller
of the Collateral on the related FDIC Sale Date, (i) the Availability is greater
than or equal to zero and the Advances Outstanding shall not exceed the lesser
of the Facility Amount and the Maximum Availability, (ii) the Combined Advances
Outstanding shall not exceed the Combined Commitment Amount, (iii) the
representations and warranties contained in Section 4.1 hereof shall continue to
be correct in all material respects, except to the extent relating to an earlier
date, and (iv) neither an Unmatured Termination Event nor a Termination Event
shall have resulted;
     (e) On the related FDIC Sale Date, the Administrative Agent, on behalf of
the Purchasers and Hedge Counterparties, shall have received, as applicable, in
immediately available funds, an amount equal to the sum of (a) (x) the portion
of the Advances Outstanding to be prepaid, plus (y) an amount equal to all
unpaid Interest to the extent reasonably determined by

73



--------------------------------------------------------------------------------



 



the Administrative Agent to be attributable to that portion of the Advances
Outstanding, to be paid in connection with the FDIC Sale, plus (b) an aggregate
amount equal to the sum of all other amounts due and owing to the Administrative
Agent, the Collateral Custodian, the Backup Servicer, the Purchasers, the
Affected Parties and the Hedge Counterparties, as applicable, under this
Agreement and the other Transaction Documents, to the extent accrued to such
date and to accrue thereafter (including, without limitation, Breakage Costs,
Hedge Breakage Costs and any other payments owing to the applicable Hedge
Counterparty in respect of the termination of any Hedge Transaction); provided
that the Administrative Agent shall have the right to determine whether the
amount paid (or proposed to be paid) by the Seller on the FDIC Sale Date is
sufficient to satisfy the requirements set forth herein and is sufficient to
reduce the Advances Outstanding, to the extent requested by the Seller in
connection with the FDIC Sale;
     (f) The Seller hereby agrees to pay the reasonable legal fees and expenses
of the Administrative Agent and the Secured Parties in connection with any FDIC
Sale (including, but not limited to, expenses incurred in connection with the
release of the Lien of the Administrative Agent, the Secured Parties and any
other party having an interest in the Collateral in connection with such FDIC
Sale).
     In connection with any FDIC Sale, on the related FDIC Sale Date, the
Administrative Agent, on behalf of the Secured Parties, shall, at the expense of
the Seller (i) execute such instruments of release with respect to the portion
of the Collateral to be retransferred to the Seller, in recordable form if
necessary, in favor of the Seller as the Seller may reasonably request, (ii)
deliver any portion of the Collateral to be retransferred to the Seller in its
possession to the Seller and (iii) otherwise take such actions, and cause or
permit the Collateral Custodian to take such actions, as are necessary and
appropriate to release the Lien of the Administrative Agent and the Secured
Parties on the portion of the Collateral to be retransferred to the Seller and
release and deliver to the Seller such portion of the Collateral to be
retransferred to the Seller.
ARTICLE III
CONDITIONS TO ADVANCES
     Section 3.1 Conditions to Closing and Initial Advance.
     The Purchasers shall not be obligated to make any Advance hereunder on the
occasion of the Initial Advance, nor shall any Purchaser, Administrative Agent,
the Backup Servicer and the Collateral Custodian be obligated to take, fulfill
or perform any other action hereunder, until the following conditions have been
satisfied, in the sole discretion of, or waived in writing by, the
Administrative Agent:
     (a) Each Transaction Document (excluding any Hedge Agreement) shall have
been duly executed by, and delivered to, the parties thereto, and the
Administrative Agent shall have received such other documents, instruments,
agreements and legal opinions as the Administrative Agent shall reasonably
request in connection with the transactions contemplated by this Agreement,
including, without limitation, all those specified in the schedule of documents

74



--------------------------------------------------------------------------------



 



attached hereto as Schedule I, each in form and substance satisfactory to the
Administrative Agent;
     (b) The Administrative Agent shall have received (i) satisfactory evidence
that the Seller and the Servicer have obtained all required consents and
approvals of all Persons, including all requisite Governmental Authorities, to
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which each is a party and the consummation of the
transactions contemplated hereby or thereby or (ii) an Officer’s Certificate
from each of the Seller and the Servicer in form and substance reasonably
satisfactory to the Administrative Agent affirming that no such consents or
approvals are required; it being understood that the acceptance of such evidence
or officer’s certificate shall in no way limit the recourse of the
Administrative Agent or any Secured Party against the Originator or the Seller
for a breach of the Originator’s and the Seller’s representation or warranty
that all such consents and approvals have, in fact, been obtained;
     (c) The Seller, the Servicer and the Originator shall each be in compliance
in all material respects with all Applicable Laws and shall have delivered to
the Administrative Agent as to this and other closing matters certification in
the form of Exhibits F-1 and F-2;
     (d) The Seller and the Servicer shall have delivered to the Administrative
Agent duly executed Powers of Attorney in the form of Exhibits G-1 and G-2; and
     (e) The Seller and the Servicer shall each have delivered to the
Administrative Agent a certificate as to Solvency in the form of Exhibits E-1
and E-2 and a perfection certificate in form reasonably acceptable to the
Administrative Agent.
     (f) In respect of the Initial Advance, the proceeds thereof, together with
such additional funds as the Seller may obtain by capital contribution, if any,
will be paid to or at the direction of the Issuer (as defined in the Indenture)
so that all the Issuer’s obligations (including all obligations secured by the
Indenture) will be concurrently repaid in full, in consideration of the Issuer’s
distribution and conveyance of the Existing Assets to the Seller, free and clear
of the Lien of the Indenture.
     (g) This Agreement shall have been deemed to be effective pursuant to the
terms of the Omnibus Payoff and Restructuring Agreement.
     Section 3.2 Conditions Precedent to All Advances.
     Each Advance to the Seller by the applicable Purchaser (each, a
“Transaction”) shall be subject to the further conditions precedent that:
     (a) (i) With respect to any Advance (including the Initial Advance), the
Servicer shall have delivered to the Administrative Agent (with a copy to the
Collateral Custodian and the Backup Servicer), in the case of an Advance, no
later than 2:00 p.m. (New York City, New York time), one Business Day prior to
the related Funding Date in a form and substance satisfactory to the
Administrative Agent, (1) a Borrowing Notice (Exhibit A-1), Borrowing Base
Certificate (Exhibit A-3), Asset List and Monthly Report, if applicable, and
(2) a Certificate of Assignment (Exhibit A to the Sale Agreement including
Schedule I, thereto) and containing such additional

75



--------------------------------------------------------------------------------



 



information as may be reasonably requested by the Administrative Agent, and
(ii) with respect to any reduction in Advances Outstanding pursuant to
Section 2.4(b) or any reinvestment of Principal Collections permitted by
Section 2.9(b), the Servicer shall have delivered to the Administrative Agent
(with a copy to the Backup Servicer) at least one Business Day prior to any
reduction of Advances Outstanding a Borrowing Notice (Exhibit A-2) and a
Borrowing Base Certificate (Exhibit A-3) executed by the Servicer and the
Seller;
     (b) On the date of such Transaction the following statements shall be true,
and the Seller shall be deemed to have certified that:
     (i) The representations and warranties contained in Section 4.1,
Section 4.2 and Section 4.3 are true and correct on and as of such day as though
made on and as of such day and shall be deemed to have been made on such day;
     (ii) No event has occurred and is continuing, or would result from such
Transaction, that constitutes a Termination Event or Unmatured Termination
Event;
     (iii) On and as of such day, after giving effect to such Transaction,
(I) the Advances Outstanding shall not exceed the lesser of (x) the Facility
Amount and (y) the Maximum Availability, and (II) the Combined Advances
Outstanding shall not exceed the Combined Commitment Amount;
     (iv) On and as of such day, the Seller and the Servicer each has performed
all of the covenants and agreements contained in this Agreement to be performed
by such person at or prior to such day; and
     (v) No law or regulation shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advance or
incremental Advance by the Purchasers in accordance with the provisions hereof,
the reduction of Advances Outstanding, the reinvestment of Principal Collections
or any other transaction contemplated herein;
     (c) The Seller shall have delivered to the Collateral Custodian (with a
copy to the Backup Servicer and the Administrative Agent) in the case of an
Advance, no later than 2:00 p.m. (New York City, New York time) one Business Day
prior to any Funding Date a faxed copy of the duly executed original promissory
notes, master purchase agreement and purchase statements or a copy of the Loan
Register, as applicable, for the Loans, and, if any Assets are closed in escrow,
a certificate (in the form of Exhibit L) from the counsel to the Originator or
the Obligor of such Assets certifying the possession of the Required Asset
Documents, provided that notwithstanding the foregoing, the Required Asset
Documents (including any UCCs included in the Required Asset Documents) shall be
in the possession of the Collateral Custodian within two Business Days of any
related Funding Date as to any Additional Assets;
     (d) The Seller shall have delivered such information as is required by the
Collateral Custodian to facilitate a trade of any Rated Retained Securities in
book-entry form no later than 5:00 p.m. (New York City, New York time) on the
Business Day prior to the applicable Funding Date;

76



--------------------------------------------------------------------------------



 



     (e) The Seller shall have delivered to the Collateral Custodian, no later
than 5:00 p.m. (New York City, New York time) the Business Day following the
applicable Funding Date, any Rated Retained Securities constituting certificated
securities indorsed in blank; provided that the Seller shall deliver to the
Collateral Custodian no later than 5:00 p.m. the Business Day prior to the
applicable Funding Date a faxed copy of such certificated security, to the
extent available;
     (f) The Seller shall not have requested the Termination Date to occur;
     (g) The Termination Date shall not have occurred;
     (h) On the date of such Transaction, the Administrative Agent shall have
received such other approvals, opinions or documents as the Administrative Agent
may reasonably require;
     (i) [Intentionally Omitted];
     (j) The Administrative Agent shall have received from the Seller any
required Hedging Agreement and related hedging confirms required in connection
with the Transaction;
     (k) The Seller and Servicer shall have delivered to the Administrative
Agent all reports required to be delivered as of the date of such Transaction
including, without limitation, all deliveries required by Section 2.3;
     (l) With respect to any Acquired Loan acquired from an Affiliate of the
Originator, the Administrative Agent has received a satisfactory legal opinion
concerning the acquisition of such Loan by the Originator in a true sale
transaction;
     (m) The Seller shall have paid all fees required to be paid, including all
fees required hereunder and under the Purchaser Fee Letter and shall have
reimbursed the Purchasers and the Administrative Agent for all fees, costs and
expenses of closing the transactions contemplated hereunder and under the other
Transaction Documents, including the reasonable attorney fees and any other
legal and document preparation costs incurred by the Purchasers and the
Administrative Agent; and
     (n) The Seller shall have delivered to the Administrative Agent an
Officer’s Certificate (which may be part of the Borrowing Notice) in form and
substance reasonably satisfactory to the Administrative Agent certifying that
each of the foregoing conditions precedent has been satisfied.
     The failure of the Seller to satisfy any of the foregoing conditions
precedent in respect of any Advance shall give rise to a right of the
Administrative Agent, which right may be exercised at any time by the
Administrative Agent, to refuse to fund the requested Advance or Advances or if
any Advances were funded during any such time that any of the foregoing
conditions precedent were not satisfied, the Administrative Agent may direct the
Seller to pay to the Administrative Agent for the benefit of the applicable
Purchasers an amount equal to all such Advances.

77



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.1 Representations and Warranties of the Seller.
     The Seller represents and warrants as follows:
     (a) Organization and Good Standing. The Seller has been duly organized, and
is validly existing as a limited liability company in good standing, under the
laws of the State of Delaware, with all requisite company power and authority to
own or lease its properties and conduct its business as such business is
presently conducted, and had at all relevant times, and now has all necessary
power, authority and legal right to acquire, own and sell the Collateral.
     (b) Due Qualification. The Seller is duly qualified to do business and is
in good standing as a limited liability company, and has obtained all necessary
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business requires such qualification, licenses or
approvals.
     (c) Power and Authority; Due Authorization; Execution and Delivery. The
Seller (i) has all necessary power, authority and legal right to (a) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, (c) sell and assign an ownership interest in the Collateral, and
(d) receive Advances and sell the Collateral on the terms and conditions
provided herein and (ii) has duly authorized by all necessary company action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and the sale and assignment of an ownership
interest in the Collateral on the terms and conditions herein provided. This
Agreement and each other Transaction Document to which the Seller is a party
have been duly executed and delivered by the Seller.
     (d) Binding Obligation. This Agreement and each other Transaction Document
to which the Seller is a party constitutes a legal, valid and binding obligation
of the Seller enforceable against the Seller in accordance with its respective
terms, except as such enforceability may be limited by Insolvency Laws and by
general principles of equity (whether considered in a suit at law or in equity).
     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the Seller’s operating
agreement or any Contractual Obligation of the Seller, (ii) result in the
creation or imposition of any Lien (other than Permitted Liens) upon any of the
Seller’s properties pursuant to the terms of any such Contractual Obligation,
other than this Agreement, or (iii) violate any Applicable Law.
     (f) No Proceedings. There is no litigation, proceeding or investigation
pending or, to the best knowledge of the Seller, threatened against the Seller,
before any Governmental Authority (i) asserting the legality, invalidity or
enforceability of this Agreement or any other

78



--------------------------------------------------------------------------------



 



Transaction Document to which the Seller is a party, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document to which the Seller is a party or (iii) seeking any
determination or ruling that could reasonably be expected to have Material
Adverse Effect.
     (g) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or of any Governmental Authority (if any)
required for the due execution, delivery and performance by the Seller of this
Agreement and any other Transaction Document to which the Seller is a party have
been obtained.
     (h) Bulk Sales. The execution, delivery and performance of this Agreement
and the transactions contemplated hereby do not require compliance with any
“bulk sales” act or similar law by Seller.
     (i) Solvency. The Seller is not the subject of any Insolvency Proceedings
or Insolvency Event. The transactions under this Agreement and any other
Transaction Document to which the Seller is a party do not and will not render
the Seller not Solvent and the Seller shall deliver to the Administrative Agent
on the Closing Date a certification in the form of Exhibit E-1.
     (j) Selection Procedures. No procedures believed by the Seller to be
adverse to the interests of any Purchaser were utilized by the Seller in
identifying and/or selecting the Assets in the Collateral. In addition, each
Asset shall have been underwritten in accordance with and satisfy the standards
of any Credit and Collection Policy that has been established by the Seller or
the Originator and is then in effect.
     (k) Taxes. The Seller has filed or caused to be filed all tax returns that
are required to be filed by it. The Seller has paid or made adequate provisions
for the payment of all Taxes and all assessments made against it or any of its
property (other than any amount of Tax the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in accordance with GAAP have been provided on the books of the Seller),
and no tax lien has been filed and, to the Seller’s knowledge, no claim is being
asserted, with respect to any such Tax, fee or other charge.
     (l) Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein (including, without limitation, the use of the
proceeds from the sale of the Collateral) will violate or result in a violation
of Section 7 of the Securities Exchange Act, or any regulations issued pursuant
thereto, including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The Seller does
not own or intend to carry or purchase, and no proceeds from the Advances will
be used to carry or purchase, any “margin stock” within the meaning of
Regulation U or to extend “purpose credit” within the meaning of Regulation U.
     (m) Security Interest.
     (i) This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of the Administrative
Agent, on behalf of the Secured Parties, which security interest is prior to all
other Liens (except for

79



--------------------------------------------------------------------------------



 



Permitted Liens), and is enforceable as such against creditors of and purchasers
from the Seller;
     (ii) each of the Assets, along with the related Asset Files, constitutes a
“general intangible,” an “instrument,” an “account,” or “chattel paper,” within
the meaning of the applicable UCC (and if constituting “tangible chattel paper”,
the sole “secured party’s original” marked as such shall have been delivered to
the Collateral Custodian);
     (iii) the Seller owns and has good and marketable title to the Collateral
free and clear of any Lien (other than Permitted Liens), claim or encumbrance of
any Person;
     (iv) the Seller has received all consents and approvals required by the
terms of any Asset to the sale and granting of a security interest in the Assets
hereunder to the Administrative Agent, on behalf of the Secured Parties;
     (v) the Seller has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
granted to the Administrative Agent, on behalf of the Secured Parties, under
this Agreement;
     (vi) other than the security interest granted to the Administrative Agent,
on behalf of the Secured Parties, pursuant to this Agreement, the Seller has not
pledged, assigned, sold, granted a security interest in or otherwise conveyed
any of the Collateral. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Collateral other than any financing statement
(A) relating to the security interest granted to the Seller under the Sale
Agreement, or (B) that have been terminated. The Seller is not aware of the
filing of any judgment or tax lien filings against the Seller;
     (vii) all original executed copies of each underlying promissory note or
copies of each Loan Register, as applicable, that constitute or evidence each
Loan has been, or subject to the delivery requirements contained herein, will be
delivered to the Collateral Custodian;
     (viii) the Seller has received a written acknowledgment from the Collateral
Custodian that the Collateral Custodian or its bailee is holding the underlying
promissory notes (if any), the copies of the Loan Registers that constitute or
evidence the Assets and any tangible chattel paper, if applicable, in each case
solely on behalf of and for the benefit of the Secured Parties;
     (ix) none of the underlying promissory notes or Loan Registers or tangible
chattel paper, as applicable, that constitute or evidence the Assets has any
marks or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Administrative Agent, on behalf of the
Secured Parties;
     (x) none of the Collateral has been pledged or otherwise made subject to a
Lien; and

80



--------------------------------------------------------------------------------



 



     (xi) with respect to (1) any Asset comprising “financial assets” within the
meaning of the UCC, such Assets have been delivered to and are being held in a
“securities account” within the meaning of the UCC that is maintained in the
name of, and under the control and direction of the Collateral Custodian or
another institution that for the purposes of the UCC is a “securities
intermediary” whose “jurisdiction” with respect to the Collateral is the State
of New York, the terms of which account treat the Collateral Custodian as
entitled to exercise the rights that comprise any financial assets credited to
such account solely on behalf of and for the benefit of the Secured Parties and
(2) any Asset comprising certificated securities within the meaning of the UCC,
such Assets have been delivered to the Collateral Custodian and indorsed in
blank to the Collateral Custodian solely on behalf of and for the benefit of the
Secured Parties.
     (n) Reports Accurate. All Monthly Reports (if prepared by the Seller, or to
the extent that information contained therein is supplied by the Seller),
information, exhibits, financial statements, documents, books, records or
reports furnished or to be furnished by the Seller to the Administrative Agent
or any Purchaser in connection with this Agreement are true, complete and
correct, and no Monthly Report contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained therein not misleading.
     (o) Location of Offices. The Seller’s location (within the meaning of
Article 9 of the UCC) is Delaware. The office where the Seller keeps all the
Records is at the address of the Seller referred to in Section 13.2 hereof (or
at such other locations as to which the notice and other requirements specified
in Section 5.2(g) shall have been satisfied). The Seller’s Federal Employee
Identification Number is 20-8768331. The Seller has not changed its name,
whether by amendment of its certificate of formation, by reorganization or
otherwise, and has not changed its location within the four months preceding the
Closing Date.
     (p) Lock-Boxes. The names and addresses of all the Lock-Box Banks, together
with the account numbers of the Lock-Box Accounts of the Seller at such Lock-Box
Banks and the names, addresses and account numbers of all accounts to which
Collections of the Collateral outstanding before the Initial Advance hereunder
have been sent, are specified in Schedule II (which shall be deemed to be
amended in respect of terminating or adding any Lock-Box Account or Lock-Box
Bank upon satisfaction of the notice and other requirements specified in
Section 5.2(k)). The Seller has not granted or agreed to grant to any Person
other than the Administrative Agent and Collateral Custodian an interest in any
Lock-Box Account except as disclosed to the Administrative Agent and in a manner
consistent with the Intercreditor Agreement.
     (q) Tradenames. The Seller has no trade names, fictitious names, assumed
names or “doing business as” names or other names under which it has done or is
doing business.
     (r) Sale Agreement. The Sale Agreement is the only agreement pursuant to
which the Seller purchases Collateral.
     (s) Value Given. The Seller shall have given reasonably equivalent value to
the Originator in consideration for the transfer to the Seller of the Collateral
under the Sale Agreement, no such transfer shall have been made for or on
account of an antecedent debt owed

81



--------------------------------------------------------------------------------



 



by the Originator to the Seller, and no such transfer is or may be voidable or
subject to avoidance under any section of the Bankruptcy Code.
     (t) Accounting. The Seller accounts for the transfers to it from the
Originator of interests in Collateral under the Sale Agreement as financings of
such Collateral for consolidated accounting purposes (with a notation that it is
treating the transfers as a sale for legal and all other purposes on its books,
records and financial statements, in each case consistent with GAAP and with the
requirements set forth herein).
     (u) Special Purpose Entity. The Seller has not and shall not:
     (i) engage in any business or activity other than the purchase and receipt
of Collateral and related assets from the Originator under the Sale Agreement,
the sale of Collateral under the Transaction Documents, and such other
activities as are incidental thereto;
     (ii) acquire or own any material assets other than (a) the Collateral and
related assets from the Originator under the Sale Agreement and (b) incidental
property as may be necessary for the operation of the Seller;
     (iii) merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case first obtaining the consent of the Administrative Agent;
     (iv) fail to preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of the
Administrative Agent, amend, modify, terminate or fail to comply with the
provisions of its operating agreement, or fail to observe limited liability
company formalities;
     (v) own any Subsidiary or make any investment in any Person without the
consent of the Administrative Agent except with respect to the “Issuer” (as
defined in the Indenture);
     (vi) except as permitted by this Agreement and the Lock-Box Agreement,
commingle its assets with the assets of any of its Affiliates, or of any other
Person;
     (vii) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than indebtedness to the Secured Parties
hereunder or in conjunction with a repayment of all Advances owed to the
Purchasers, except for trade payables in the ordinary course of its business;
provided that such debt is not evidenced by a note and is paid when due;
     (viii) become insolvent or fail to pay its debts and liabilities from its
assets as the same shall become due;

82



--------------------------------------------------------------------------------



 



     (ix) fail to maintain its records, books of account and bank accounts
separate and apart from those of any other Person;
     (x) enter into any contract or agreement with any Person, except upon terms
and conditions that are commercially reasonable and intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties other than such Person;
     (xi) seek its dissolution or winding up in whole or in part;
     (xii) fail to correct any known misunderstandings regarding the separate
identity of Seller and the Originator or any principal or Affiliate thereof or
any other Person;
     (xiii) guarantee, become obligated for, or hold itself out to be
responsible for the indebtedness of another Person;
     (xiv) make any loan or advances to any third party, including any principal
or Affiliate, or hold evidence of indebtedness issued by any other Person (other
than cash and investment-grade securities);
     (xv) fail to file its own separate tax return, or file a consolidated
federal income tax return with any other Person, except as may be required by
the Internal Revenue Code and regulations;
     (xvi) fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person or to conduct its business solely in
its own name in order not (a) to mislead others as to the identity with which
such other party is transacting business, or (b) to suggest that it is
responsible for the indebtedness of any third party (including any of its
principals or Affiliates);
     (xvii) fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;
     (xviii) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors;
     (xix) except as may be required by the Internal Revenue Code and
regulations, share any common logo with or hold itself out as or be considered
as a department or division of (a) any of its principals or affiliates, (b) any
Affiliate of a principal or (c) any other Person;
     (xx) permit any transfer (whether in one or more transactions) of any
direct or indirect ownership interest in the Seller to the extent it has the
ability to control the same, unless the Seller delivers to the Administrative
Agent an acceptable non-consolidation opinion and the Administrative Agent
consents to such transfer;

83



--------------------------------------------------------------------------------



 



     (xxi) fail to maintain separate financial statements, showing its assets
and liabilities separate and apart from those of any other Person;
     (xxii) fail to pay its own liabilities and expenses only out of its own
funds;
     (xxiii) fail to pay the salaries of its own employees in light of its
contemplated business operations;
     (xxiv) acquire the obligations or securities of its Affiliates or
stockholders;
     (xxv) fail to allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;
     (xxvi) fail to use separate invoices and checks bearing its own name;
     (xxvii) pledge its assets for the benefit of any other Person, other than
with respect to payment of the indebtedness to the Secured Parties hereunder;
     (xxviii) fail at any time to have at least one independent director who is
not and has not been for at least five years a director, officer, employee,
trade credit or shareholder (or spouse, parent, sibling or child of the
foregoing) of (a) the Servicer, (b) the Seller, (c) any principal of the
Servicer, (d) any Affiliate of the Servicer, or (e) any Affiliate of any
principal of the Servicer (an “Independent Director”); provided that such
Independent Director may be an independent director of another special purpose
entity affiliated with the Servicer or its Affiliates or fail to ensure that all
limited liability company action relating to the selection, maintenance or
replacement of the Independent Director are duly authorized by the unanimous
vote of the board of directors (including the Independent Director);
     (xxix) take any of the following actions without obtaining the prior
unanimous consent of all directors (including the consent of the Independent
Director): (a) dissolve or liquidate, in whole or part, or institute proceedings
to be adjudicated bankrupt or insolvent, (b) institute or consent to the
institution of bankruptcy or insolvency proceedings against it, (c) file a
petition seeking or consent to reorganization or relief under any applicable
federal or state law relating to bankruptcy or insolvency, (d) seek or consent
to the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the Seller, (e) make any assignment for
the benefit of the Seller’s creditors, (f) admit in writing its inability to pay
its debts generally as they become due, or (g) take any action in furtherance of
any of the foregoing; and
     (xxx) take or refrain from taking, as applicable, each of the activities
specified in the non-consolidation opinion of Patton Boggs LLP, dated as of the
Closing Date.
     (v) [Intentionally Omitted.]

84



--------------------------------------------------------------------------------



 



     (w) Investment Company Act. The Seller is not, and is not controlled by, an
“investment company” within the meaning of, or is exempt from the registration
requirement of, the 1940 Act.
     (x) ERISA. The present value of all benefits vested under all “employee
pension benefit plans,” as such term is defined in Section 3 of ERISA,
maintained by the Seller, or in which employees of the Seller are entitled to
participate, as from time to time in effect (herein called the “Pension Plans”),
does not exceed the value of the assets of the Pension Plan allocable to such
vested benefits (based on the value of such assets as of the last annual
valuation date). No prohibited transactions, accumulated funding deficiencies,
withdrawals or reportable events have occurred with respect to any Pension Plans
that, in the aggregate, could subject the Seller to any material tax, penalty or
other liability. No notice of intent to terminate a Pension Plan has been
billed, nor has any Pension Plan been terminated under Section 4041(f) of ERISA,
nor has the Pension Benefit Guaranty Corporation instituted proceedings to
terminate, or appoint a trustee to administer a Pension Plan and no event has
occurred or condition exists that might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan.
     (y) Compliance with Law. The Seller has complied in all respects with all
Applicable Laws to which it may be subject, and no item of Collateral
contravenes any Applicable Laws (including, without limitation, all applicable
predatory and abusive lending laws and all laws, rules and regulations relating
to licensing, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices, and privacy).
     (z) Credit and Collection Policy. The Seller has complied in all material
respects with the Credit and Collection Policy with respect to all of the
Collateral.
     (aa) Collections. The Seller acknowledges that all Collections received by
it or its Affiliates with respect to the Collateral sold hereunder are held and
shall be held in trust for the benefit of the Secured Parties until deposited
into the Collection Account within two Business Days from receipt as required
herein.
     (bb) Set-Off, etc. Other than Senior B-Note Loans or Subordinated Loans, no
Collateral has been compromised, adjusted, extended, satisfied, subordinated,
rescinded, set-off or modified by the Seller, the Originator or the Obligor
thereof, and no Collateral is subject to compromise, adjustment, extension,
satisfaction, subordination, rescission, set-off, counterclaim, defense,
abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Collateral or
otherwise, by the Seller, the Originator or the Obligor with respect thereto,
except as otherwise permitted under Section 6.4(a) of this Agreement and in
accordance with the Credit and Collection Policy.
     (cc) Full Payment. The Seller has no knowledge of any fact which should
lead it to expect that any Collateral will not be paid in full.
     (dd) Accuracy of Representations and Warranties. Each representation or
warranty by the Seller contained herein or in any certificate or other document
furnished by the Seller pursuant hereto or in connection herewith is true and
correct in all material respects.

85



--------------------------------------------------------------------------------



 



     (ee) Representations and Warranties in Sale Agreement. The representations
and warranties made by the Originator to the Seller in the Sale Agreement are
hereby remade by the Seller on each date to which they speak in the Sale
Agreement as if such representations and warranties were set forth herein. For
purposes of this Section 4.1(ee), such representations and warranties are
incorporated herein by reference as if made by the Seller to the Administrative
Agent and each of the Secured Parties under the terms hereof mutatis mutandis.
     (ff) Reaffirmation of Representations and Warranties by the Seller. On each
day that any Advance is made hereunder, the Seller shall be deemed to have
certified that all representations and warranties described in Section 4.1
hereof are correct on and as of such day as though made on and as of such day.
     (gg) Participation and Acquired Loans. The participations created with
respect to the Participation Loans and the sale to the Originator with respect
to the Acquired Loans do not violate any provisions of the underlying Required
Asset Documents and such documents do not contain any express or implied
prohibitions on participations or sales of such Loans other than those that have
been complied with.
     (hh) Environmental.
     (i) Each item of the Related Property is in compliance with all applicable
Environmental Laws, and there is no violation of any Environmental Law with
respect to such Related Property and there are no conditions relating to such
Related Property that could give rise to liability under any applicable
Environmental Laws.
     (ii) None of the Related Property contains, or has previously contained,
any Materials of Environmental Concern at, on or under the Related Property in
amounts or concentrations that constitute or constituted a violation of, or
could give rise to liability under, Environmental Laws.
     (iii) None of the Seller, the Originator nor the Servicer has received any
written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Related Property, nor does any such
Person have knowledge or reason to believe that any such notice will be received
or is being threatened.
     (iv) Materials of Environmental Concern have not been transported or
disposed of from the Related Property, or generated, treated, stored or disposed
of at, on or under any of the Related Property or any other location, in each
case by or on behalf of the Seller, the Originator and/or the Servicer in
violation of, or in a manner that would be reasonably likely to give rise to
liability under, any applicable Environmental Law.
     (v) No judicial proceeding or governmental or administrative action is
pending or, to the best knowledge of the Seller, the Originator and/or the
Servicer, threatened, under any Environmental Law to which any of the Seller,
the Originator and/or the Servicer is or will be named as a party, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other

86



--------------------------------------------------------------------------------



 



administrative or judicial requirements, outstanding under any Environmental Law
with respect to any of the Seller, the Originator, the Servicer or the Related
Property.
     (vi) There has been no release or threat of release of Materials of
Environmental Concern at or from any of the Related Property, or arising from or
related to the operations (including, without limitation, disposal) of any of
the Seller, the Originator and/or the Servicer in connection with the Related
Property in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.
     (ii) USA PATRIOT Act. Neither the Seller nor any Affiliate of the Seller is
(i) a country, territory, organization, person or entity named on an Office of
Foreign Asset Control (OFAC) list, (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.
     (jj) Material Adverse Effect. The Seller represents and warrants that
(i) since December 31, 2007 and (ii) as of the most recent Addition Date there
has been no Material Adverse Effect.
     The representations and warranties in Section 4.1(m) shall survive the
termination of this Agreement.
     Section 4.2 Representations and Warranties of the Seller Relating to the
Agreement and the Collateral.
     The Seller hereby represents and warrants, (i) with respect to clauses (a)
through (c) below, as of the Closing Date and as of each Addition Date and
(ii) with respect to clause (d) below, since December 31, 2007 and as of the
most recent Addition Date:
     (a) Binding Obligation, Valid Transfer and Security Interest.
     (i) This Agreement and each other Transaction Document to which the Seller
is a party each constitute a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its respective terms, except
as such enforceability may be limited by Insolvency Laws and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).
     (ii) This Agreement constitutes a valid transfer to the Administrative
Agent, as agent for the Secured Parties, of all right, title and interest of the
Seller in, to and under all of the Collateral, free and clear of any Lien of any
Person claiming through or under the Seller or its Affiliates, except for
Permitted Liens. If the conveyances contemplated

87



--------------------------------------------------------------------------------



 



by this Agreement are determined to be transfer for security, then this
Agreement constitutes a grant of a security interest in all of the Collateral to
the Administrative Agent, as agent for the Secured Parties, which upon the
delivery of the Required Asset Documents to the Collateral Custodian and the
filing of the financing statements described in Section 4.1(m) and, in the case
of Additional Assets on the applicable Addition Date, shall be a first priority
perfected security interest in all Collateral, subject only to Permitted Liens.
Neither the Seller nor any Person claiming through or under Seller shall have
any claim to or interest in the Collection Account and, if this Agreement
constitutes the grant of a security interest in such property, except for the
interest of Seller in such property as a debtor for purposes of the UCC.
     (b) Eligibility of Collateral. As of the Closing Date and each Addition
Date, (i) the Asset List and the information contained in the Borrowing Notice
delivered pursuant to Section 2.3 is an accurate and complete listing in all
respects of all Collateral as of the Cut-Off Date and the information contained
therein with respect to the identity of such Collateral and the amounts owing
thereunder is true and correct in all respects as of the related Cut-Off Date,
(ii) each such Asset that is part of the Borrowing Base is an Eligible Asset as
of such date, (iii) each such item of Collateral is free and clear of any Lien
of any Person (other than Permitted Liens) and in compliance with all Applicable
Laws, (iv) with respect to each such item of Collateral, all consents, licenses,
approvals or authorizations of or registrations or declarations of any
Governmental Authority required to be obtained, effected or given by the Seller
in connection with the transfer of an ownership interest in such Collateral to
the Administrative Agent as agent for the Secured Parties have been duly
obtained, effected or given and are in full force and effect, and (v) the
representations and warranties set forth in Section 4.2(a) are true and correct
with respect to each item of Collateral.
     (c) No Fraud. Each Asset was originated without any fraud or material
misrepresentation by the Originator or, to the best of the Seller’s knowledge,
on the part of the Obligor.
     (d) Material Adverse Effect. There has been no Material Adverse Effect.
     Section 4.3 Representations and Warranties of the Servicer.
     The Servicer represents and warrants as follows:
     (a) Organization and Good Standing. The Servicer has been duly organized
and is validly existing as a limited liability company in good standing under
the laws of the State of Delaware, with all requisite company power and
authority to own or lease its properties and to conduct its business as such
business is presently conducted and to enter into and perform its obligations
pursuant to this Agreement.
     (b) Due Qualification. The Servicer is duly qualified to do business as a
limited liability company and is in good standing as a limited liability
company, and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of its property and or the conduct
of its business requires such qualification, licenses or approvals.

88



--------------------------------------------------------------------------------



 



     (c) Power and Authority; Due Authorization; Execution and Delivery. The
Servicer (i) has all necessary power, authority and legal right to (a) execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary company action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party. This Agreement and each other Transaction
Document to which the Servicer is a party have been duly executed and delivered
by the Servicer.
     (d) Binding Obligation. This Agreement and each other Transaction Document
to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by Insolvency
Laws and general principles of equity (whether considered in a suit at law or in
equity).
     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the Servicer’s
operating agreement or any Contractual Obligation of the Servicer, (ii) result
in the creation or imposition of any Lien upon any of the Servicer’s properties
pursuant to the terms of any such Contractual Obligation, other than this
Agreement, or (iii) violate any Applicable Law.
     (f) No Proceedings. There is no litigation, proceedings or investigations
pending or, to the best knowledge of the Servicer, threatened against the
Servicer, before any Governmental Authority (i) asserting the legality,
invalidity or enforceability of this Agreement or any other Transaction Document
to which the Servicer is a party, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement or any other Transaction
Document to which the Servicer is a party or (iii) seeking any determination or
ruling that could reasonably be expected to have Material Adverse Effect.
     (g) All Consents Required. All approvals, authorizations, consents, orders,
licenses or other actions of any Person or of any Governmental Authority (if
any) required for the due execution, delivery and performance by the Servicer of
this Agreement and any other Transaction Document to which the Servicer is a
party have been obtained.
     (h) Reports Accurate. All Servicer’s Certificates and other written and
electronic information, exhibits, financial statements, documents, books,
records or reports furnished by the Servicer to the Administrative Agent or any
Purchaser in connection with this Agreement are accurate, true and correct, and
no Servicer’s Certificate contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained therein not misleading.
     (i) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to the origination,
underwriting and servicing of the Assets.

89



--------------------------------------------------------------------------------



 



     (j) Collections. The Servicer acknowledges that all Collections received by
it or its Affiliates with respect to the Collateral sold hereunder are held and
shall be held in trust for the benefit of the Secured Parties until deposited
into the Collection Account within two Business Days from receipt as required
herein.
     (k) Bulk Sales. The execution, delivery and performance of this Agreement
do not require compliance with any “bulk sales” act or similar law by the
Servicer.
     (l) Solvency. The Servicer is not the subject of any Insolvency Proceedings
or Insolvency Event. The transactions under this Agreement and any other
Transaction Document to which the Servicer is a party do not and will not render
the Servicer not Solvent and the Servicer shall deliver to the Administrative
Agent on the Closing Date a certification in the form of Exhibit E-2.
     (m) Taxes. The Servicer has filed or caused to be filed all tax returns
that are required to be filed by it. The Servicer has paid or made adequate
provisions for the payment of all Taxes and all assessments made against it or
any of its property (other than any amount of Tax the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Servicer), and no tax lien has been filed and, to the Servicer’s
knowledge, no claim is being asserted, with respect to any such Tax, fee or
other charge.
     (n) Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein (including, without limitation, the use of the
Proceeds from the sale of the Collateral) will violate or result in a violation
of Section 7 of the Securities Exchange Act, or any regulations issued pursuant
thereto, including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The Servicer
does not own or intend to carry or purchase, and no proceeds from the Advances
will be used to carry or purchase, any “margin stock” within the meaning of
Regulation U or to extend “purpose credit” within the meaning of Regulation U.
     (o) Security Interest. The Servicer will take all steps necessary to ensure
that the Seller has granted a security interest (as defined in the UCC) to the
Administrative Agent, as agent for the Secured Parties, in the Collateral, which
is enforceable in accordance with Applicable Law upon execution and delivery of
this Agreement. Upon the filing of UCC-1 financing statements naming the
Administrative Agent as secured party and the Seller as debtor, the
Administrative Agent, as agent for the Secured Parties, shall have a first
priority perfected security interest in the Collateral (except for any Permitted
Liens). All filings (including, without limitation, such UCC filings) as are
necessary for the perfection of the Secured Parties’ security interest in the
Collateral have been (or prior to the date of the applicable will be) made.
     (p) ERISA. The present value of all benefits vested under all “employee
pension benefit plans,” as such term is defined in Section 3 of ERISA,
maintained by the Servicer, or in which employees of the Servicer are entitled
to participate, as from time to time in effect (herein called the “Pension
Plans”), does not exceed the value of the assets of the Pension Plan allocable
to such vested benefits (based on the value of such assets as of the last annual
valuation date). No prohibited transactions, accumulated funding deficiencies,
withdrawals or reportable events

90



--------------------------------------------------------------------------------



 



have occurred with respect to any Pension Plans that, in the aggregate, could
subject the Servicer to any material tax, penalty or other liability. No notice
of intent to terminate a Pension Plan has been billed, nor has any Pension Plan
been terminated under Section 4041(f) of ERISA, nor has the Pension Benefit
Guaranty Corporation instituted proceedings to terminate, or appoint a trustee
to administer, a Pension Plan and no event has occurred or condition exists that
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan.
     (q) Investment Company Act. The Servicer is not, and is not controlled by,
an “investment company” within the meaning of, or is exempt from the
registration requirement of, the 1940 Act.
     (r) USA PATRIOT Act. Neither the Servicer nor any Affiliate of the Servicer
is (i) a country, territory, organization, person or entity named on an OFAC
list, (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.
     (s) Material Adverse Effect. The Servicer represents and warrants
that since December 31, 2007 there has been no Material Adverse Effect.
     Section 4.4 Representations and Warranties of the Backup Servicer.
     The Backup Servicer in its individual capacity and as Backup Servicer
represents and warrants as follows:
     (a) Organization and Corporate Power. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Backup Servicer under this
Agreement.
     (b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Backup Servicer, as the case may be.
     (c) No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Backup Servicer is a party or by which
it or any of its property is bound.

91



--------------------------------------------------------------------------------



 



     (d) No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.
     (e) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Backup Servicer, required in connection with the execution and delivery of this
Agreement, the performance by the Backup Servicer of the transactions
contemplated hereby and the fulfillment by the Backup Servicer of the terms
hereof have been obtained.
     (f) Validity, Etc. This Agreement constitutes the legal, valid and binding
obligation of the Backup Servicer, enforceable against the Backup Servicer in
accordance with its terms, except as such enforceability may be limited by
applicable Insolvency Laws or general principles of equity (whether considered
in a suit at law or in equity).
     Section 4.5 Representations and Warranties of the Collateral Custodian.
     The Collateral Custodian in its individual capacity and as Collateral
Custodian represents and warrants as follows:
     (a) Organization and Corporate Power. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.
     (b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Custodian, as the case may be.
     (c) No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Collateral Custodian is a party or by
which it or any of its property is bound.
     (d) No Violation. The execution and delivery of this Agreement, the
performance of the Transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.
     (e) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Collateral Custodian, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Custodian of the transactions
contemplated hereby and the fulfillment by the Collateral Custodian of the terms
hereof have been obtained.

92



--------------------------------------------------------------------------------



 



     (f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Custodian, enforceable against the Collateral
Custodian in accordance with its terms, except as such enforceability may be
limited by applicable Insolvency Laws and general principles of equity (whether
considered in a suit at law or in equity).
     Section 4.6 Breach of Certain Representations and Warranties.
     If on any day an Asset is (or becomes) a Warranty Asset, no later than two
Business Days following the earlier of knowledge by the Seller of such Asset
becoming a Warranty Asset or receipt by the Seller from the Administrative Agent
or the Servicer of written notice thereof, the Seller shall either: (a) make a
deposit to the Collection Account (for allocation pursuant to Section 2.9 or
Section 2.10, as applicable) in immediately available funds in an amount equal
to the sum (the “Retransfer Price”) of (i) if such deposit is made during the
Revolving Period, the amount which, if deposited to the Collection Account on
such date, would cause the Availability as of such date (after giving effect to
such Warranty Asset ceasing to be an Eligible Asset) to be greater than or equal
to zero, (ii) if such deposit is made during the Amortization Period, an amount
equal to the product of the Outstanding Asset Balance of such Warranty Asset
(without giving effect to either of the provisos in the definition of
Outstanding Asset Balance) multiplied by the Advance Rate applicable to such
Warranty Asset on the Funding Date thereof, (iii) any outstanding Servicer
Advances thereon, (iv) any accrued and unpaid interest on such Warranty Asset,
(v) all Hedge Breakage Costs owed to the relevant Hedge Counterparty for any
termination of one or more Hedge Transactions, in whole or in part, as required
by the terms of any Hedging Agreement and (vi in the case of a Loan, any costs
and damages incurred in connection with any violation by such Loan of any
predatory- or abusive-lending law; or (b) subject to the satisfaction of the
conditions in Section 2.18, substitute for such Warranty Asset a Substitute
Asset. In either of the foregoing instances, the Seller may (in its discretion)
accept retransfer of each such Warranty Asset and any Related Security and the
Borrowing Base shall be reduced by the Outstanding Asset Balance of each such
Warranty Asset and, if applicable, increased by the Outstanding Asset Balance of
each Substitute Asset. Upon confirmation of the deposit of such Retransfer Price
into the Collection Account or the delivery by the Seller of a Substitute Asset
for each Warranty Asset (the “Retransfer Date”), such Warranty Asset shall not
be included in the Borrowing Base (and, if and when the Seller elects to accept
the retransfer of such Warranty Asset, the Collateral) and, as applicable, the
Substitute Asset shall be included in the Collateral. Upon the Retransfer Date
of each Warranty Asset, the Administrative Agent, as agent for the Secured
Parties, shall (if and when the Seller elects to accept the retransfer of such
Warranty Asset) automatically and without further action be deemed to transfer,
assign and set-over to the Seller, without recourse, representation or warranty,
all the right, title and interest of the Administrative Agent, as agent for the
Secured Parties in, to and under such Warranty Asset and all future monies due
or to become due with respect thereto, the Related Security, all Proceeds of
such Warranty Asset, Recoveries and Insurance Proceeds relating thereto, all
rights to security for any such Warranty Asset, and all Proceeds and products of
the foregoing. The Administrative Agent, as agent for the Secured Parties, shall
(if and when the Seller elects to accept the retransfer of such Warranty Asset),
at the sole expense of the Servicer, execute such documents and instruments of
transfer as may be prepared by the Servicer on behalf of the Seller and take
other such actions as shall reasonably be requested by the Seller to effect the
transfer of such Warranty Asset pursuant to this Section 4.6.

93



--------------------------------------------------------------------------------



 



ARTICLE V
GENERAL COVENANTS
     Section 5.1 Affirmative Covenants of the Seller.
     From the date hereof until the Collection Date:
     (a) Compliance with Laws. The Seller will comply in all material respects
with all Applicable Laws, including those with respect to the Collateral or any
part thereof.
     (b) Preservation of Company Existence. The Seller will preserve and
maintain its company existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a limited liability company in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.
     (c) Performance and Compliance with Collateral. The Seller will, at its
expense, timely and fully perform and comply (or direct the Originator to
perform and comply pursuant to the Sale Agreement) with all provisions,
covenants and other promises required to be observed by it under the Collateral
and all other agreements related to such Collateral.
     (d) Keeping of Records and Books of Account. The Seller will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Collateral in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all or any portion of the Collateral.
     (e) Originator’s Collateral. With respect to the Collateral acquired by the
Seller, the Seller will (i) acquire such Collateral pursuant to and in
accordance with the terms of the Sale Agreement, (ii) (at the Servicer’s
expense) take all action necessary to perfect, protect and more fully evidence
the Seller’s ownership of such Collateral free and clear of any Lien other than
the Lien created hereunder and Permitted Liens, including, without limitation,
(a) filing and maintaining (at the Servicer’s expense), effective financing
statements against the Originator in all necessary or appropriate filing
offices, and filing continuation statements, amendments or assignments with
respect thereto in such filing offices, and (b) executing or causing to be
executed such other instruments or notices as may be necessary or appropriate,
(iii) permit the Administrative Agent or its agents or representatives to visit
the offices of the Seller during normal office hours and upon reasonable notice
examine and make copies of all documents, books, records and other information
concerning the Collateral and discuss matters related thereto with any of the
officers or employees of the Seller having knowledge of such matters, and
(iv) take all additional action that the Administrative Agent may reasonably
request to perfect, protect and more fully evidence the respective interests of
the parties to this Agreement in the Collateral.
     (f) Delivery of Collections. The Seller will pay to the Servicer promptly
(but in no event later than two Business Days after receipt) all Collections
received by Seller in respect of

94



--------------------------------------------------------------------------------



 



the Collateral and cause the same to be promptly deposited into the Collection
Account by the Servicer in accordance with Section 5.4(k).
     (g) Separate Limited Liability Company Existence. The Seller shall be in
compliance with the Special Purpose Entity requirements set forth in
Section 4.1(u).
     (h) Credit and Collection Policy. The Seller will (a) comply in all
material respects with the Credit and Collection Policy in regard to the
Collateral, and (b) furnish to the Administrative Agent, prior to its effective
date, prompt notice of any material changes in the Credit and Collection Policy.
The Seller may agree to or otherwise permit to occur changes in the Credit and
Collection Policy which would not impair the collectibility of any of the
Collateral or otherwise adversely affect the interests or remedies of the
Administrative Agent or the Secured Parties under this Agreement or any other
Transaction Document. The Seller may not agree to or otherwise permit to occur
changes in the Credit and Collection Policy which would impair the
collectibility of any of the Collateral or otherwise adversely affect the
interests or remedies of the Administrative Agent or the Secured Parties under
this Agreement or any other Transaction Document, without the prior written
consent of the Administrative Agent.
     (i) Termination Events. The Seller will provide the Administrative Agent
with immediate written notice of the occurrence of each Termination Event and
each Unmatured Termination Event of which the Seller has knowledge or has
received notice. In addition, no later than two Business Days following the
Seller’s knowledge or notice of the occurrence of any Termination Event or
Unmatured Termination Event, the Seller will provide to the Administrative Agent
a written statement of the chief financial officer or chief accounting officer
of Seller setting forth the details of such event and the action that the Seller
proposes to take with respect thereto.
     (j) Taxes. The Seller will file and pay any and all Taxes required to meet
the obligations of the Transaction Documents.
     (k) Use of Proceeds. The Seller will use the proceeds of the Advances only
to acquire Collateral or to make distributions to its members in accordance with
the terms hereof.
     (l) Obligor Notification Forms. The Seller shall furnish the Administrative
Agent with an appropriate power of attorney to send (at the Administrative
Agent’s discretion after the occurrence of a Termination Event or an Unmatured
Termination Event) Obligor notification forms to give notice to the Obligors of
the Secured Parties’ interest in the Collateral and the obligation to make
payments as directed by the Administrative Agent.
     (m) Adverse Claims. The Seller will not create, or participate in the
creation of, or permit to exist, any Liens in relation to each Lock-Box Account
other than as disclosed to the Administrative Agent and in a manner consistent
with the Intercreditor Agreement.
     (n) Seller’s Collateral. With respect to each item of Collateral acquired
by the Secured Parties, the Seller will (i) take all action necessary to
perfect, protect and more fully evidence the Secured Parties’ ownership of such
Collateral, including, without limitation, (a) filing and maintaining (at the
Servicer’s expense), effective financing statements against the Seller in all
necessary or appropriate filing offices, and filing continuation statements,

95



--------------------------------------------------------------------------------



 



amendments or assignments with respect thereto in such filing offices, and
(b) executing or causing to be executed such other instruments or notices as may
be necessary or appropriate and (ii) take all additional action that the
Administrative Agent may reasonably request to perfect, protect and more fully
evidence the respective interests of the parties to this Agreement in such
Collateral. The Seller authorizes the Administrative Agent to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Collateral, which financing statements may (x) describe the
collateral covered thereby as “all assets of the Seller,” “all personal property
of the Seller” or words of similar effect and (y) be filed by the Administrative
Agent if the Seller fails to file such financing statements in a timely manner
and in any event promptly after the Administrative Agent’s request.
     (o) Notices. The Seller will furnish to the Administrative Agent:
     (i) Income Tax Liability. Within ten Business Days after the receipt of
revenue agent reports or other written proposals, determinations or assessments
of the Internal Revenue Service or any other taxing authority which propose,
determine or otherwise set forth positive adjustments to the Tax liability of
any Affiliated group (within the meaning of Section 1504(a)(l) of the Internal
Revenue Code of 1986 (as amended from time to time)) which equal or exceed
$1,000,000 in the aggregate, telephonic, telex or telecopy notice (confirmed in
writing within five Business Days) specifying the nature of the items giving
rise to such adjustments and the amounts thereof;
     (ii) Auditors’ Management Letters. Promptly after the receipt thereof, any
auditors’ management letters that are received by the Seller or by its
accountants;
     (iii) Representations. Forthwith upon receiving knowledge of same, the
Seller shall notify the Administrative Agent if any representation or warranty
set forth in Section 4.1 was incorrect at the time it was given or deemed to
have been given and at the same time deliver to the Administrative Agent a
written notice setting forth in reasonable detail the nature of such facts and
circumstances. In particular, but without limiting the foregoing, the Seller
shall notify the Administrative Agent in the manner set forth in the preceding
sentence before any Funding Date of any facts or circumstances within the
knowledge of the Seller which would render any of the said representations and
warranties untrue at the date when such representations and warranties were made
or deemed to have been made;
     (iv) ERISA. Promptly after receiving notice of any “reportable event” (as
defined in Title IV of ERISA) with respect to the Seller (or any ERISA Affiliate
thereof), a copy of such notice;
     (v) Proceedings. As soon as possible and in any event within three Business
Days after any executive officer of the Seller receives notice or obtains
knowledge thereof, of any settlement of, material judgment (including a material
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or

96



--------------------------------------------------------------------------------



 



instrumentality, domestic or foreign, affecting the Collateral, the Transaction
Documents, the Secured Parties’ interest in the Collateral, or the Seller, the
Servicer or the Originator or any other Subsidiary of CapitalSource Inc.;
provided that notwithstanding the foregoing, any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Collateral,
the Transaction Documents, the Secured Parties’ interest in the Collateral, or
the Seller, the Servicer or the Originator or any other Subsidiary of
CapitalSource Inc. in excess of $2,500,000 or more shall be deemed to be
material for purposes of this Section 5.1(o); and
     (vi) Notice of Material Events. Promptly upon becoming aware thereof,
notice of any other event or circumstances that, in the reasonable judgment of
the Seller, is likely to have a Material Adverse Effect.
     (p) Reporting Requirements. The Seller will provide to the Administrative
Agent and each Liquidity Bank the following:
     (i) as soon as available and in any event within 45 days after the end of
each of the first three quarters and within 90 days after the end of the fourth
fiscal quarter of each fiscal year of CapitalSource Inc., consolidated and
consolidating balance sheets of CapitalSource Inc. and its Subsidiaries as of
the end of such quarter and consolidated and consolidating statements of income
and retained earnings of CapitalSource Inc. and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the chief financial officer of CapitalSource Inc.
(which consolidating financial statements shall separately break out the
financial information of the Originator as a Subsidiary of CapitalSource Inc.);
and
     (ii) as soon as available and in any event within 45 days after the end of
each of the first three quarters and within 90 days after the end of the fourth
fiscal quarter of each fiscal year of the Seller, an unaudited balance sheet of
the Seller as of the end of such quarter and an unaudited statement of income
and retained earnings of the Seller for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified by the
chief financial officer of the Seller.
     (q) Other. The Seller will furnish to the Administrative Agent promptly,
from time to time, such other information, documents, records or reports
respecting the Collateral or the condition or operations, financial or
otherwise, of Seller or Originator as the Administrative Agent may from time to
time reasonably request in order to protect the interests of the Administrative
Agent or the Secured Parties under or as contemplated by this Agreement.
     Section 5.2 Negative Covenants of the Seller.
     From the date hereof until the Collection Date:
     (a) Other Business. Seller will not (i) engage in any business other than
the transactions contemplated by the Transaction Documents, (ii) incur any
Indebtedness, obligation, liability or contingent obligation of any kind other
than pursuant to this Agreement or under any Hedging Agreement required by
Section 5.3(a), or (iii) form any Subsidiary or make any Investments in any
other Person.

97



--------------------------------------------------------------------------------



 



     (b) Collateral Not to be Evidenced by Instruments. The Seller will take no
action to cause any Collateral that is not, as of the Closing Date or the
related Addition Date, as the case may be, evidenced by an Instrument, to be so
evidenced except in connection with the enforcement or collection of such
Collateral.
     (c) Security Interests. Except as otherwise permitted herein and in respect
of any Optional Sale, Discretionary Sale and Permitted Securitization
Transaction, the Seller will not sell, pledge, assign or transfer to any other
Person, or grant, create, incur, assume or suffer to exist any Lien on any
Collateral, whether now existing or hereafter transferred hereunder, or any
interest therein, and the Seller will not sell, pledge, assign or suffer to
exist any Lien on its interest, if any, hereunder. The Seller will promptly
notify the Administrative Agent of the existence of any Lien on any Collateral
and the Seller shall defend the right, title and interest of the Administrative
Agent as agent for the Secured Parties in, to and under the Collateral against
all claims of third parties; provided that nothing in this Section 5.2(c) shall
prevent or be deemed to prohibit the Seller from suffering to exist Permitted
Liens upon any of the Collateral.
     (d) Mergers, Acquisitions, Sales, etc. The Seller will not be a party to
any merger or consolidation, or purchase or otherwise acquire any of the assets
or any stock of any class of, or any partnership or joint venture interest in,
any other Person, or sell, transfer, convey or lease any of its assets, or sell
or assign with or without recourse any Collateral or any interest therein (other
than pursuant hereto or to the Sale Agreement).
     (e) Deposits to Special Accounts. Except as otherwise provided in the
Lock-Box Agreement, the Seller will not deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections in respect of the Collateral.
     (f) Restricted Payments. The Seller shall not make any Restricted Junior
Payment, except that, so long as no Termination Event or Unmatured Termination
Event has occurred and is continuing or would result therefrom, the Seller may
declare and make distributions to its members on their membership interests.
     (g) Change of Name or Location of Loan Files. The Seller shall not
(x) change its name, move the location of its principal place of business and
chief executive office, change the offices where it keeps the records from the
location referred to in Section 13.2, or change the jurisdiction of its
formation, or (y) move, or consent to the Collateral Custodian or Servicer
moving, the Required Asset Documents and the Asset Files from the location
thereof on the Closing Date, unless the Seller has given at least 30 days’
written notice to the Administrative Agent and has taken all actions required
under the UCC of each relevant jurisdiction in order to continue the first
priority perfected security interest of the Administrative Agent, as agent for
the Secured Parties, in the Collateral.
     (h) Accounting of Purchases. Other than for tax and consolidated accounting
purposes, the Seller will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated hereby in any manner
other than as a sale of the Collateral by the Seller to the Secured Parties.
Other than for consolidated tax and accounting purposes, the Seller will not
account for or treat (whether in financial statements or otherwise) the
transactions

98



--------------------------------------------------------------------------------



 



contemplated by the Sale Agreement in any manner other than as a sale of the
Collateral by the Originator to the Seller.
     (i) ERISA Matters. The Seller will not (a) engage or permit any ERISA
Affiliate to engage in any prohibited transaction for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor, (b) permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or funding deficiency
with respect to any Benefit Plan other than a Multiemployer Plan, (c) fail to
make any payments to a Multiemployer Plan that the Seller or any ERISA Affiliate
may be required to make under the agreement relating to such Multiemployer Plan
or any law pertaining thereto, (d) terminate any Benefit Plan so as to result in
any liability, or (e) permit to exist any occurrence of any reportable event
described in Title IV of ERISA.
     (j) Operating Agreement; Sale Agreement. The Seller will not amend, modify,
waive or terminate any provision of its operating agreement or the Sale
Agreement without the prior written consent of the Administrative Agent.
     (k) Changes in Payment Instructions to Obligors. The Seller will not add or
terminate any bank as a Lock-Box Bank or any Lock-Box Account from those listed
in Schedule II or make any change, or permit Servicer to make any change, in its
instructions to Obligors regarding payments representing Collections to be made
to Seller or Servicer or payments representing Collections to be made to any
Lock-Box Bank, unless the Administrative Agent has consented to such addition,
termination or change (which consent shall not be unreasonably withheld) and has
received duly executed copies of Lock-Box Agreements with each new Lock-Box Bank
or with respect to each new Lock-Box Account, as the case may be.
     (l) Extension or Amendment of Collateral. The Seller will not, except as
otherwise permitted in Section 6.4(a), waive, extend, amend or otherwise modify,
or permit the Servicer to extend, amend or otherwise modify, the terms of any
Collateral (including the Related Security); provided that no waiver, extension,
modification or alteration otherwise permitted under Section 6.4(a) shall
(i) alter the status of any Asset as a Delinquent Asset or Charged-Off Asset,
(ii) in the reasonable judgment of the Administrative Agent, prevent or delay
any Asset from becoming a Delinquent Asset or Charged-Off Asset, or (iii) limit
and/or impair the rights of the Administrative Agent or the Secured Parties
under this Agreement.
     (m) Credit and Collection Policy. The Seller may amend, modify, restate or
replace, in whole or in part, the Credit and Collection Policy, if such
amendment, modification, restatement or replacement would not impair the
collectibility of any of the Collateral or otherwise adversely affect the
interests or remedies of the Administrative Agent or the Secured Parties under
this Agreement or any other Transaction Document. The Seller may not amend,
modify, restate or replace, in whole or in part, the Credit and Collection
Policy, if such amendment, modification, restatement or replacement would impair
the collectibility of any of the Collateral or otherwise adversely affect the
interests or remedies of the Administrative Agent or the Secured Parties under
this Agreement or any other Transaction Document, without the prior written
consent of the Administrative Agent.

99



--------------------------------------------------------------------------------



 



     (n) Other Indebtedness. The Seller will not issue or extend any class or
type of Indebtedness whether senior, pari passu or subordinated to the
Indebtedness arising under this Agreement, unless an opinion of special tax
counsel is first rendered to the effect that such issuance of additional
Indebtedness will not cause the Seller to be treated as a taxable mortgage pool.
     Section 5.3 Covenants of the Seller Relating to the Hedging of Assets.
     (a) On or prior to each Funding Date, the Seller shall enter into one or
more Hedge Transactions for that Advance; provided that each such Hedge
Transaction shall:
     (i) be entered into with a Permitted Hedge Counterparty and governed by a
Hedging Agreement;
     (ii) have a schedule of monthly calculation periods the first of which
commences on the Funding Date of that Advance and the last of which ends on the
last Scheduled Payment due to occur under or with respect to the Assets included
in the Aggregate Outstanding Asset Balance to which that Advance relates;
     (iii) have an amortizing notional amount such that the Hedge Notional
Amount shall be at least equal to the product of the Hedge Percentage and the
portion of the Hedge Amount represented by such Advance; and
     (iv) provide for two series of monthly payments to be netted against each
other, one such series being payments to be made by the Seller to a Hedge
Counterparty (solely on a net basis) by reference to a fixed rate for that
Advance, and the other such series being payments to be made by such Hedge
Counterparty to the Administrative Agent (solely on a net basis) at a floating
rate equal to “USD-LIBOR-BBA” (as defined in the ISDA Definitions), the net
amount of which shall be paid into the Collection Account (if payable by such
Hedge Counterparty) or from the Collection Account to the extent funds are
available under Section 2.9(a)(1) and Section 2.10(a)(1) (if payable by the
Seller).
     (b) As additional security hereunder, Seller hereby assigns to the
Administrative Agent, as agent for the Secured Parties, all right, title and
interest but none of the obligations of the Seller in each Hedging Agreement,
each Hedge Transaction, and all present and future amounts payable by a Hedge
Counterparty to Seller under or in connection with the respective Hedging
Agreement and Hedge Transaction(s) with that Hedge Counterparty (“Hedge
Collateral”), and grants a security interest to the Administrative Agent, as
agent for the Secured Parties, in the Hedge Collateral. Seller acknowledges
that, as a result of that assignment, Seller may not, without the prior written
consent of the Administrative Agent, exercise any rights under any Hedging
Agreement or Hedge Transaction, except for Seller’s right under any Hedging
Agreement to enter into Hedge Transactions in order to meet the Seller’s
obligations under Section 5.3(a) hereof. Nothing herein shall have the effect of
releasing the Seller from any of its obligations under any Hedging Agreement or
any Hedge Transaction, nor be construed as requiring the consent of the
Administrative Agent or any Secured Party for the performance by Seller of any
such obligations.

100



--------------------------------------------------------------------------------



 



     Section 5.4 Affirmative Covenants of the Servicer.
     From the date hereof until the Collection Date:
     (a) Compliance with Law. The Servicer will comply in all material respects
with all Applicable Laws, including those with respect to the Collateral or any
part thereof.
     (b) Preservation of Company Existence. The Servicer will preserve and
maintain its company existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a limited liability company in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.
     (c) Obligations and Compliance with Collateral. The Servicer will duly
fulfill and comply with all obligations on the part of the Seller to be
fulfilled or complied with under or in connection with each Collateral and will
do nothing to impair the rights of the Administrative Agent, as agent for the
Secured Parties, or of the Secured Parties in, to and under the Collateral.
     (d) Keeping of Records and Books of Account.
     (i) The Servicer will maintain and implement administrative and operating
procedures (including without limitation, an ability to recreate records
evidencing Collateral in the event of the destruction of the originals thereof),
and keep and maintain all documents, books, records and other information
reasonably necessary or advisable for the collection of all Collateral and the
identification of the Collateral.
     (ii) The Servicer shall permit the Administrative Agent or its agents or
representatives, to visit the offices of the Servicer during normal office hours
and upon reasonable notice and examine and make copies of all documents, books,
records and other information concerning the Collateral and discuss matters
related thereto with any of the officers or employees of the Servicer having
knowledge of such matters.
     (iii) The Servicer will on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Collateral
with a legend, acceptable to the Administrative Agent, describing the sale of
the Collateral (A) from the Originator to the Seller, and (B) from the Seller to
the Purchasers.
     (e) Preservation of Security Interest. The Servicer (at its own expense)
will execute and file such financing and continuation statements and any other
documents that may be required by any law or regulation of any Governmental
Authority to preserve and protect fully the security interest of the
Administrative Agent as agent for the Secured Parties in, to and under the
Collateral.
     (f) Credit and Collection Policy. The Servicer will (i) comply in all
material respects with the Credit and Collection Policy in regard to the
Collateral, and (ii) furnish to the Administrative Agent, prior to its effective
date, prompt notice of any proposed material change in the Credit and Collection
Policy. The Servicer may agree to or otherwise permit to occur changes in the
Credit and Collection Policy which would not impair the collectibility of any of

101



--------------------------------------------------------------------------------



 



the Collateral or otherwise adversely affect the interests or remedies of the
Administrative Agent or the Secured Parties under this Agreement or any other
Transaction Document. The Servicer may not agree to or otherwise permit to occur
changes in the Credit and Collection Policy which would impair the
collectibility of any of the Collateral or otherwise adversely affect the
interests or remedies of the Administrative Agent or the Secured Parties under
this Agreement or any other Transaction Document, without the prior written
consent of the Administrative Agent.
     (g) Termination Events. The Servicer will provide the Administrative Agent
with immediate written notice of the occurrence of each Termination Event and
each Unmatured Termination Event of which the Servicer has knowledge or has
received notice. In addition, no later than two Business Days following the
Servicer’s knowledge or notice of the occurrence of any Termination Event or
Unmatured Termination Event, the Servicer will provide to the Administrative
Agent a written statement of the chief financial officer or chief accounting
officer of the Servicer setting forth the details of such event and the action
that the Servicer proposes to take with respect thereto.
     (h) Taxes. The Servicer will file and pay any and all Taxes required to
meet the obligations of the Seller and the Servicer under the Transaction
Documents.
     (i) Other. The Servicer will promptly furnish to the Administrative Agent
such other information, documents, records or reports respecting the Collateral
or the condition or operations, financial or otherwise, of the Seller or the
Servicer as the Administrative Agent may from time to time reasonably request in
order to protect the interests of the Administrative Agent or Secured Parties
under or as contemplated by this Agreement.
     (j) Proceedings. As soon as possible and in any event within three Business
Days after any executive officer of the Servicer receives notice or obtains
knowledge thereof, of any settlement of, material judgment (including a material
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Collateral, the Transaction Documents, the Secured
Parties’ interest in the Collateral, or the Seller, the Servicer or the
Originator or any other Subsidiary of CapitalSource Inc.; provided that
notwithstanding the foregoing, any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Collateral, the Transaction
Documents, the Secured Parties’ interest in the Collateral, or the Seller, the
Servicer or the Originator or any other Subsidiary of CapitalSource Inc. in
excess of $2,500,000 or more shall be deemed to be material for purposes of this
Section 5.4(j).
     (k) Deposit of Collections. The Servicer shall promptly (but in no event
later than two Business Days after receipt) deposit into the Collection Account
any and all Collections received by the Seller, the Servicer or any of their
Affiliates.
     (l) Servicing of Participation and Acquired Loans. With respect to
Participation Loans and Acquired Loans, the Servicer shall: (i) [intentionally
omitted]; (ii) keep separate records with respect to such Loans; and
(iii) identify each such Type of Loan on the Servicing Reports required
hereunder with respect to such Loans.

102



--------------------------------------------------------------------------------



 



     (m) Change-in-Control. Upon the occurrence of a Change-in-Control, the
Servicer shall provide the Administrative Agent and the Hedge Counterparties
with notice of such Change-in-Control within 30 days after completion of the
same.
     (n) Loan Register.
     (i) The Servicer shall maintain with respect to each Noteless Loan a
register (each, a “Loan Register”) in which it will record (v) the amount of
such Loan, (w) the amount of any principal or interest due and payable or to
become due and payable from the Obligor thereunder, (x) the amount of any sum in
respect of such Loan received from the Obligor and each Purchaser’s share
thereof, (y) the date of origination of such Loan and (z) the maturity date of
such Loan. The entries made in each Loan Register maintained pursuant to this
Section 5.04(n) shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided that the failure of the Servicer to
maintain any such Loan Register or any error therein shall not in any manner
affect the obligations of the Obligor to repay the related Loans in accordance
with their terms or any Purchaser’s interest therein.
     (ii) At any time a Noteless Loan is included as part of the Collateral
pursuant to this Agreement, the Servicer shall deliver to the Collateral
Custodian a copy of the related Loan Register, together with a certificate of a
Responsible Officer of the Servicer certifying to the accuracy of such Loan
Register as of the date such Loan is included as part of the Collateral.
     Section 5.5 Negative Covenants of the Servicer.
     From the date hereof until the Collection Date.
     (a) Deposits to Special Accounts. Except as otherwise provided in the
Lock-Box Agreement, the Servicer will not deposit or otherwise credit, or cause
or permit to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections in respect of the Collateral.
     (b) Mergers, Acquisition, Sales, etc. The Servicer will not consolidate
with or merge into any other Person or convey or transfer its properties and
assets substantially as an entirety to any Person, unless the Servicer is the
surviving entity and unless:
     (i) the Servicer has delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel each stating that any consolidation,
merger, conveyance or transfer complies with this Section 5.5 and that all
conditions precedent herein provided for relating to such transaction have been
complied with and, in the case of the Opinion of Counsel, is legal, valid and
binding with respect to the Servicer and such other matters as the
Administrative Agent may reasonably request;
     (ii) the Servicer shall have delivered notice of such consolidation,
merger, conveyance or transfer to the Administrative Agent;

103



--------------------------------------------------------------------------------



 



     (iii) after giving effect thereto, no Termination Event or Servicer Default
or event that with notice or lapse of time would constitute either a Termination
Event or a Servicer Default shall have occurred; and
     (iv) the Administrative Agent has consented in writing to such
consolidation, merger, conveyance or transfer.
     (c) Change of Name or Location of Loan Files. The Servicer shall not
(x) change its name, move the location of its principal place of business and
chief executive office, change the offices where it keeps records concerning the
Collateral from the location referred to in Section 13.2, or change the
jurisdiction of its formation, or (y) move, or consent to the Collateral
Custodian moving, the Required Asset Documents and Asset Files from the location
thereof on the Closing Date, unless the Servicer has given at least 30 days’
written notice to the Administrative Agent and has taken all actions required
under the UCC of each relevant jurisdiction in order to continue the first
priority perfected security interest of the Administrative Agent as agent for
the Secured Parties in the Collateral.
     (d) Change in Payment Instructions to Obligors. The Servicer will not add
or terminate any bank as a Lock-Box Bank or any Lock-Box Account from those
listed in Schedule II or make any change in its instructions to Obligors
regarding payments to be made to the Seller or the Servicer or payments to be
made to any Lock-Box Bank, unless the Administrative Agent has consented to such
addition, termination or change (which consent shall not be unreasonably
withheld) and has received duly executed copies of Lock-Box Agreements with each
new Lock-Box Bank or with respect to each new Lock-Box Account, as the case may
be.
     (e) Extension or Amendment of Assets. The Servicer will not, except as
otherwise permitted in Section 6.4(a), extend, amend or otherwise modify the
terms of any Assets; provided that no waiver, extension, modification or
alteration otherwise permitted under Section 6.4(a) shall (i) alter the status
of any Asset as a Delinquent Asset or Charged-Off Asset, (ii) in the reasonable
judgment of the Administrative Agent, prevent or delay any Asset from becoming a
Delinquent Asset or Charged-Off Asset, or (iii) limit and/or impair the rights
of the Administrative Agent or the Secured Parties under this Agreement.
     Section 5.6 Affirmative Covenants of the Backup Servicer.
     From the date hereof until the Collection Date:
     (a) Compliance with Law. The Backup Servicer will comply in all material
respects with all Applicable Laws.
     (b) Preservation of Existence. The Backup Servicer will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.

104



--------------------------------------------------------------------------------



 



     Section 5.7 Negative Covenants of the Backup Servicer.
     From the date hereof until the Collection Date:
     No Changes in Backup Servicer Fee. The Backup Servicer will not make any
changes to the Backup Servicer Fee set forth in the Backup Servicer and
Collateral Custodian Fee Letter without the prior written approval of the
Administrative Agent.
     Section 5.8 Affirmative Covenants of the Collateral Custodian.
     From the date hereof until the Collection Date:
     (a) Compliance with Law. The Collateral Custodian will comply in all
material respects with all Applicable Laws.
     (b) Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.
     (c) Location of Required Asset Documents. The Required Asset Documents
shall remain at all times in the possession of the Collateral Custodian at the
address set forth herein unless notice of a different address is given in
accordance with the terms hereof or unless the Administrative Agent agrees to
allow certain Required Asset Documents to be released to the Servicer on a
temporary basis in accordance with the terms hereof.
     Section 5.9 Negative Covenants of the Collateral Custodian.
     From the date hereof until the Collection Date:
     (a) Required Asset Documents. The Collateral Custodian will not dispose of
any documents constituting the Required Asset Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral except as
contemplated by this Agreement.
     (b) No Changes in Collateral Custodian Fee. The Collateral Custodian will
not make any changes to the Collateral Custodian Fee set forth in the Backup
Servicer and Collateral Custodian Fee Letter without the prior written approval
of the Administrative Agent.
     Section 5.10 Covenant of the Seller, the Servicer and the Originator.
     Until the Collection Date, each of the Seller, the Servicer and the
Originator will, at their respective expense, during regular business hours upon
reasonable prior notice as requested by the Administrative Agent, permit the
Administrative Agent or its agents or representatives (such as independent audit
and consulting firms specializing in securitization transactions) two times per
year (provided that if a Termination Event shall have occurred there shall be no
such limitation), (i) to conduct periodic audits of the Assets and the related
books and records and

105



--------------------------------------------------------------------------------



 



collections systems of the Seller, the Servicer or the Originator, as the case
may be, (ii) to examine and make copies of and abstracts from all books, records
and documents (including, without limitation, computer tapes and disks) in the
possession or under the control of the Seller, the Servicer or the Originator,
as the case may be, relating to Assets, and (iii) to visit the offices and
properties of the Seller, the Servicer or the Originator, as the case may be,
for the purpose of examining such materials described in clause (ii) above, and
to discuss matters relating to Assets or the Seller’s, the Servicer’s or the
Originator’s performance under the Transaction Documents with any of the
officers or employees of the Seller, the Servicer or the Originator, as the case
may be, having knowledge of such matters.
ARTICLE VI
ADMINISTRATION AND SERVICING OF ASSETS
     Section 6.1 Designation of the Servicer.
     (a) Initial Servicer. The servicing, administering and collection of the
Collateral shall be conducted by the Person designated as the Servicer hereunder
from time to time in accordance with this Section 6.1. Until the Administrative
Agent gives to the Originator a Servicer Termination Notice, the Originator is
hereby designated as, and hereby agrees to perform the duties and
responsibilities of, the Servicer pursuant to the terms hereof.
     (b) Successor Servicer. Upon the Servicer’s receipt of a Servicer
Termination Notice (with a copy to the Backup Servicer) from the Administrative
Agent pursuant to the terms of Section 6.15, the Servicer agrees that it will
terminate its activities as Servicer hereunder in a manner that the
Administrative Agent reasonably believes will facilitate the transition of the
performance of such activities to a successor Servicer, and the successor
Servicer shall assume each and all of the Servicer’s obligations to service and
administer the Collateral, on the terms and subject to the conditions herein set
forth, and the Servicer shall use its best reasonable efforts to assist the
successor Servicer in assuming such obligations.
     (c) Subcontracts. The Servicer may, with the prior consent of the
Administrative Agent, subcontract with any other Person for servicing,
administering or collecting the Collateral; provided that the Servicer shall
remain liable for the performance of the duties and obligations of the Servicer
pursuant to the terms hereof and that any such subcontract may be terminated
upon the occurrence of a Servicer Default.
     (d) Servicing Programs. In the event that the Servicer uses any software
program in servicing the Collateral that it licenses from a third party, the
Servicer shall use its best reasonable efforts to obtain, either before the
Closing Date or as soon as possible thereafter, whatever licenses or approvals
are necessary to allow the Administrative Agent or the Backup Servicer to use
such program.
     Section 6.2 Duties of the Servicer.
     (a) Appointment. The Seller hereby appoints the Servicer as its agent, as
from time to time designated pursuant to Section 6.1, to service the Collateral
and enforce its respective rights in and under such Collateral. The Servicer
hereby accepts such appointment and agrees to

106



--------------------------------------------------------------------------------



 



perform the duties and obligations with respect thereto as set forth herein. The
Servicer and the Seller hereby acknowledge that the Administrative Agent and the
Secured Parties are third party beneficiaries of the obligations undertaken by
the Servicer hereunder.
     (b) Duties. The Servicer shall take or cause to be taken all such actions
as may be necessary or advisable to collect on the Collateral from time to time,
all in accordance with Applicable Laws, with reasonable care and diligence, and
in accordance with the Credit and Collection Policy. Without limiting the
foregoing, the duties of the Servicer shall include the following:
     (i) preparing and submitting of claims to, and post-billing liaison with,
Obligors on each Asset;
     (ii) maintaining all necessary servicing records with respect to the
Collateral and providing such reports to the Administrative Agent in respect of
the servicing of the Collateral (including information relating to its
performance under this Agreement) as may be required hereunder or as the
Administrative Agent may reasonably request;
     (iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Collateral in the event of the destruction of the originals
thereof) and keeping and maintaining all documents, books, records and other
information reasonably necessary or advisable for the collection of the
Collateral;
     (iv) promptly delivering to the Administrative Agent or the Collateral
Custodian, from time to time, such information and servicing records (including
information relating to its performance under this Agreement) as the
Administrative Agent or the Collateral Custodian may from time to time
reasonably request;
     (v) identifying each Asset clearly and unambiguously in its servicing
records to reflect that such Asset is owned by the Seller and that the Seller is
selling an undivided ownership interest therein to the Secured Parties pursuant
to this Agreement;
     (vi) notifying the Administrative Agent of any material action, suit,
proceeding, dispute, offset, deduction, defense or counterclaim (1) that is or
is threatened to be asserted by an Obligor with respect to any Asset (or portion
thereof) of which it has knowledge or has received notice; or (2) that is
reasonably expected to have a Material Adverse Effect;
     (vii) notifying the Administrative Agent of any proposed change in the
Credit and Collection Policy that could have an adverse effect on the
collectibility of the Collateral, on the Seller or on the interests of the
Administrative Agent or any Secured Party;
     (viii) using its reasonable best efforts to maintain the perfected security
interest of the Administrative Agent, as agent for the Secured Parties, in the
Collateral;

107



--------------------------------------------------------------------------------



 



     (ix) maintaining in the same manner as the Collateral Custodian holds the
Required Asset Documents, the Asset File (other than Required Asset Documents)
with respect to each Asset included as part of the Collateral; and
     (x) the Servicer shall make payments pursuant to the terms of the Monthly
Report in accordance with Section 2.9 and Section 2.10.
     (c) Notwithstanding anything to the contrary contained herein, the exercise
by the Administrative Agent and the Secured Parties of their rights hereunder
shall not release the Servicer, the Originator or the Seller from any of their
duties or responsibilities with respect to the Collateral. The Secured Parties,
the Administrative Agent and the Collateral Custodian (except in the role of
Backup Servicer) shall not have any obligation or liability with respect to any
Collateral, nor shall any of them be obligated to perform any of the obligations
of the Servicer hereunder.
     (d) Any payment by an Obligor in respect of any Indebtedness owed by it to
the Originator or the Seller shall, except as otherwise specified by such
Obligor or otherwise required by contract or Applicable Law and unless otherwise
instructed by the Administrative Agent, be applied as a Collection of an item of
Collateral of such Obligor (starting with the oldest such Collateral) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.
     Section 6.3 Authorization of the Servicer.
     (a) Each of the Seller, the Administrative Agent, each Purchaser and each
Hedge Counterparty hereby authorizes the Servicer (including any successor
thereto) to take any and all reasonable steps in its name and on its behalf
necessary or desirable and not inconsistent with the sale of the Collateral to
the Purchasers and each Hedge Counterparty, in the determination of the
Servicer, to collect all amounts due under any and all Collateral, including,
without limitation, endorsing any of their names on checks and other instruments
representing Collections, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Collateral and, after the
delinquency of any Collateral and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Originator could have done
if it had continued to own such Collateral. The Originator, the Seller and the
Administrative Agent on behalf of the Secured Parties and each Hedge
Counterparty shall furnish the Servicer (and any successors thereto) with any
powers of attorney and other documents necessary or appropriate to enable the
Servicer to carry out its servicing and administrative duties hereunder, and
shall cooperate with the Servicer to the fullest extent in order to ensure the
collectibility of the Collateral. In no event shall the Servicer be entitled to
make the Secured Parties, any Hedge Counterparty, the Collateral Custodian, the
Administrative Agent a party to any litigation without such party’s express
prior written consent, or to make the Seller a party to any litigation (other
than any routine foreclosure or similar collection procedure) without the
Administrative Agent’s consent.
     (b) After a Termination Event has occurred and is continuing, at the
direction of the Administrative Agent, the Servicer shall take such action as
the Administrative Agent may deem

108



--------------------------------------------------------------------------------



 



necessary or advisable to enforce collection of the Collateral; provided that
the Administrative Agent may, at any time that a Termination Event or Unmatured
Termination Event has occurred and is continuing, notify any Obligor with
respect to any Collateral of the assignment of such Collateral to the
Administrative Agent and direct that payments of all amounts due or to become
due be made directly to the Administrative Agent or any servicer, collection
agent or lock-box or other account designated by the Administrative Agent and,
upon such notification and at the expense of the Seller, the Administrative
Agent may enforce collection of any such Collateral, and adjust, settle or
compromise the amount or payment thereof.
     Section 6.4 Collection of Payments.
     (a) Collection Efforts, Modification of Collateral. The Servicer will use
its reasonable best efforts to collect all payments called for under the terms
and provisions of the Assets included in the Collateral as and when the same
become due in accordance with the Credit and Collection Policy, and will follow
those collection procedures that it follows with respect to all comparable
Collateral that it services for itself or others. The Servicer may not waive,
modify or otherwise vary any provision of an item of Collateral in a manner
that, in its reasonable judgment, would impair the collectibility of the
Collateral or in any manner contrary to the Credit and Collection Policy. The
Servicer may otherwise amend or modify the underlying documents related to any
item of Collateral in compliance with the Credit and Collection Policy.
     (b) Prepaid Asset. Prior to a Termination Event, upon any Asset becoming a
Prepaid Asset, the Servicer shall either (x) provide a Substitute Asset in
accordance with Section 2.18 or (y) deposit to the Collection Account (in
addition to all amounts received from the related Obligor upon the prepayment of
such Asset) an amount equal to the excess, if any, of the sum of (a) the
Outstanding Asset Balance on the date of such payment, (b) any outstanding
Servicer Advances thereon, (c) any accrued and unpaid interest, and (d) all
Hedge Breakage Costs owing to the relevant Hedge Counterparty for any
termination of one or more Hedge Transactions, in whole or in part, as required
by the terms of any Hedging Agreement as the result of any such Asset becoming a
Prepaid Asset, over the amount received from the related Obligor upon such
prepayment (such excess, the “Prepayment Amount”), in each case, only to the
extent necessary to cause the Availability as of such date (after giving effect
to such substitution or deposit, as applicable) to be greater than or equal to
zero. After a Termination Event has occurred, upon any Asset becoming a Prepaid
Asset, the Servicer shall deposit to the Collection Account all amounts received
from the related Obligor upon the prepayment of such Asset plus the Prepayment
Amount, if any.
     (c) Acceleration. If required by the Credit and Collection Policy, the
Servicer shall accelerate the maturity of all or any Scheduled Payments and
other amounts due under any Asset in which a default under the terms thereof has
occurred and is continuing (after the lapse of any applicable grace period)
promptly after such Asset becomes a Charged-Off Asset.
     (d) Taxes and other Amounts. To the extent provided for in any Asset, the
Servicer will use its reasonable best efforts to collect all payments with
respect to amounts due for taxes, assessments and insurance premiums relating to
such Asset and remit such amounts to the appropriate Governmental Authority or
insurer on or prior to the date such payments are due.

109



--------------------------------------------------------------------------------



 



     (e) Payments to Lock-Box Account. Subject to Section 5.1(q), on or before
the applicable Cut-Off Date, the Servicer shall have instructed all Obligors (or
with respect to Acquired Loans, the applicable agent) to make all payments in
respect of the Collateral to the Lock-Box or directly to the Lock-Box Account.
     (f) Establishment of the Collection Account. On or before the Closing Date,
with the Collateral Custodian, and maintained in the name of the Administrative
Agent as agent for the Secured Parties, with an office or branch of a depository
institution or trust company a segregated corporate trust account entitled (from
and after the Closing Date) Collection Account for Citicorp North America, Inc.,
as Administrative Agent for the Secured Parties (the “Collection Account”), and
the Servicer shall further maintain a subaccount within the Collection Account
for the purpose of segregating, within two Business Days of the receipt of any
Collections, Principal Collections (the “Principal Collections Account”), over
which the Collateral Custodian as agent for the Secured Parties shall have
control and from which neither the Originator, Servicer nor the Seller shall
have any right of withdrawal (except with respect to the rights of the Servicer
set forth in Section 2.9(b)); provided that at all times such depository
institution or trust company shall be acceptable to the Administrative Agent and
a depository institution organized under the laws of the United States of
America or any one of the States thereof or the District of Columbia (or any
domestic branch of a foreign bank), (i) (a) that has either (1) a long-term
unsecured debt rating of “A” or better by S&P and “A2” or better by Moody’s or
(2) a short-term unsecured debt rating or certificate of deposit rating of “A-1”
or better by S&P or “P-1” or better by Moody’s, (b) the parent corporation of
which has either (1) a long-term unsecured debt rating of “A” or better by S&P
and “A2” or better by Moody’s or (2) a short-term unsecured debt rating or
certificate of deposit rating of “A-1” or better by S&P and “P-1” or better by
Moody’s or (c) is otherwise acceptable to the Administrative Agent and
(ii) whose deposits are insured by the Federal Deposit Insurance Corporation
(any such depository institution or trust company, a “Qualified Institution”).
     (g) [Intentionally Omitted.]
     (h) Establishment of the Securities Account. The Seller or the Servicer on
its behalf shall establish, on or before the date any Rated Retained Security
becomes a part of the Collateral, an account with the Securities Intermediary to
which financial assets may be credited (the “Securities Account”) pursuant to
Section 8.11. Upon receipt of any Collections to the Securities Account the
Servicer shall cause the transfer of such Collections to the Collection Account
by the close of business on the Business Day after such Collections are so
received into the Securities Account.
     (i) Adjustments. If (i) the Servicer makes a deposit into the Collection
Account in respect of a Collection of an item of Collateral and such Collection
was received by the Servicer in the form of a check that is not honored for any
reason or (ii) the Servicer makes a mistake with respect to the amount of any
Collection and deposits an amount that is less than or more than the actual
amount of such Collection, the Servicer shall appropriately adjust the amount
subsequently deposited into the Collection Account to reflect such dishonored
check or mistake. Any Scheduled Payment in respect of which a dishonored check
is received shall be deemed not to have been paid.

110



--------------------------------------------------------------------------------



 



     (j) Transfer of Collection Account to Citibank. If at any time
CapitalSource Inc.’s Consolidated Tangible Net Worth is less than the Unsecured
TNW Threshold or if a Servicer Default occurs pursuant to Section 6.15(j), then
the Servicer shall, within ten Business Days following notice from the
Administrative Agent, establish, or cause to be established, a new account with
an office or branch of Citibank, maintained in the name of the Administrative
Agent as agent for the Secured Parties pursuant to documentation in form and
substance satisfactory to the Administrative Agent and Citibank, which new
account shall thereafter constitute the “Collection Account” hereunder for all
purposes, and the Collateral Custodian shall thereafter not be responsible for
the maintenance of, deposits to or withdrawals from such account. All of the
parties hereto hereby consent to any such transfer of the Collection Account.
     Section 6.5 Servicer Advances.
     For each Collection Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to an Asset
during such Collection Period was not received prior to the last day of such
Collection Period, the Servicer may (in its sole and absolute discretion) make
an advance in an amount up to the amount of such delinquent Scheduled Payment.
The Servicer will deposit any Servicer Advances into the Collection Account on
or prior to 9:00 a.m. (New York City, New York time) on the Business Day prior
to the related Payment Date, in immediately available funds. Notwithstanding
anything to the contrary contained herein, no Successor Servicer shall have any
responsibility to make Servicer Advances.
     Section 6.6 Realization Upon Charged-Off Assets.
     The Servicer will use reasonable efforts to repossess or otherwise
comparably convert the ownership of any Related Property relating to a
Charged-Off Asset and will act as sales and processing agent for Related
Property that it repossesses. The Servicer will follow such other practices and
procedures as it deems necessary or advisable and as are customary and usual in
its servicing of contracts and other actions by the Servicer in order to realize
upon such Related Property, which practices and procedures may include
reasonable efforts to enforce all obligations of Obligors and repossessing and
selling such Related Property at public or private sale in circumstances other
than those described in the preceding sentence. Without limiting the generality
of the foregoing, unless the Administrative Agent has specifically given
instruction to the contrary, the Servicer may sell any such Related Property to
the Servicer or its Affiliates for a purchase price equal to the then fair
market value thereof, any such sale to be evidenced by a certificate of a
Responsible Officer of the Servicer delivered to the Administrative Agent
setting forth the Asset, the Related Property, the sale price of the Related
Property and certifying that such sale price is the fair market value of such
Related Property. In any case in which any such Related Property has suffered
damage, the Servicer will not expend funds in connection with any repair or
toward the repossession of such Related Property unless it reasonably determines
that such repair and/or repossession will increase the Recoveries by an amount
greater than the amount of such expenses. The Servicer will remit to the
Collection Account the Recoveries received in connection with the sale or
disposition of Related Property relating to a Charged-Off Asset.

111



--------------------------------------------------------------------------------



 



     Section 6.7 Maintenance of Insurance Policies.
     The Servicer will use its reasonable best efforts to ensure that each
Obligor maintains an Insurance Policy with respect to any Related Property
(other than accounts receivable) in an amount at least equal to the Servicer’s
good faith and commercially reasonable estimate of the value of the real
property, inventory, and/or equipment constituting such Related Property and
shall ensure that each such Insurance Policy names the Servicer as loss payee
and as an insured thereunder and all of the Seller’s right, title and interest
therein is fully assigned to the Administrative Agent, as agent for the Secured
Parties. Additionally, the Servicer will require that each Obligor maintain
property damage liability insurance during the term of each Asset in amounts and
against risks customarily insured against by the Obligor on property owned by
it. If an Obligor fails to maintain property damage insurance, the Servicer may
in its discretion purchase and maintain such insurance on behalf of, and at the
expense of, the Obligor. In connection with its activities as Servicer, the
Servicer agrees to present, on behalf of the Administrative Agent, claims to the
insurer under each Insurance Policy and any such liability policy, and to
settle, adjust and compromise such claims, in each case, consistent with the
terms of each Asset. The Servicer’s Insurance Policies with respect to the
Related Property will insure against liability for physical damage relating to
such Related Property in accordance with the requirements of the Credit and
Collection Policy. The Servicer hereby disclaims any and all right, title and
interest in and to any Insurance Policy and Insurance Proceeds with respect to
any Related Property, including any Insurance Policy with respect to which it is
named as loss payee and as an insured, and agrees that it has no equitable,
beneficial or other interest in the Insurance Polices and Insurance Proceeds
other than being named as loss payee and as an insured. The Servicer
acknowledges that with respect to the Insurance Policies and Insurance Proceeds
thereof that it is acting solely in the capacity as agent for the Administrative
Agent, as agent for the Secured Parties.
     Section 6.8 Servicing Compensation.
     As compensation for its servicing activities hereunder and reimbursement
for its expenses, the Servicer shall be entitled to receive the Servicing Fee to
the extent of funds available therefor pursuant to the provisions of
Section 2.9(a)(3) or Section 2.10(a)(3), as applicable.
     Section 6.9 Payment of Certain Expenses by Servicer.
     The Servicer will be required to pay all expenses incurred by it in
connection with its activities under this Agreement, including fees and
disbursements of independent accountants, Taxes imposed on the Servicer,
expenses incurred in connection with payments and reports pursuant to this
Agreement, and all other fees and expenses not expressly stated under this
Agreement for the account of the Seller, but excluding Liquidation Expenses
incurred as a result of activities contemplated by Section 6.6; provided that
for avoidance of doubt, to the extent Liquidation Expenses relate to a Loan and
a Retained Interest such Liquidation Expenses shall be allocated pro rata. The
Servicer will be required to pay all reasonable fees and expenses owing to any
bank or trust company in connection with the maintenance of the Collection
Account and the Lock-Box Account. The Servicer shall be required to pay such
expenses for its own account and shall not be entitled to any payment therefor
other than the Servicing Fee.

112



--------------------------------------------------------------------------------



 



     Section 6.10 Reports.
     (a) Borrowing Notice. On each Funding Date, on each reduction of Advances
Outstanding pursuant to Section 2.4(b) and on each reinvestment of Principal
Collections pursuant to Section 2.9(b), the Seller (and the Servicer on its
behalf) will provide a Borrowing Notice, updated as of such date, to the
Administrative Agent (with a copy to the Collateral Custodian).
     (b) Monthly Report. On each Reporting Date, the Servicer will provide to
the Seller, the Administrative Agent, the Backup Servicer and the Liquidity
Banks, a monthly statement including a Borrowing Base calculated as of the most
recent Determination Date, with respect to the related Collection Period signed
by a Responsible Officer of the Servicer and the Seller and substantially in the
form of Exhibit C (a “Monthly Report”).
     (c) Servicer’s Certificate. Together with each Monthly Report, the Servicer
shall submit to the Administrative Agent and the Liquidity Banks a certificate
(a “Servicer’s Certificate”), signed by a Responsible Officer of the Servicer
and substantially in the form of Exhibit J.
     (d) Financial Statements. The Servicer will submit to the Administrative
Agent, each Purchaser, the Backup Servicer and each Liquidity Bank, (i) within
45 days after the end of each of its first three fiscal quarters, commencing
with the fiscal quarter ending March 31, 2008, a copy of the quarterly report on
Form 10-Q of CapitalSource Inc. for the most recent fiscal quarter and unaudited
consolidating statements, and (ii) within 90 days after the end of each fiscal
year, commencing with the fiscal year ending December 31, 2008, a copy of the
annual report on Form 10-K of CapitalSource Inc., in each case in the form as
filed with the Securities and Exchange Commission and unaudited consolidating
statements.
     (e) Tax Returns. Upon demand by the Administrative Agent or any Liquidity
Bank, copies of all federal, state and local Tax returns and reports filed by
the Seller and Servicer, or in which the Seller or Servicer was included on a
consolidated or combined basis (excluding sales, use and like taxes).
     (f) Financial Statements of Obligors. Upon demand by the Administrative
Agent or any Liquidity Bank, the Servicer will provide to such party the
financial statements of any Obligor.
     (g) Other Reports. The Servicer will provide any other reports requested by
the Administrative Agent and reasonably acceptable to the Originator.
     Section 6.11 Annual Statement as to Compliance.
     The Servicer will provide to the Administrative Agent, within 90 days
following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2008, a fiscal report signed by a Responsible
Officer of the Servicer certifying that (a) a review of the activities of the
Servicer, and the Servicer’s performance pursuant to this Agreement, for the
fiscal period ending on the last day of such fiscal year has been made under
such Person’s supervision and (b) the Servicer has performed or has caused to be
performed in all material

113



--------------------------------------------------------------------------------



 



respects all of its obligations under this Agreement throughout such year and no
Servicer Default has occurred and is continuing.
     Section 6.12 Annual Independent Public Accountant’s Servicing Reports.
     The Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, the Collateral Custodian and the Backup Servicer,
within 90 days following the end of each fiscal year of the Servicer, commencing
with the fiscal year ending on December 31, 2008: (i) a report relating to such
fiscal year to the effect that (a) such firm has reviewed certain documents and
records relating to the servicing of the Collateral, and (b) based on such
examination, such firm is of the opinion that the Monthly Reports for such year
were prepared in compliance with this Agreement, except for such exceptions as
it believes to be immaterial and such other exceptions as will be set forth in
such firm’s report and (ii) a report covering such fiscal year to the effect
that such accountants have applied certain agreed-upon procedures (which
procedures shall have been approved by the Administrative Agent) to certain
documents and records relating to the Collateral under any Transaction Document,
compared the information contained in the Monthly Reports and the Servicer’s
Certificates delivered during the period covered by such report with such
documents and records and that no matters came to the attention of such
accountants that caused them to believe that such servicing was not conducted in
compliance with this Article VI, except for such exceptions as such accountants
shall believe to be immaterial and such other exception as shall be set forth in
such statement.
     Section 6.13 Limitation on Liability of the Servicer and Others
     Except as provided herein, the Servicer shall not be under any liability to
the Administrative Agent, the Secured Parties or any other Person for any action
taken or for refraining from the taking of any action pursuant to this Agreement
whether arising from express or implied duties under this Agreement; provided
that notwithstanding anything to the contrary contained herein nothing shall
protect the Servicer against any liability that would otherwise be imposed by
reason of its willful misfeasance, bad faith or negligence in the performance of
duties or by reason of its willful misconduct hereunder.
     Section 6.14 The Servicer Not to Resign.
     The Servicer shall not resign from the obligations and duties hereby
imposed on it except upon the Servicer’s determination that (i) the performance
of its duties hereunder is or becomes impermissible under Applicable Law and
(ii) there is no reasonable action that the Servicer could take to make the
performance of its duties hereunder permissible under Applicable Law. Any such
determination permitting the resignation of the Servicer shall be evidenced as
to clause (i) above by an Opinion of Counsel to such effect delivered to the
Administrative Agent and the Backup Servicer. No such resignation shall become
effective until a Successor Servicer shall have assumed the responsibilities and
obligations of the Servicer in accordance with Section 6.2.

114



--------------------------------------------------------------------------------



 



     Section 6.15 Servicer Defaults.
     If any one of the following events (a “Servicer Default”) shall occur and
be continuing:
     (a) any failure by the Servicer to make any payment, transfer or deposit
(including without limitation with respect to Collections) as required by this
Agreement on the date such payment, transfer or deposit is required to be made;
     (b) any failure by the Servicer to give instructions or notice to the
Administrative Agent as required by this Agreement, or to deliver any required
Monthly Report or other Required Reports hereunder on or before the date
occurring two Business Days after the date such instruction, notice or report is
required to be made or given, as the case may be, under the terms of this
Agreement;
     (c) any failure on the part of the Servicer (A) duly to observe or perform
in any material respect any other covenants or agreements of the Servicer set
forth in this Agreement or the other Transaction Documents to which the Servicer
is a party and the same continues unremedied for a period of 10 days after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Servicer by the
Administrative Agent and (ii) the date on which the Servicer becomes aware
thereof, or (B) duly to observe or perform its obligations under Section 6.4(j);
     (d) any representation, warranty or certification made by the Servicer in
any Transaction Document or in any certificate delivered pursuant to any
Transaction Document shall prove to have been incorrect in any material respect
when made, and which (if capable of being cured without any adverse impact on
the Purchasers or the collectibility of the Assets) continues to be unremedied
for a period of 10 days after the earlier to occur of (i) the date on which
written notice of such incorrectness requiring the same to be remedied shall
have been given to the Servicer by the Administrative Agent and (ii) the date on
which the Servicer becomes aware thereof;
     (e) an Insolvency Event shall occur with respect to the Servicer;
     (f) any material delegation of the Servicer’s duties that is not permitted
by Section 6.1;
     (g) any financial or other information reasonably requested by the
Administrative Agent or any Purchaser is not provided as requested within a
reasonable amount of time following such request;
     (h) the rendering against the Servicer of one or more final judgments,
decrees or orders for the payment of money in excess of $10,000,000,
individually or in the aggregate, and the continuance of such judgment, decree
or order unsatisfied and in effect for any period of more than 60 consecutive
days without a stay of execution;
     (i) the failure of the Servicer to make any payment due with respect to any
recourse debt or other obligations, which debt or other obligations are in
excess of $10,000,000,

115



--------------------------------------------------------------------------------



 



individually or in the aggregate, or the occurrence of any event or condition
that would at such time permit acceleration of such recourse debt or other
obligations;
     (j) CapitalSource Inc.’s Consolidated Tangible Net Worth at any time is
less than the TNW Test Level;
     (k) a payment default or other default, termination event or other similar
event has occurred and is continuing (beyond any applicable grace period) under
any Citibank Facility or under or with respect to any repurchase agreement,
securitization or any other facility providing indebtedness for borrowed money,
in each case, in an amount greater than $10,000,000 to or for the benefit of
CapitalSource Inc. or any of its Subsidiaries (except for those securitizations
or other facilities listed on Schedule VII, as the same may be updated from time
to time as mutually agreed by the Seller and the Administrative Agent), and at
such time such event permits the lender or holder of rights thereunder to
terminate commitments, accelerate the obligations owing thereunder or otherwise
exercise remedies thereunder; provided that a Servicer Default arising as a
result of a default, termination event, margin call or other similar event with
respect to a repurchase agreement or series of repurchase agreements shall be
deemed to be cured with the effect of being considered not to have occurred to
the extent that either (i) the surrender of the related collateral in whole to
(or liquidation of the related collateral in whole by) the repo counterparty
under such repurchase agreement (by itself or together with any payments made,
or additional collateral provided to, the repo counterparty) constitutes
satisfaction in full of the obligations of CapitalSource Inc. and its
Subsidiaries thereunder, or (ii) the deficiency amount under such repurchase
agreement or series of repurchase agreements after application of collateral
proceeds with respect to the sale or liquidation of the related collateral is
less than $10,000,000;
     (l) the Servicer fails in any material respect to comply with the Credit
and Collection Policy regarding the servicing of the Collateral; or
     (m) the Servicer consents or agrees to, or otherwise permits to occur, any
amendment, modification, change, supplement or rescission of or to the Credit
and Collection Policy (after the adoption of same) in whole or in part that
could be reasonably expected to have a Material Adverse Effect upon the
Collateral, the Administrative Agent or the Secured Parties, without the prior
written consent of the Administrative Agent.
then notwithstanding anything herein to the contrary, so long as any such
Servicer Default shall not have been remedied within any applicable cure period
prior to the date of the Servicer Termination Notice (defined below), the
Administrative Agent, by written notice to the Servicer (with a copy to the
Backup Servicer) (a “Servicer Termination Notice”), may terminate all of the
rights and obligations of the Servicer as Servicer under this Agreement.
     Section 6.16 Appointment of Successor Servicer.
     (a) On and after the receipt by the Servicer of a Servicer Termination
Notice pursuant to Section 6.15, the Servicer shall continue to perform all
servicing functions under this Agreement until the date specified in the
Servicer Termination Notice or otherwise specified by the Administrative Agent
in writing or, if no such date is specified in such Servicer Termination Notice
or otherwise specified by the Administrative Agent, until a date mutually agreed
upon by the Servicer and the Administrative Agent. The Administrative Agent may
at the time described in the immediately preceding sentence, appoint the Backup
Servicer as the Servicer hereunder,

116



--------------------------------------------------------------------------------



 



and the Backup Servicer shall on such date assume all obligations of the
Servicer hereunder, and all authority and power of the Servicer under this
Agreement shall pass to and be vested in the Backup Servicer. As compensation
therefor, the Backup Servicer shall be entitled to the Servicing Fee, together
with other servicing compensation in the form of assumption fees, late payment
charges or otherwise as provided herein; including, without limitation,
Transition Expenses. In the event that the Administrative Agent does not so
appoint the Backup Servicer, there is no Backup Servicer or the Backup Servicer
is unable to assume such obligations on such date, the Administrative Agent
shall as promptly as possible appoint a successor servicer (the “Successor
Servicer”), and such Successor Servicer shall accept its appointment by a
written assumption in a form acceptable to the Administrative Agent. In the
event that a Successor Servicer has not accepted its appointment at the time
when the Servicer ceases to act as Servicer, the Administrative Agent shall
petition a court of competent jurisdiction to appoint any established financial
institution, having a net worth of not less than $50,000,000 and whose regular
business includes the servicing of Collateral, as the Successor Servicer
hereunder.
     (b) Upon its appointment, the Backup Servicer (subject to Section 6.16(a))
or the Successor Servicer, as applicable, shall be the successor in all respects
to the Servicer with respect to servicing functions under this Agreement and
shall be subject to all the responsibilities, duties and liabilities relating
thereto placed on the Servicer by the terms and provisions hereof, and all
references in this Agreement to the Servicer shall be deemed to refer to the
Backup Servicer or the Successor Servicer, as applicable; provided that the
Backup Servicer or Successor Servicer, as applicable, shall have (i) no
liability with respect to any action performed by the terminated Servicer prior
to the date that the Backup Servicer or Successor Servicer, as applicable,
becomes the successor to the Servicer or any claim of a third party based on any
alleged action or inaction of the terminated Servicer, (ii) no obligation to
perform any advancing obligations, if any, of the Servicer unless it elects to
in its sole discretion, (iii) no obligation to pay any taxes required to be paid
by the Servicer (provided that the Backup Servicer or Successor Servicer, as
applicable, shall pay any income taxes for which it is liable), (iv) no
obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, and (v) no liability or obligation with
respect to any Servicer indemnification obligations of any prior Servicer,
including the original Servicer. The indemnification obligations of the Backup
Servicer or the Successor Servicer, as applicable, upon becoming a Successor
Servicer, are expressly limited to those arising on account of its failure to
act in good faith and with reasonable care under the circumstances. In addition,
the Backup Servicer or Successor Servicer, as applicable, shall have no
liability relating to the representations and warranties of the Servicer
contained in Article IV. Further, for so long as the Backup Servicer shall be
the Successor Servicer, the provisions of Section 2.15, Section 2.16(b) and
Section 2.16(e) of this Agreement shall not apply to it in its capacity as
Servicer.
     (c) All authority and power granted to the Servicer under this Agreement
shall automatically cease and terminate upon termination of this Agreement and
shall pass to and be vested in the Seller and, without limitation, the Seller is
hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents and other instruments,
and to do and accomplish all other acts or things necessary or appropriate to
effect the purposes of such transfer of servicing rights. The Servicer agrees to
cooperate with the Seller in effecting the termination of the responsibilities
and rights of the Servicer to conduct servicing of the Collateral.

117



--------------------------------------------------------------------------------



 



     (d) Upon the Backup Servicer receiving notice that it is required to serve
as the Servicer hereunder pursuant to the foregoing provisions of this
Section 6.16, the Backup Servicer will promptly begin the transition to its role
as Servicer. Notwithstanding the foregoing, the Backup Servicer may, in its
discretion, appoint, or petition a court of competent jurisdiction to appoint,
any established servicing institution as the successor to the Servicer hereunder
in the assumption of all or any part of the responsibilities, duties or
liabilities of the Servicer hereunder. As compensation, any Successor Servicer
(including, without limitation, the Administrative Agent) so appointed shall be
entitled to receive the Servicing Fee, together with any other servicing
compensation in the form of assumption fees, late payment charges or otherwise
as provided herein that accrued prior thereto, including, without limitation,
Transition Expenses. In the event the Backup Servicer is required to solicit
bids as provided herein, the Backup Servicer shall solicit, by public
announcement, bids from banks and mortgage servicing institutions meeting the
qualifications set forth in Section 6.16(a). Such public announcement shall
specify that the Successor Servicer shall be entitled to the full amount of the
Servicing Fee as servicing compensation, together with the other servicing
compensation in the form of assumption fees, late payment charges or otherwise
that accrued prior thereto. Within 30 days after any such public announcement,
the Backup Servicer shall negotiate and effect the sale, transfer and assignment
of the servicing rights and responsibilities hereunder to the qualified party
submitting the highest qualifying bid. The Backup Servicer shall deduct from any
sum received by the Backup Servicer from the successor to the Servicer in
respect of such sale, transfer and assignment all costs and expenses of any
public announcement and of any sale, transfer and assignment of the servicing
rights and responsibilities hereunder and the amount of any unreimbursed
Servicing Advances. After such deductions, the remainder of such sum shall be
paid by the Backup Servicer to the Servicer at the time of such sale, transfer
and assignment to the Servicer’s successor. The Backup Servicer and such
successor shall take such action, consistent with this Agreement, as shall be
necessary to effectuate any such succession. No appointment of a successor to
the Servicer hereunder shall be effective until written notice of such proposed
appointment shall have been provided by the Backup Servicer to the
Administrative Agent and the Backup Servicer shall have consented thereto. The
Backup Servicer shall not resign as servicer until a Successor Servicer has been
appointed and accepted such appointment. Notwithstanding anything to the
contrary contained herein, in no event shall Wells Fargo, in any capacity, be
liable for any Servicing Fee or for any differential in the amount of the
Servicing Fee paid hereunder and the amount necessary to induce any Successor
Servicer under this Agreement and the transactions set forth or provided for by
this Agreement.
ARTICLE VII
THE BACKUP SERVICER
     Section 7.1 Designation of the Backup Servicer.
     (a) Initial Backup Servicer. The backup servicing role with respect to the
Collateral shall be conducted by the Person designated as Backup Servicer
hereunder from time to time in accordance with this Section 7.1. Until the
Administrative Agent shall give to Wells Fargo a Backup Servicer Termination
Notice, Wells Fargo is hereby designated as, and hereby agrees to perform the
duties and obligations of, a Backup Servicer pursuant to the terms hereof.

118



--------------------------------------------------------------------------------



 



     (b) Successor Backup Servicer. Upon the Backup Servicer’s receipt of Backup
Servicer Termination Notice from the Administrative Agent of the designation of
a replacement Backup Servicer pursuant to the provisions of Section 7.5, the
Backup Servicer agrees that it will terminate its activities as Backup Servicer
hereunder.
     Section 7.2 Duties of the Backup Servicer.
     (a) Appointment. The Seller and the Administrative Agent, as agent for the
Secured Parties, each hereby appoints Wells Fargo to act as Backup Servicer, for
the benefit of the Administrative Agent and the Secured Parties, as from time to
time designated pursuant to Section 7.1. The Backup Servicer hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.
     (b) Duties. On or before the initial Funding Date, and until its removal
pursuant to Section 7.5, the Backup Servicer shall perform, on behalf of the
Administrative Agent and the Secured Parties, the following duties and
obligations:
     (i) On or before the Closing Date, the Backup Servicer shall accept from
the Servicer delivery of the information required to be set forth in the Monthly
Reports (if any) in hard copy and on computer tape; provided that the computer
tape is in an MS DOS, PC readable ASCII format or other format to be agreed upon
by the Backup Servicer and the Servicer on or prior to closing.
     (ii) Not later than 12:00 noon (New York City, New York time) on each
Reporting Date, the Servicer shall deliver to the Backup Servicer the asset
tape, which shall include but not be limited to the following information:
(x) for each Asset, the name and number of the related Obligor, the collection
status, the loan status, the date of each Scheduled Payment and the Outstanding
Asset Balance, (y) the Borrowing Base and (z) the Aggregate Outstanding Asset
Balance (the “Tape”). The Backup Servicer shall accept delivery of the Tape.
     (iii) Prior to the related Payment Date, the Backup Servicer shall review
the Monthly Report to ensure that it is complete on its face and that the
following items in such Monthly Report have been accurately calculated, if
applicable, and reported: (A) the Borrowing Base, (B) the Backup Servicing Fee,
(C) the Assets that are current and not past due, (D) the Assets that are 1 —
30 days past due, (E) the Assets that are 31 — 60 days past due, (F) the Assets
that are 61 — 90 days past due, (G) the Assets that are 90+ days past due,
(H) the Pool Charged-Off Ratio, and (I) the Aggregate Outstanding Asset Balance.
The Backup Servicer by a separate written report shall notify the Administrative
Agent and the Servicer of any disagreements with the Monthly Report based on
such review not later than the Business Day preceding such Payment Date to such
Persons.
     (iv) If the Servicer disagrees with the report provided under paragraph
(iii) above by the Backup Servicer or if the Servicer or any subservicer has not
reconciled such discrepancy, the Backup Servicer agrees to confer with the
Servicer to resolve such disagreement on or prior to the next succeeding
Determination Date and shall settle such

119



--------------------------------------------------------------------------------



 



discrepancy with the Servicer if possible, and notify the Administrative Agent
of the resolution thereof. The Servicer hereby agrees to cooperate at its own
expense with the Backup Servicer in reconciling any discrepancies herein. If
within 20 days after the delivery of the report provided under paragraph iii)
above by the Backup Servicer, such discrepancy is not resolved, the Backup
Servicer shall promptly notify the Administrative Agent of the continued
existence of such discrepancy. Following receipt of such notice by the
Administrative Agent, the Servicer shall deliver to the Administrative Agent,
the Secured Parties and the Backup Servicer no later than the related Payment
Date a certificate describing the nature and amount of such discrepancies and
the actions the Servicer proposes to take with respect thereto.
     (c) Reliance on Tape. With respect to the duties described in
Section 7.2(b), the Backup Servicer, is entitled to rely conclusively, and shall
be fully protected in so relying, on the contents of each Tape, including, but
not limited to, the completeness and accuracy thereof, provided by the Servicer.
     Section 7.3 Merger or Consolidation.
     Any Person (i) into which the Backup Servicer may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Backup Servicer shall be a party, or (iii) that may succeed to the properties
and assets of the Backup Servicer substantially as a whole, which Person in any
of the foregoing cases executes an agreement of assumption to perform every
obligation of the Backup Servicer hereunder, shall be the successor to the
Backup Servicer under this Agreement without further act on the part of any of
the parties to this Agreement provided such Person is organized under the laws
of the United States of America or any one of the States thereof or the District
of Columbia (or any domestic branch of a foreign bank), (i) (a) that has either
(1) a long-term unsecured debt rating of “A” or better by S&P and “A2” or better
by Moody’s or (2) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P or “P-1” or better by Moody’s, (b) the parent
corporation which has either (1) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P and “P-1” or
better by Moody’s or (c) is otherwise acceptable to the Administrative Agent.
     Section 7.4 Backup Servicing Compensation.
     As compensation for its back-up servicing activities hereunder, the Backup
Servicer shall be entitled to receive the Backup Servicing Fee from the
Servicer. To the extent that such Backup Servicing Fee is not paid by the
Servicer, the Backup Servicer shall be entitled to receive the unpaid balance of
its Backup Servicing Fee to the extent of funds available therefor pursuant to
Section 2.9(a)(4) and Section 2.10(a)(4), as applicable. The Backup Servicer’s
entitlement to receive the Backup Servicing Fee shall cease (excluding any
unpaid outstanding amounts as of that date) on the earliest to occur of: (i) it
becoming the Successor Servicer, (ii) its removal as Backup Servicer pursuant to
Section 7.5, or (iii) the termination of this Agreement. Upon becoming Successor
Servicer pursuant to Section 6.16, the Backup Servicer shall be entitled to the
Servicing Fee.

120



--------------------------------------------------------------------------------



 



     Section 7.5 Backup Servicer Removal.
     The Backup Servicer may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Backup Servicer (the
“Backup Servicer Termination Notice”). In the event of any such removal, a
replacement Backup Servicer may be appointed by the Administrative Agent.
     Section 7.6 Limitation on Liability.
     (a) The Backup Servicer undertakes to perform only such duties and
obligations as are specifically set forth in this Agreement, it being expressly
understood by all parties hereto that there are no implied duties or obligations
of the Backup Servicer hereunder. Without limiting the generality of the
foregoing, the Backup Servicer, except as expressly set forth herein, shall have
no obligation to supervise, verify, monitor or administer the performance of the
Servicer. The Backup Servicer may act through its agents, nominees, attorneys
and custodians in performing any of its duties and obligations under this
Agreement, it being understood by the parties hereto that the Backup Servicer
will be responsible for any misconduct or negligence on the part of such agents,
attorneys or custodians acting on the routine and ordinary day-to-day operations
for and on behalf of the Backup Servicer. Neither the Backup Servicer nor any of
its officers, directors, employees or agents shall be liable, directly or
indirectly, for any damages or expenses arising out of the services performed
under this Agreement other than damages or expenses that result from the gross
negligence or willful misconduct of it or them or the failure to perform
materially in accordance with this Agreement.
     (b) The Backup Servicer shall not be liable for any obligation of the
Servicer contained in this Agreement or for any errors of the Servicer contained
in any computer tape, certificate or other data or document delivered to the
Backup Servicer hereunder or on which the Backup Servicer must rely in order to
perform its obligations hereunder, and the Secured Parties, the Administrative
Agent and the Collateral Custodian each agree to look only to the Servicer to
perform such obligations. The Backup Servicer shall have no responsibility and
shall not be in default hereunder or incur any liability for any failure, error,
malfunction or any delay in carrying out any of its duties under this Agreement
if such failure or delay results from the Backup Servicer acting in accordance
with information prepared or supplied by a Person other than the Backup Servicer
or the failure of any such other Person to prepare or provide such information.
The Backup Servicer shall have no responsibility, shall not be in default and
shall incur no liability for (i) any act or failure to act of any third party,
including the Servicer, (ii) any inaccuracy or omission in a notice or
communication received by the Backup Servicer from any third party, (iii) the
invalidity or unenforceability of any Collateral under Applicable Law, (iv) the
breach or inaccuracy of any representation or warranty made with respect to any
Collateral, or (v) the acts or omissions of any successor Backup Servicer.
     Section 7.7 The Backup Servicer Not to Resign.
     The Backup Servicer shall not resign (except with prior consent of the
Administrative Agent which consent shall not be unreasonably withheld) from the
obligations and duties hereby imposed on it except upon the Backup Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no

121



--------------------------------------------------------------------------------



 



reasonable action that the Backup Servicer could take to make the performance of
its duties hereunder permissible under Applicable Law. Any such determination
permitting the resignation of the Backup Servicer shall be evidenced as to
clause (i) above by an Opinion of Counsel to such effect delivered to the
Administrative Agent. No such resignation shall become effective until a
successor Backup Servicer shall have assumed the responsibilities and
obligations of the Backup Servicer hereunder.
ARTICLE VIII
THE COLLATERAL CUSTODIAN
     Section 8.1 Designation of Collateral Custodian.
     (a) Initial Collateral Custodian. The role of collateral custodian with
respect to the Required Asset Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 8.1. Until the Administrative Agent shall give to Wells Fargo
a Collateral Custodian Termination Notice, Wells Fargo is hereby designated as,
and hereby agrees to perform the duties and obligations of, Collateral Custodian
pursuant to the terms hereof.
     (b) Successor Collateral Custodian. Upon the Collateral Custodian’s receipt
of a Collateral Custodian Termination Notice from the Administrative Agent of
the designation of a successor Collateral Custodian pursuant to the provisions
of Section 8.5, the Collateral Custodian agrees that it will terminate its
activities as Collateral Custodian hereunder.
     Section 8.2 Duties of Collateral Custodian.
     (a) Appointment. The Seller and the Administrative Agent each hereby
appoints Wells Fargo to act as Collateral Custodian, for the benefit of the
Administrative Agent, as agent for the Secured Parties. The Collateral Custodian
hereby accepts such appointment and agrees to perform the duties and obligation
with respect thereto set forth herein.
     (b) Duties. On or before the initial Funding Date, and until its removal
pursuant to Section 8.5, the Collateral Custodian shall perform on behalf of the
Administrative Agent and the Secured Parties, the following duties and
obligations:
     (i) The Collateral Custodian shall take and retain custody of the Required
Asset Documents delivered by the Seller pursuant to Section 3.2 in accordance
with the terms and conditions of this Agreement, all for the benefit of the
Secured Parties and subject to the Lien thereon in favor of the Administrative
Agent as agent for the Secured Parties. Within five Business Days of its receipt
of any Required Asset Documents, the Collateral Custodian shall review the
related Collateral and Required Asset Documents to confirm that (A) such
Collateral has been properly executed and has no missing or mutilated pages,
(B) any UCC and other filings (as set forth on the Asset Checklists) have been
made, (C) an Insurance Policy exists with respect to any real or personal
property constituting the Related Property, and (D) confirming the related
Outstanding Asset Balance, Asset number and Obligor name with respect to such
Asset is referenced on the related Asset List and is not a duplicate Asset
(collectively, the “Review Criteria”). In

122



--------------------------------------------------------------------------------



 



order to facilitate the foregoing review by the Collateral Custodian, in
connection with each delivery of Required Asset Documents hereunder to the
Collateral Custodian, the Servicer shall provide to the Collateral Custodian an
electronic file (in EXCEL or a comparable format) that contains the related
Asset List or that otherwise contains the Asset identification number and the
name of the Obligor with respect to each related Asset. If, at the conclusion of
such review, the Collateral Custodian shall determine that (i) the Outstanding
Asset Balances of the Collateral it has received Required Asset Documents with
respect to is less than as set forth on the electronic file, the Collateral
Custodian shall immediately notify the Administrative Agent of such discrepancy,
and (ii) any Review Criteria is not satisfied, the Collateral Custodian shall
within one Business Day notify the Servicer of such determination and provide
the Servicer with a list of the non-complying Assets and the applicable Review
Criteria that they fail to satisfy. The Servicer shall have five Business Days
to correct any non-compliance with a Review Criteria. If after the conclusion of
such time period the Servicer has still not cured any non-compliance by an Asset
with a Review Criteria, the Collateral Custodian shall promptly notify the
Seller and the Administrative Agent of such determination by providing a written
report to such persons identifying, with particularity, each Asset and each of
the applicable Review Criteria that such Asset fails to satisfy. In addition, if
requested in writing by the Servicer and approved by the Administrative Agent
within ten Business Days of the Collateral Custodian’s delivery of such report,
the Collateral Custodian shall return any Asset which fails to satisfy a Review
Criteria to the Seller. Other than the foregoing, the Collateral Custodian shall
not have any responsibility for reviewing any Required Asset Documents.
     (ii) In taking and retaining custody of the Required Asset Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the
Administrative Agent and the Secured Parties; provided that the Collateral
Custodian makes no representations as to the existence, perfection or priority
of any Lien on the Required Asset Documents or the instruments therein; and
provided further that, the Collateral Custodian’s duties as agent shall be
limited to those expressly contemplated herein.
     (iii) All Required Asset Document shall be kept in fire resistant vaults,
rooms or cabinets at the locations specified on Schedule III attached hereto, or
at such other office as shall be specified to the Administrative Agent by the
Collateral Custodian in a written notice delivered at least 45 days prior to
such change. All Required Asset Documents shall be placed together with an
appropriate identifying label and maintained in such a manner so as to permit
retrieval and access. All Required Asset Documents shall be clearly segregated
from any other documents or instruments maintained by the Collateral Custodian.
     (iv) The Collateral Custodian shall make payments pursuant to the terms of
the Monthly Report in accordance with Section 2.9 and Section 2.10 (the “Payment
Duties”).
     (v) On each Reporting Date, the Collateral Custodian shall provide a
written report to the Administrative Agent and the Servicer (in a form
acceptable to the Administrative Agent) identifying each Asset for which it
holds Required Asset

123



--------------------------------------------------------------------------------



 



Documents, the non-complying Assets and the applicable Review Criteria that any
non-complying Asset fails to satisfy.
     (vi) In performing its duties, the Collateral Custodian shall use the same
degree of care and attention as it employs with respect to similar Collateral
that it holds as Collateral Custodian.
     Section 8.3 Merger or Consolidation.
     Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.
     Section 8.4 Collateral Custodian Compensation.
     As compensation for its collateral custodian activities hereunder, the
Collateral Custodian shall be entitled to a Collateral Custodian Fee (the
“Collateral Custodian Fee”) from the Servicer. To the extent that such
Collateral Custodian Fee is not paid by the Servicer, the Collateral Custodian
shall be entitled to receive the unpaid balance of its Collateral Custodian Fee
to the extent of funds available therefor pursuant to the provision of
Section 2.9(a)(4) or Section 2.10(a)(4), as applicable. The Collateral
Custodian’s entitlement to receive the Collateral Custodian Fee shall cease on
the earlier to occur of: (i) its removal as Collateral Custodian pursuant to
Section 8.5 or (ii) the termination of this Agreement.
     Section 8.5 Collateral Custodian Removal.
     The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”); provided that notwithstanding its
receipt of a Collateral Custodian Termination Notice, the Collateral Custodian
shall continue to act in such capacity until a successor Collateral Custodian
has been appointed, has agreed to act as Collateral Custodian hereunder, and has
received all Required Asset Documents held by the previous Collateral Custodian.
     Section 8.6 Limitation on Liability.
     (i) The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Custodian may rely conclusively on and shall be fully protected
in acting upon (a) the written instructions of any designated officer of the
Administrative Agent or (b) the verbal instructions of the Administrative Agent.

124



--------------------------------------------------------------------------------



 



     (ii) The Collateral Custodian may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.
     (iii) The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties and in the case of the
negligent performance of its Payment Duties and in the case of its negligent
performance of its duties in taking and retaining custody of the Required Asset
Documents.
     (iv) The Collateral Custodian makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Custodian shall not be obligated to take any legal action hereunder
that might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.
     (v) The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.
     (vi) The Collateral Custodian shall not be required to expend or risk its
own funds in the performance of its duties hereunder.
     (vii) It is expressly agreed and acknowledged that the Collateral Custodian
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Collateral.
     Section 8.7 The Collateral Custodian Not to Resign.
     The Collateral Custodian shall not resign from the obligations and duties
hereby imposed on it except upon the Collateral Custodian’s determination that
(i) the performance of its duties hereunder is or becomes impermissible under
Applicable Law and (ii) there is no reasonable action that the Collateral
Custodian could take to make the performance of its duties hereunder permissible
under Applicable Law. Any such determination permitting the resignation of the
Collateral Custodian shall be evidenced as to clause (i) above by an Opinion of
Counsel to such effect delivered to the Administrative Agent. No such
resignation shall become effective until a successor Collateral Custodian shall
have assumed the responsibilities and obligations of the Collateral Custodian
hereunder.

125



--------------------------------------------------------------------------------



 



     Section 8.8 Release of Documents.
     (a) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing any of the Collateral, the Collateral Custodian is
hereby authorized (unless and until such authorization is revoked by the
Administrative Agent), upon written receipt from the Servicer of a request for
release of documents and receipt in the form annexed hereto as Exhibit H to
release to the Servicer the related Required Asset Documents or the documents
set forth in such request and receipt to the Servicer. All documents so released
to the Servicer shall be held by the Servicer in trust for the benefit of the
Administrative Agent in accordance with the terms of this Agreement. The
Servicer shall return to the Collateral Custodian the Required Asset Documents
or other such documents (i) immediately upon the request of the Administrative
Agent, or (ii) when the Servicer’s need therefor in connection with such
foreclosure or servicing no longer exists, unless the Asset shall be liquidated,
in which case, upon receipt of an additional request for release of documents
and receipt certifying such liquidation from the Servicer to the Collateral
Custodian in the form annexed hereto as Exhibit H, the Servicer’s request and
receipt submitted pursuant to the first sentence of this subsection shall be
released by the Collateral Custodian to the Servicer.
     (b) Limitation on Release. The foregoing provision respecting release to
the Servicer of the Required Asset Documents and documents by the Collateral
Custodian upon request by the Servicer shall be operative only to the extent
that at any time the Collateral Custodian shall not have released to the
Servicer active Required Asset Documents (including those requested) pertaining
to more than 15 Assets at the time being serviced by the Servicer under this
Agreement. Any additional Required Asset Documents or documents requested to be
released by the Servicer may be released only upon written authorization of the
Administrative Agent. The limitations of this paragraph shall not apply to the
release of Required Asset Documents to the Servicer pursuant to the immediately
succeeding subsection.
     (c) Release for Payment. Upon receipt by the Collateral Custodian of the
Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit H(which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been credited to the Collection Account as provided in this Agreement), the
Collateral Custodian shall promptly release the related Required Asset Documents
to the Servicer.
     Section 8.9 Return of Required Asset Documents.
     The Seller may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Custodian return each Required Asset Document (a) delivered to the Collateral
Custodian in error, (b) for which a Substitute Asset has been substituted in
accordance with Section 2.18, (c) as to which the lien on the Related Property
has been so released pursuant to Section 9.2, (d) that has been repaid by the
Seller pursuant to Section 4.6 or (e) that is required to be redelivered to the
Seller in connection with the termination of this Agreement, in each case by
submitting to the Collateral Custodian and the Administrative Agent a written
request in the form of Exhibit H hereto (signed by both the Seller and the
Administrative Agent) specifying the Collateral to be so returned and reciting
that the conditions to such release have been met (and specifying the Section or
Sections of this

126



--------------------------------------------------------------------------------



 



Agreement being relied upon for such release). The Collateral Custodian shall
upon its receipt of each such request for return executed by the Seller and the
Administrative Agent promptly, but in any event within five Business Days,
return the Required Asset Documents so requested to the Seller.

    Section 8.10 Access to Certain Documentation and Information Regarding the
Collateral; Audits.

     The Collateral Custodian shall provide to the Administrative Agent access
to the Required Asset Documents and all other documentation regarding the
Collateral including in such cases where the Administrative Agent is required in
connection with the enforcement of the rights or interests of the Secured
Parties, or by applicable statutes or regulations, to review such documentation,
such access being afforded without charge but only (i) upon two Business Days
prior written request, (ii) during normal business hours and (iii) subject to
the Servicer’s and Collateral Custodian’s normal security and confidentiality
procedures. Prior to the Closing Date and periodically thereafter at the
discretion of the Administrative Agent, the Administrative Agent may review the
Servicer’s collection and administration of the Collateral in order to assess
compliance by the Servicer with the Credit and Collection Policy, as well as
with this Agreement and may conduct an audit of the Collateral, Required Asset
Documents in conjunction with such a review. Such review shall be reasonable in
scope and shall be completed in a reasonable period of time. Without limiting
the foregoing provisions of this Section 8.10, from time to time on request of
the Administrative Agent, the Collateral Custodian shall permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct,
at the Servicer’s expense, a review of the Required Asset Documents and all
other documentation regarding the Collateral.
     Section 8.11 Securities Intermediary.
     (a) There shall at all times be one or more “securities intermediaries” (as
defined in the UCC) appointed by the Collateral Custodian for purposes of this
Agreement (the “Securities Intermediary”). The Collateral Custodian hereby
appoints Wells Fargo Bank, National Association at its Corporate Trust Office as
the initial Securities Intermediary hereunder and Wells Fargo Bank, National
Association hereby accepts such appointment.
     (b) The Securities Intermediary shall be, and the initial Securities
Intermediary hereunder hereby represents and warrants that it is as of the date
hereof and shall be for so long as it is the Securities Intermediary hereunder,
a corporation or national bank that in the ordinary course of its business
maintains securities accounts for others and is acting in that capacity
hereunder. The Securities Intermediary shall, and the initial Securities
Intermediary does, agree with the parties hereto that the Securities Account
shall be an account to which financial assets may be credited and undertake to
treat the Collateral Custodian as entitled to exercise the rights that comprise
such financial assets. The Securities Intermediary shall, and the initial
Securities Intermediary does, agree with the parties hereto that each item of
property credited to the Securities Account shall be treated as a “financial
asset” as defined in the UCC. The Securities Intermediary shall, and the initial
Securities Intermediary does, agree and acknowledge that the “securities
intermediary’s jurisdiction” for purpose of the UCC of the Securities
Intermediary with respect to the Collateral shall be the State of New York. The
Securities Intermediary shall,

127



--------------------------------------------------------------------------------



 



and the initial Securities Intermediary does, represent and covenant that it is
not and will not be (as long as it is the Securities Intermediary hereunder) a
party to any agreement that is inconsistent with the provisions of this
Agreement. The Securities Intermediary shall, and the initial Securities
Intermediary does, covenant that it will not take any action inconsistent with
the provisions of this Agreement applicable to it. The Securities Intermediary
shall, and the initial Securities Intermediary does, agree that any item of
property credited to the Securities Account shall not be subject to any security
interest, lien, encumbrance, or right of setoff in favor of the Securities
Intermediary or anyone claiming through the Securities Intermediary (other than
the Collateral Custodian).
     (c) It is the intent of the Collateral Custodian and the Seller that the
Securities Account shall be a securities account of the Collateral Custodian and
not an account of the Seller. Nonetheless, (i) the Securities Intermediary shall
agree to comply with entitlement orders originated by the Collateral Custodian
without further consent by the Seller or any other person or entity, and
(ii) the initial Securities Intermediary agrees that for so long as it is the
Securities Intermediary hereunder, it will comply with entitlement orders
originated by the Collateral Custodian without further consent by the Seller or
any other person or entity. The Securities Intermediary shall covenant that it
will not agree with any person or entity other than the Collateral Custodian
that it will comply with entitlement orders originated by any person or entity
other than the Collateral Custodian, and the initial Securities Intermediary
hereby covenants that, for so long as it is the Securities Intermediary
hereunder, it will not agree with any person or entity other than the Collateral
Custodian that it will comply with entitlement orders originated by any person
or entity other than the Collateral Custodian.
     (d) Nothing herein shall imply or impose upon the Securities Intermediary
any duties or obligations other than those expressly set forth herein and those
applicable to a securities intermediary under the UCC (and the Securities
Intermediary shall be entitled to all of the protections available to a
securities intermediary under the UCC). Without limiting the foregoing, nothing
herein shall imply or impose upon the Securities Intermediary any duties of a
fiduciary nature (such as, without limitation, the fiduciary duties of the
Collateral Custodian hereunder).
     (e) The Securities Intermediary may at any time resign by notice to the
Collateral Custodian and may at any time be removed by notice from the
Collateral Custodian; provided however that it shall be the responsibility of
the Collateral Custodian to appoint a successor Securities Intermediary and to
cause the Securities Account to be established and maintained with such
successor Securities Intermediary in accordance with the terms hereof; and the
responsibilities and duties of the retiring Securities Intermediary hereunder
shall remain in effect until all of the Collateral credited to the Securities
Account held by such retiring Securities Intermediary have been transferred to
such successor. Any corporation into which the Securities Intermediary may be
merged or converted or with which it may be consolidated, or any corporation
resulting from any merger, consolidation or conversion to which the Securities
Intermediary shall be a party, shall be the successor of the Securities
Intermediary hereunder, without the execution or filing of any further act on
the part of the parties hereto or such Securities Intermediary or such successor
corporation.

128



--------------------------------------------------------------------------------



 



ARTICLE IX
SECURITY INTEREST
     Section 9.1 Grant of Security Interest.
     The parties to this Agreement intend that the conveyance of the Collateral
by the Seller to the applicable Purchasers be treated as sales for all purposes
(other than for the purposes described in Section 13.19 and for accounting
purposes). If, despite such intention, a determination is made that such
transactions not be treated as sales, then the parties hereto intend that this
Agreement constitute a security agreement and the transactions effected hereby
constitute secured loans by the applicable Purchasers to the Seller under
Applicable Law. For such purpose, the Seller hereby transfers, conveys, assigns
and grants as of the Closing Date to the Administrative Agent, as agent for the
Secured Parties, a lien and continuing security interest in all of the Seller’s
right, title and interest in, to and under (but none of the obligations under)
all Collateral (including any Hedging Agreements), whether now existing or
hereafter arising or acquired by the Seller, and wherever the same may be
located, to secure the prompt, complete and indefeasible payment and performance
in full when due, whether by lapse of time, acceleration or otherwise, of the
Aggregate Unpaids of the Seller arising in connection with this Agreement and
each other Transaction Document, whether now or hereafter existing, due or to
become due, direct or indirect, or absolute or contingent, including, without
limitation, all Aggregate Unpaids. The assignment under this Section 9.1 does
not constitute and is not intended to result in a creation or an assumption by
the Administrative Agent, any Hedge Counterparty, the Purchasers or any of the
Secured Parties of any obligation of the Seller or any other Person in
connection with any or all of the Collateral or under any agreement or
instrument relating thereto. Anything herein to the contrary notwithstanding,
(a) the Seller shall remain liable under the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by the
Administrative Agent, as agent for the Secured Parties, of any of its rights in
the Collateral shall not release the Seller from any of its duties or
obligations under the Collateral, and (c) none of the Administrative Agent, any
Hedge Counterparty, the Purchasers or any Secured Party shall have any
obligations or liability under the Collateral by reason of this Agreement, nor
shall the Administrative Agent, any Hedge Counterparty, the Purchasers or any
Secured Party be obligated to perform any of the obligations or duties of the
Seller thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.
     Section 9.2 Release of Lien on Collateral.
     At the same time as (i) any Collateral expires by its terms and all amounts
in respect thereof have been paid in full by the related Obligor and deposited
in the Collection Account, (ii) any Asset becomes a Prepaid Asset and all
amounts in respect thereof have been paid in full by the related Obligor and
deposited in the Collection Account, (iii) such Asset is replaced in accordance
with Section 2.18, or (iv) this agreement terminates in accordance with
Section 13.6, the Administrative Agent as agent for the Secured Parties will, to
the extent requested by the Servicer, release its interest in such Collateral.
In connection with any sale of such Related Property, the Administrative Agent
as agent for the Secured Parties will after the deposit by the Servicer of the
Proceeds of such sale into the Collection Account, at the sole expense of the

129



--------------------------------------------------------------------------------



 



Servicer, execute and deliver to the Servicer any assignments, bills of sale,
termination statements and any other releases and instruments as the Servicer
may reasonably request in order to effect the release and transfer of such
Related Property; provided that the Administrative Agent as agent for the
Secured Parties will make no representation or warranty, express or implied,
with respect to any such Related Property in connection with such sale or
transfer and assignment. Nothing in this section shall diminish the Servicer’s
obligations pursuant to Section 6.6 with respect to the Proceeds of any such
sale.
     Section 9.3 Further Assurances.
     The provisions of Section 13.12 shall apply to the security interest
granted under Section 9.1 as well as to the Advances hereunder.
     Section 9.4 Remedies.
     Upon the occurrence of a Termination Event, the Administrative Agent and
Secured Parties shall have, with respect to the Collateral granted pursuant to
Section 9.1, and in addition to all other rights and remedies available to the
Administrative Agent and Secured Parties under this Agreement or other
Applicable Law, all rights and remedies of a secured party upon default under
the UCC.
     Section 9.5 Waiver of Certain Laws.
     Each of the Seller and the Servicer agrees, to the full extent that it may
lawfully so agree, that neither it nor anyone claiming through or under it will
set up, claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption law now or hereafter in force in any locality where any
Collateral may be situated in order to prevent, hinder or delay the enforcement
or foreclosure of this Agreement, or the absolute sale of any of the Collateral
or any part thereof, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and each of the Seller
and the Servicer, for itself and all who may at any time claim through or under
it, hereby waives, to the full extent that it may be lawful so to do, the
benefit of all such laws, and any and all right to have any of the properties or
assets constituting the Collateral marshaled upon any such sale, and agrees that
the Administrative Agent or any court having jurisdiction to foreclose the
security interests granted in this Agreement may sell the Collateral as an
entirety or in such parcels as the Administrative Agent or such court may
determine.
     Section 9.6 Power of Attorney.
     Each of the Seller and the Servicer hereby irrevocably appoints the
Administrative Agent its true and lawful attorney (with full power of
substitution) in its name, place and stead and at is expense, in connection with
the enforcement of the rights and remedies provided for in this Agreement,
including without limitation the following powers: (a) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (b) to make
all necessary transfers of the Collateral in connection with any such sale or
other disposition made pursuant hereto, (c) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Seller and the Servicer
hereby ratifying and confirming all that such attorney (or any substitute) shall
lawfully do

130



--------------------------------------------------------------------------------



 



hereunder and pursuant hereto, and (d) to sign any agreements, orders or other
documents in connection with or pursuant to any Transaction Document or Hedging
Agreement. Nevertheless, if so requested by the Administrative Agent, the Seller
shall ratify and confirm any such sale or other disposition by executing and
delivering to the Administrative Agent or such purchaser all proper bills of
sale, assignments, releases and other instruments as may be designated in any
such request.
ARTICLE X
TERMINATION EVENTS
     Section 10.1 Termination Events.
     The following events shall be Termination Events (“Termination Events”)
hereunder:
     (a) as of any Determination Date, the Average Portfolio Delinquency Ratio
exceeds 6.5%; or
     (b) as of any Determination Date, the Average Pool Charged-Off Ratio
exceeds 3.0%; or
     (c) as of any Determination Date, the Average Portfolio Charged-Off Ratio
exceeds 4.0%; or
     (d) either (I) the Advances Outstanding on any day exceeds the lesser of
the Facility Amount and Maximum Availability, or (II) the Combined Advances
Outstanding on any day exceeds the Combined Commitment Amount (recognizing that
Combined Advances Outstanding may be lowered by reductions in Advances
Outstanding hereunder as well as by reductions in “Advances Outstanding” under
the other Citibank Facilities), and the same continues unremedied for two
Business Days; provided that during the period of time that such event remains
unremedied, no additional Advances will be made under this Agreement and any
payments required to be made by the Servicer on a Payment Date shall be made
under Section 2.10; or
     (e) a Servicer Default occurs and is continuing; or
     (f) failure on the part of the Seller or Originator to make any payment or
deposit (including without limitation with respect to Collections) of principal
by the terms of any Transaction Document on the day such payment or deposit is
required to be made; or
     (g) failure on the part of the Seller or Originator to make any payment or
deposit (including without limitation with respect to Collections) other than
principal required by the terms of any Transaction Document on the day such
payment or deposit is required to be made and such failure continues unremedied
for a period of 2 Business Days; or
     (h) the occurrence of an Insolvency Event relating to the Seller or the
Originator; or

131



--------------------------------------------------------------------------------



 



     (i) the Seller shall become required to register as an “investment company”
within the meaning of the 1940 Act or the arrangements contemplated by the
Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act; or
     (j) a regulatory, tax or accounting body has ordered that the activities of
the Seller or any other Subsidiary of CapitalSource Inc. contemplated hereby be
terminated or, as a result of any other event or circumstance, the activities of
the Seller contemplated hereby may reasonably be expected to cause the Seller or
any other Subsidiary of CapitalSource Inc. to suffer materially adverse
regulatory, accounting or tax consequences; or
     (k) there shall exist any Material Adverse Effect; or
     (l) the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Seller or the
Originator and such lien shall not have been released within five Business Days,
or the Pension Benefit Guaranty Corporation shall file notice of a lien pursuant
to Section 4068 of ERISA with regard to any of the assets of the Seller or the
Originator and such lien shall not have been released within five Business Days;
or
     (m) any Change-in-Control shall occur; or
     (n) (i) any Transaction Document, or any lien or security interest granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Seller, the Originator, or the Servicer, or
     (ii) the Seller, the Originator, the Servicer or any other party shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of any Transaction Document or any lien or
security interest thereunder, or
     (iii) any security interest securing any obligation under any Transaction
Document shall, in whole or in part, cease to be a perfected first priority
security interest; or
     (o) on any date of determination, the aggregate Hedge Notional Amount in
effect for that day under all Hedge Transactions is less than the product of the
Hedge Percentage on such day and the Hedge Amount on that day, and the same
continues unremedied for a period of two Business Days; or
     (p) any failure on the part of the Seller or the Originator duly to observe
or perform (i) any covenants or agreements of the Seller or the Originator set
forth in this Agreement (other than as referred to in Section 10.1(f), 10.1(g),
10.1(o) or 10.1(r) or clause (ii) of this Section 10.1(p)) or the other
Transaction Documents to which the Seller or the Originator is a party and the
same continues unremedied for a period of 10 days after the earlier to occur of
(x) the date on which written notice of such failure requiring the same to be
remedied shall have been given to the Seller or the Originator by the
Administrative Agent and (y) the date on which the Seller or the Originator
becomes aware thereof or (ii) any covenant applicable to it contained in
Section 5.2; or

132



--------------------------------------------------------------------------------



 



     (q) any representation, warranty or certification made by the Seller or the
Originator in any Transaction Document or in any certificate delivered pursuant
to any Transaction Document shall prove to have been incorrect in any material
respect when made, and which (if capable of being cured without any adverse
impact on the Purchasers or the collectibility of the Assets) continues to be
unremedied for a period of 10 days after the earlier to occur of (i) the date on
which written notice of such incorrectness requiring the same to be remedied
shall have been given to the Seller or the Originator by the Administrative
Agent and (ii) the date on which the Seller or the Originator becomes aware
thereof; or
     (r) any failure by the Seller to give instructions or notice to the
Administrative Agent as required by this Agreement, or to deliver any required
Monthly Report or other Required Reports hereunder on or before the date
occurring two Business Days after the date such instruction, notice or report is
required to be made or given, as the case may be, under the terms of this
Agreement; or
     (s) the failure of the Seller, the Servicer or the Originator to make any
payment due with respect to recourse debt or other obligations, in the case of
the Servicer or the Originator, in excess of $10,000,000, or the occurrence of
any event or condition that would at such time permit acceleration of such
recourse debt or other obligations; or
     (t) (1) the rendering of one or more final judgments, decrees or orders by
a court or arbitrator of competent jurisdiction for the payment of money in
excess of $10,000,000, individually or in the aggregate, against the Originator,
or $2,000,000 against the Seller, individually or in the aggregate, and the
Originator shall not have either (i) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or
(ii) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal or (2) the
failure of the Originator or the Seller to make any payments due of amounts in
excess of $7,500,000 by the Originator, or $2,000,000 by the Seller, in the
settlement of any litigation, claim or dispute (excluding payments made from
insurance proceeds); or
     (u) as of any Determination Date, the Pool Yield does not equal or exceed
the Minimum Pool Yield and the same continues unremedied by the following
Determination Date; or
     (v) on any day an Overcollateralization Shortfall exists and continues
unremedied for two Business Days; or
     (w) as of any Quarterly Determination Date, the Originator’s ratio of
Consolidated Funded Indebtedness to Consolidated Tangible Net Worth is more than
6 to 1; or
     (x) the occurrence of a “Purchase Termination Event” under the Sale
Agreement; or
     (y) as of the Final Maturity Date, the Collection Date has not yet
occurred.

133



--------------------------------------------------------------------------------



 



     Section 10.2 Remedies.
     Upon the occurrence of any Termination Event, no Advances will thereafter
be made, and the Administrative Agent may, and at the request of Liquidity Banks
holding at least 66 2/3% of the Commitments then in effect shall, by notice to
the Seller, declare the Termination Date to have occurred and the Amortization
Period to have commenced (provided, that, upon the occurrence of any event
described in Section 10.1(h), the Termination Date shall occur and the
Amortization Period shall commence automatically without request from, or notice
to, any Person) and the Administrative Agent and the Secured Parties shall have,
in addition to all other rights and remedies under this Agreement or otherwise,
all other rights and remedies provided under the UCC of each applicable
jurisdiction and other Applicable Laws, which rights shall be cumulative, and
also may require the Seller and Servicer to, and the Seller and Servicer hereby
agree that they will at the Servicer’s expense and upon request of the
Administrative Agent forthwith, (i) assemble all or any part of the Collateral
as directed by the Administrative Agent and make the same available to the
Administrative Agent at a place to be designated by the Administrative Agent and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at a public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable. The Seller agrees that, to the extent notice of sale
shall be required by law, at least ten days’ notice to the Seller of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. All cash Proceeds received by the Administrative Agent in
respect of any sale of, collection from, or other realization upon, all or any
part of the Collateral (after payment of any amounts incurred in connection with
such sale) shall be deposited into the Collection Account and to be applied
against all or any part of the Aggregate Unpaids pursuant to Section 2.10 or
otherwise in such order as the Administrative Agent shall elect in its
discretion.
ARTICLE XI
INDEMNIFICATION
     Section 11.1 Indemnities by the Seller.
     (a) Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Seller hereby agrees to indemnify the
Administrative Agent, the Backup Servicer, the Collateral Custodian, the Secured
Parties, the Affected Parties and each of their respective assigns, Affiliates,
officers, directors, employees, advisors and agents thereof (collectively, the
“Indemnified Parties”), forthwith on demand, from and against any and all
damages, losses, claims, liabilities and related reasonable out of pocket costs
and expenses, including reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively referred to as the “Indemnified Amounts”) awarded
against or incurred by such Indemnified Party and other non-monetary damages of
any such Indemnified Party or any of them arising out of or as a result of this
Agreement or the ownership of an interest in the Collateral or in respect of any

134



--------------------------------------------------------------------------------



 



Asset included in the Collateral, excluding, however, (a) Indemnified Amounts to
the extent resulting from gross negligence or willful misconduct on the part of
such Indemnified Party or (b) Indemnified Amounts that have the effect of
recourse for non-payment of the Assets included in the Collateral due to credit
problems of the Obligors (except as otherwise specifically provided in this
Agreement). If the Seller has made any indemnity payment pursuant to this
Section 11.1 and such payment fully indemnified the recipient thereof and the
recipient thereafter collects any payments from others in respect of such
Indemnified Amounts then, the recipient shall repay to the Seller an amount
equal to the amount it has collected from others in respect of such indemnified
amounts. Without limiting the foregoing, the Seller shall indemnify each
Indemnified Party for Indemnified Amounts relating to or resulting from:
     (i) any representation or warranty made or deemed made by the Seller, the
Servicer (if the Originator or one of its Affiliates is the Servicer) or any of
their respective officers relating to the eligibility or qualification of any
Asset, which shall have been false or incorrect in any respect when made or
deemed made or delivered;
     (ii) any other representation or warranty made or deemed made by the
Seller, the Servicer (if the Originator or one of its Affiliates is the
Servicer) or any of their respective officers under or in connection with this
Agreement or any other Transaction Document, which shall have been false or
incorrect in any material respect when made or deemed made or delivered;
     (iii) the failure by the Seller or the Servicer (if the Originator or one
of its Affiliates is the Servicer) to comply with any term, provision or
covenant contained in this Agreement or any agreement executed in connection
with this Agreement, or with any Applicable Law, with respect to any Collateral
or the nonconformity of any Collateral with any such Applicable Law;
     (iv) the failure to vest and maintain vested in the Administrative Agent,
as agent for the Secured Parties, an undivided ownership interest in the
Collateral, together with all Collections, free and clear of any Lien (other
than Permitted Liens) whether existing at the time of any Advance or at any time
thereafter;
     (v) the failure to maintain, as of the close of business on each Business
Day prior to the Termination Date (I) an amount of Advances Outstanding that is
less than or equal to the lesser of (x) the Facility Amount and (y) the Maximum
Availability on such Business Day, or (II) Combined Advances Outstanding that is
less than or equal to the Combined Commitment Amount;
     (vi) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Laws with respect to any
Collateral, whether at the time of any Advance or at any subsequent time;
     (vii) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment with respect to any
Collateral (including, without limitation, a defense based on the Collateral not
being a legal, valid

135



--------------------------------------------------------------------------------



 



and binding obligation of such Obligor enforceable against it in accordance with
its terms), or any other claim resulting from the sale of the merchandise or
services related to such Collateral or the furnishing or failure to furnish such
merchandise or services;
     (viii) any failure of the Seller or the Servicer (if the Originator or one
of its Affiliates is the Servicer) to perform its duties or obligations in
accordance with the provisions of this Agreement or any of the other Transaction
Documents to which it is a party or any failure by the Originator, the Seller or
any Affiliate thereof to perform its respective duties under any Collateral;
     (ix) the failure of any Lock-Box Bank to remit any amounts held in a
Lock-Box Account pursuant to the instructions of the Servicer or the
Administrative Agent (to the extent such Person is entitled to give such
instructions in accordance with the terms hereof and of any applicable Lock-Box
Agreement) whether by reason of the exercise of set-off rights or otherwise;
     (x) any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Seller or the Originator to qualify to do business or file
any notice or business activity report or any similar report;
     (xi) any action taken by the Seller or the Servicer in the enforcement or
collection of any Collateral;
     (xii) any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with the Related Property or services that are the subject of
any Collateral;
     (xiii) any claim, suit or action of any kind arising out of or in
connection with Environmental Laws including any vicarious liability;
     (xiv) the failure by Seller to pay when due any Taxes for which the Seller
is liable, including without limitation, sales, excise or personal property
taxes payable in connection with the Collateral;
     (xv) any repayment by the Administrative Agent or a Secured Party of any
amount previously distributed in reduction of Advances Outstanding, or payment
of Interest or any other amount due hereunder or under any Hedging Agreement, in
each case which amount the Administrative Agent or a Secured Party believes in
good faith is required to be repaid;
     (xvi) the commingling of Collections on the Collateral at any time with
other funds, unless permitted hereunder;
     (xvii) any investigation, litigation or proceeding related to this
Agreement or the use of proceeds of Advances or the security interest in the
Collateral;

136



--------------------------------------------------------------------------------



 



     (xviii) any failure by the Seller to give reasonably equivalent value to
the Originator in consideration for the transfer by the Originator to the Seller
of any item of Collateral or any attempt by any Person to void or otherwise
avoid any such transfer under any statutory provision or common law or equitable
action, including, without limitation, any provision of the Bankruptcy Code;
     (xix) the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Sale Agreement;
     (xx) the failure of the Seller, the Originator or any of their respective
agents or representatives to remit to the Servicer or the Administrative Agent,
Collections on the Collateral remitted to the Seller, the Originator, the
Servicer or any such agent or representative; or
     (xxi) the failure by the Seller to comply with any of the covenants
relating to any Hedging Agreement in accordance with the Transaction Documents.
     (b) Any amounts subject to the indemnification provisions of this
Section 11.1 shall be paid by the Seller to the Indemnified Party within five
Business Days following such Person’s demand therefor.
     (c) If for any reason the indemnification provided above in this
Section 11.1 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless, then the Seller or the Servicer, as the case may
be, shall contribute to the amount paid or payable by such Indemnified Party as
a result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Seller or the Servicer, as the case
may be, on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.
     (d) The obligations of the Seller under this Section 11.1 shall survive the
resignation or removal of the Administrative Agent, the Servicer, the Backup
Servicer or the Collateral Custodian and the termination of this Agreement.
     Section 11.2 Indemnities by the Servicer.
     (a) Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party, forthwith on demand, from and against any and all Indemnified
Amounts awarded against or incurred by any such Indemnified Party by reason of
any acts, omissions or alleged acts or omissions of the Servicer, including, but
not limited to (i) any representation or warranty made by the Servicer under or
in connection with any Transaction Document, any Monthly Report, Servicer’s
Certificate or any other information or report delivered by or on behalf of the
Servicer pursuant hereto, which shall have been false, incorrect or misleading
in any material respect when made or deemed made, (ii) the failure by the
Servicer to comply with any Applicable Law, (iii) the failure of the Servicer to
comply with its duties or obligations in accordance with the Agreement, (iv) the
failure by the Servicer to comply with any of the covenants relating to any
Hedging Agreement in accordance with the Transaction Documents, or (v) any
litigation,

137



--------------------------------------------------------------------------------



 



proceedings or investigation against the Servicer. The provisions of this
indemnity shall run directly to and be enforceable by an injured party subject
to the limitations hereof.
     (b) Any amounts subject to the indemnification provisions of this
Section 11.2 shall be paid by the Servicer to the Indemnified Party within five
Business Days following such Person’s demand therefor.
     (c) The Servicer shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected Assets.
     (d) The obligations of the Servicer under this Section 11.2 shall survive
the resignation or removal of the Administrative Agent, the Backup Servicer or
the Collateral Custodian and the termination of this Agreement.
     (e) Any indemnification pursuant to this Section 11.2 shall not be payable
from the Collateral.
     Section 11.3 After-Tax Basis.
     Indemnification under Section 11.1 and Section 11.2 shall be in an amount
necessary to make the Indemnified Party whole after taking into account any tax
consequences to the Indemnified Party of the receipt of the indemnity provided
hereunder, including the effect of such tax or refund on the amount of tax
measured by net income or profits that is or was payable by the Indemnified
Party.
ARTICLE XII
THE ADMINISTRATIVE AGENT
     Section 12.1 The Administrative Agent.
     (a) Each Secured Party hereby appoints and authorizes the Administrative
Agent as its agent and bailee for purposes of perfection pursuant to the
applicable UCC or other Applicable Law and hereby further authorizes the
Administrative Agent to appoint additional agents and bailees to act on its
behalf and for the benefit of each Secured Party. Each Secured Party further
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Transaction
Documents as are delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. In
furtherance, and without limiting the generality, of the foregoing, each Secured
Party hereby appoints the Administrative Agent as its agent to execute and
deliver all further instruments and documents, and take all further action that
the Administrative Agent may deem necessary or appropriate or that a Secured
Party may reasonably request in order to perfect, protect or more fully evidence
the security interests granted by the Seller hereunder, or to enable any of them
to exercise or enforce any of their respective rights hereunder, including,
without limitation, the execution by the Administrative Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Collateral now
existing or hereafter arising, and such other instruments or notices, as may be
necessary or appropriate for the

138



--------------------------------------------------------------------------------



 



purposes stated hereinabove. The Purchasers may direct the Administrative Agent
to take any such incidental action hereunder. With respect to other actions
which are incidental to the actions specifically delegated to the Administrative
Agent hereunder, the Administrative Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Liquidity Banks; provided that the Administrative Agent
shall not be required to take any action hereunder if the taking of such action,
in the reasonable determination of the Administrative Agent, shall be in
violation of any Applicable Law or contrary to any provision of this Agreement
or shall expose the Administrative Agent to liability hereunder or otherwise. In
the event the Administrative Agent requests the consent of a Purchaser or a
Liquidity Bank pursuant to the foregoing provisions and the Administrative Agent
does not receive a consent (either positive or negative) from such Person within
ten Business Days of such Person’s receipt of such request, then such Purchaser
or Liquidity Bank shall be deemed to have declined to consent to the relevant
actions.
     (b) The Administrative Agent shall exercise such rights and powers vested
in it by this Agreement and the other Transaction Documents, and use the same
degree of care and skill in their exercise as a prudent person would exercise or
use under the circumstances in the conduct of such person’s own affairs. The
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with the Purchasers or
Liquidity Banks, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the Administrative Agent shall be read
into this Agreement or any other Transaction Document or otherwise exist for the
Administrative Agent. In performing its functions and duties hereunder and under
the other Transaction Documents, the Administrative Agent shall act solely as
agent for the Purchasers and Liquidity Banks and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for the Seller or any of its successors or assigns.
     (c) Administrative Agent’s Reliance, Etc. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this Agreement or any of the other Transaction Documents,
except for its or their own gross negligence or willful misconduct. Without
limiting the foregoing, the Administrative Agent: (i) may consult with legal
counsel (including counsel for the Seller or the Originator), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of the Seller, the Originator, or the Servicer
or to inspect the property (including the books and records) of the Seller, the
Originator, or the Servicer; (iv) shall not be responsible for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any of the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall incur
no liability under or in respect of this Agreement or any of the other
Transaction Documents by acting upon any notice (including notice by telephone),

139



--------------------------------------------------------------------------------



 



consent, certificate or other instrument or writing (which may be by telex)
believed by it to be genuine and signed or sent by the proper party or parties.
     (d) Credit Decision with Respect to the Administrative Agent. Each Secured
Party acknowledges that it has, independently and without reliance upon the
Administrative Agent, or any of the Administrative Agent’s Affiliates, and based
upon such documents and information as it has deemed appropriate, made its own
evaluation and decision to enter into this Agreement and the other Transaction
Documents to which it is a party. Each Secured Party also acknowledges that it
will, independently and without reliance upon the Administrative Agent, or any
of the Administrative Agent’s Affiliates, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under this Agreement and the other
Transaction Documents to which it is a party.
     (e) Indemnification of the Administrative Agent. Each Liquidity Bank agrees
to indemnify the Administrative Agent (to the extent not reimbursed by the
Seller or the Servicer), ratably in accordance with its Commitment (or, if the
Commitments have been terminated, then ratably according to the respective
amounts of the sum of (x) the aggregate Advances Outstanding funded by it plus
(y) the additional Advances it may be required to fund under the applicable
Liquidity Agreement) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any of the other Transaction Documents, or any
action taken or omitted by the Administrative Agent hereunder or thereunder;
provided that none of the Liquidity Banks shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Liquidity Bank agrees to reimburse the Administrative Agent,
ratably in accordance with its Commitment (or, if the Commitments have been
terminated, then ratably according to the respective amounts of the sum of
(x) the aggregate Advances Outstanding funded by it plus (y) the additional
Advances it may be required to fund under the applicable Liquidity Agreement)
promptly upon demand for any out-of-pocket expenses (including counsel fees)
incurred by the Administrative Agent in connection with the administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and the other Transaction Documents, to
the extent that the Administrative Agent is not reimbursed for such expenses by
the Seller or the Servicer.
     (f) Successor Administrative Agent. The Administrative Agent may resign at
any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five days’ written
notice thereof to each Purchaser and the Seller and may be removed at any time
with cause by the Purchasers acting jointly. Upon any such resignation or
removal, the Purchasers and (unless a Termination Event then exists) the Seller
acting jointly shall appoint a successor Administrative Agent. Each of the
Purchasers and the Seller agrees that it shall not unreasonably withhold or
delay its approval of the appointment of a successor Administrative Agent. If no
such successor Administrative Agent shall have been so appointed, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent’s giving of notice of resignation or the removal of the retiring

140



--------------------------------------------------------------------------------



 



Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Secured Parties, appoint a successor Administrative Agent which successor
Administrative Agent shall be either (i) a commercial bank organized under the
laws of the United States or of any state thereof and have a combined capital
and surplus of at least $50,000,000 or (ii) an Affiliate of such a bank. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XII shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
     (g) Payments by the Administrative Agent. All amounts received by the
Administrative Agent on behalf of the Purchasers shall be paid by the
Administrative Agent to the applicable Purchasers in accordance with the terms
of this Agreement, on the Business Day received by the Administrative Agent,
unless such amounts are received after 12:00 noon on such Business Day, in which
case the Administrative Agent shall use its reasonable efforts to pay such
amounts to the applicable Purchasers on such Business Day, but, in any event,
shall pay such amounts to such Purchasers not later than the following Business
Day.
     (h) Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.
     (i) Non-Reliance on the Administrative Agent. Each Purchaser expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including, without limitation, any review of the affairs of the
Seller, shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each Purchaser represents and warrants to the
Administrative Agent that it has and will, independently and without reliance
upon the Administrative Agent, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Seller and made its own decision to enter into this
Agreement, the other Transaction Documents or any Hedging Agreement, as the case
may be.
     (j) Administrative Agent and its Affiliates. The Administrative Agent and
any of its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Seller, Originator or Servicer or any
Affiliate of the foregoing as though the Administrative Agent was not the
Administrative Agent. With respect to the Advances made pursuant to this
Agreement, the Administrative Agent and each of its Affiliates shall have the
same rights and powers under this Agreement as any Liquidity Bank and may
exercise the same as though it were not the Administrative Agent.

141



--------------------------------------------------------------------------------



 



ARTICLE XIII
MISCELLANEOUS
     Section 13.1 Amendments and Waivers.
     (a) Except as provided in this Section 13.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Seller, the Servicer, the Administrative Agent and the
Secured Parties; provided that no such amendment, waiver or modification
adversely affecting the rights or obligations of the Backup Servicer, the
Collateral Custodian or any Hedge Counterparty shall be effective without the
written agreement of such Person; provided further, that the Administrative
Agent shall provide copies of all such amendments, waivers or other
modifications to the Backup Servicer and the Collateral Custodian if such
Persons were not signatories thereto.
     (b) The parties hereto acknowledge and agree that after the Closing Date
the Agreement may need to be amended to correct certain ambiguities or errors as
well as to correct inconsistencies with the terms of the other Transaction
Documents and each such party agrees to cooperate in good faith to effectuate,
and not to unreasonably withhold, delay or condition its consent to, any such
amendments; provided that notwithstanding the foregoing, to the extent any such
amendment would have an adverse effect on any Secured Party, such Secured Party
shall have the right to consent or withhold consent in its sole discretion.
     Section 13.2 Notices, Etc.
     All notices, reports and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or delivered,
as to each party hereto, at its address set forth under its name on the
signature pages hereof or at such other address as shall be designated by such
party in a written notice to the other parties hereto. All such notices and
communications shall be effective, upon receipt, or in the case of (a) notice by
mail, five days after being deposited in the United States mail, first class
postage prepaid or (b) notice by facsimile copy, when communication of receipt
is obtained.
     Section 13.3 Ratable Payments.
     If any Purchaser, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Aggregate Unpaids owing to such Purchaser
(other than payments received pursuant to Section 11.1) in a greater proportion
than that received by any other Purchaser, such Purchaser agrees, promptly upon
demand, to purchase for cash without recourse or warranty a portion of the
Aggregate Unpaids held by the other Purchasers so that after such purchase each
Purchaser will hold its ratable proportion of the Aggregate Unpaids; provided
that if all or any portion of such excess amount is thereafter recovered from
such Purchaser, such purchase shall be rescinded and the purchase price restored
to the extent of such recovery, but without interest.

142



--------------------------------------------------------------------------------



 



     Section 13.4 No Waiver; Remedies.
     No failure on the part of the Administrative Agent, the Collateral
Custodian, the Backup Servicer or a Secured Party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right. The
rights and remedies herein provided are cumulative and not exclusive of any
rights and remedies provided by law.
     Section 13.5 Binding Effect; Benefit of Agreement.
     This Agreement shall be binding upon and inure to the benefit of the
Seller, the Servicer, the Administrative Agent, the Backup Servicer, the
Collateral Custodian, the Secured Parties and their respective successors and
permitted assigns and, in addition, the provisions of Section 2.9(a)(1) and
Section 2.10(a)(1) shall inure to the benefit of each Hedge Counterparty,
whether or not that Hedge Counterparty is a Secured Party.
     Section 13.6 Term of this Agreement.
     This Agreement, including, without limitation, the Seller’s representations
and covenants set forth in Articles IV and V, and the Servicer’s
representations, covenants and duties set forth in Articles VI, VII and VIII,
create and constitute the continuing obligation of the parties hereto in
accordance with its terms, and shall remain in full force and effect until the
Collection Date. Upon the occurrence of the Collection Date and the written
request of the Seller, the Administrative Agent shall release its interest in
the Collateral pursuant to Section 9.2; provided however that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Seller pursuant to Articles III and IV the indemnification
and payment provisions of Article XI and the provisions of Section 13.9,
Section 13.10 and Section 13.11, shall be continuing and shall survive any
termination of this Agreement.
     Section 13.7 Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PROVISIONS THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). EACH OF THE PARTIES HERETO AND EACH
HEDGE COUNTERPARTY HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW
YORK STATE OR FEDERAL COURT LOCATED IN NEW YORK CITY. EACH OF THE PARTIES HERETO
AND EACH SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

143



--------------------------------------------------------------------------------



 



     Section 13.8 Waiver of Jury Trial.
     TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO AND
EACH HEDGE COUNTERPARTY HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN
THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
     Section 13.9 Costs, Expenses and Taxes.
     (a) In addition to the rights of indemnification granted under Article XI
hereof, the Seller and Originator agrees to pay on demand all reasonable out of
pocket costs and expenses of the Administrative Agent, the Backup Servicer, the
Collateral Custodian and the Secured Parties incurred in connection with the
preparation, execution, delivery, administration (including periodic auditing,
which shall be limited to two audits per year prior to the occurrence of a
Termination Event), renewal, amendment or modification of, or any waiver or
consent issued in connection with, this Agreement and the other documents to be
delivered hereunder or in connection herewith (including any Hedging Agreement),
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent, the Backup Servicer, the Collateral
Custodian and the Secured Parties with respect thereto and with respect to
advising the Administrative Agent, the Backup Servicer, the Collateral Custodian
and the Secured Parties as to their respective rights and remedies under this
Agreement and the other documents to be delivered hereunder or in connection
herewith (including any Hedging Agreement), and all reasonable out of pocket
costs and expenses, if any (including reasonable counsel fees and expenses),
incurred by the Administrative Agent, the Backup Servicer, the Collateral
Custodian or the Secured Parties in connection with the enforcement of this
Agreement and the other documents to be delivered hereunder or in connection
herewith (including any Hedging Agreement).
     (b) The Seller and Originator shall pay on demand any and all stamp, sales,
excise and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement,
the other documents to be delivered hereunder or any agreement or other document
providing liquidity support, credit enhancement or other similar support to the
Purchasers in connection with this Agreement or the funding or maintenance of
Advances hereunder.
     (c) The Seller and Originator shall pay on demand all other reasonable out
of pocket costs, expenses and Taxes (excluding income taxes) incurred by the
Administrative Agent and the Secured Parties (“Other Costs”), including, without
limitation, all costs and expenses incurred by the Administrative Agent in
connection with periodic audits of the Seller’s or the Servicer’s books and
records.

144



--------------------------------------------------------------------------------



 



     Section 13.10 No Proceedings.
     (a) Each of the parties hereto and each Hedge Counterparty (by accepting
the benefits of this Agreement) hereby agrees that it will not institute
against, or join any other Person in instituting against, any Issuer, any
Insolvency Proceeding so long as any commercial paper or other senior
indebtedness issued by such Issuer shall be outstanding and there shall not have
elapsed one year and one day since the last day on which any such commercial
paper or other senior indebtedness shall have been outstanding.
     (b) Each of the parties hereto (other than the Administrative Agent acting
with the consent of the Purchasers) hereby agrees that it will not institute
against, or join any other Person in instituting against, the Seller any
Insolvency Proceeding so long as there shall not have elapsed one year and one
day since the Collection Date; provided that nothing in this Section 13.10 shall
limit any party’s right to file any claim in or otherwise take any action with
respect to any Insolvency Proceeding that was instituted by any other Person.
     Section 13.11 Recourse Against Certain Parties.
     (a) No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Seller, the Servicer, the
Originator or any Secured Party as contained in this Agreement or any other
agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any administrator of the Administrative
Agent, the Seller, the Servicer, the Originator or any Secured Party, or any
incorporator, affiliate, stockholder, officer, employee or director of the
Administrative Agent, the Seller, the Servicer, the Originator or any Secured
Party, or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of the
Administrative Agent, the Seller, the Servicer, the Originator or any Secured
Party contained in this Agreement and all of the other agreements, instruments
and documents entered into by it pursuant hereto or in connection herewith are,
in each case, solely the corporate or limited liability company obligations of
the Administrative Agent, the Seller, the Servicer, the Originator or any
Secured Party, and that no personal liability whatsoever shall attach to or be
incurred by any administrator of the Administrative Agent, the Seller, the
Servicer, the Originator or any Secured Party or any incorporator, stockholder,
affiliate, officer, employee or director of the Administrative Agent, the
Seller, the Servicer, the Originator or any Secured Party or of any such
administrator, as such, or any other of them, under or by reason of any of the
obligations, covenants or agreements of the Administrative Agent, the Seller,
the Servicer, the Originator or any Secured Party contained in this Agreement or
in any other such instruments, documents or agreements, or that are implied
therefrom, and that any and all personal liability of every such administrator
of the Administrative Agent, the Seller, the Servicer, the Originator or any
Secured Party and each incorporator, stockholder, affiliate, officer, employee
or director of the Administrative Agent, the Seller, the Servicer, the
Originator or any Secured Party or of any such administrator, or any of them,
for breaches by the Administrative Agent, the Seller, the Servicer, the
Originator or any Secured Party of any such obligations, covenants or
agreements, which liability may arise either at common law or at equity, by
statute or constitution, or otherwise, is hereby expressly waived as a condition
of and in consideration for the execution of this

145



--------------------------------------------------------------------------------



 



Agreement. The provisions of this Section 13.11(a) shall survive the termination
of this Agreement.
     (b) [Intentionally omitted.]
     (c) Notwithstanding any contrary provision set forth herein, no claim may
be made by the Seller, the Originator or the Servicer or any other Person
against the Administrative Agent and the Secured Parties or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect to any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and the Seller, the Originator and the
Servicer each hereby waives, releases, and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected.
     (d) No obligation or liability to any Obligor under any of the Assets is
intended to be assumed by the Administrative Agent and the Secured Parties under
or as a result of this Agreement and the transactions contemplated hereby

Section 13.12   Protection of Right, Title and Interest in the Collateral;
Further Action Evidencing Advances.

     (a) The Servicer shall cause this Agreement, all amendments hereto and/or
all financing statements and continuation statements and any other necessary
documents covering the right, title and interest of the Administrative Agent as
agent for the Secured Parties and of the Secured Parties to the Collateral to be
promptly recorded, registered and filed, and at all times to be kept recorded,
registered and filed, all in such manner and in such places as may be required
by law fully to preserve and protect the right, title and interest of the
Administrative Agent as agent for the Secured Parties hereunder to all property
comprising the Collateral. The Servicer shall deliver to the Administrative
Agent file-stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing. The Seller shall cooperate fully with the
Servicer in connection with the obligations set forth above and will execute any
and all documents reasonably required to fulfill the intent of this
Section 13.12(a).
     (b) The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that the Administrative Agent may reasonably request in order to
perfect, protect or more fully evidence the Advances hereunder and the security
interest granted in the Collateral, or to enable the Administrative Agent or the
Secured Parties to exercise and enforce their rights and remedies hereunder or
under any Transaction Document.
     (c) If the Seller or the Servicer fails to perform any of its obligations
hereunder, the Administrative Agent or any Secured Party may (but shall not be
required to) perform, or cause performance of, such obligation; and the
Administrative Agent’s or such Secured Party’s costs and expenses incurred in
connection therewith shall be payable by the Seller as provided in Article XI.
The Seller irrevocably authorizes the Administrative Agent and appoints the

146



--------------------------------------------------------------------------------



 



Administrative Agent as its attorney-in-fact to act on behalf of the Seller
(i) to execute on behalf of the Seller as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral and (ii) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Collateral as a financing statement in such offices as the Administrative
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Secured Parties in
the Collateral. This appointment is coupled with an interest and is irrevocable.
     (d) Without limiting the generality of the foregoing, Seller will, not
earlier than six months and not later than three months prior to the fifth
anniversary of the date of filing of the financing statement referred to in
Section 3.1 or any other financing statement filed pursuant to this Agreement or
in connection with any Advance hereunder, unless the Collection Date shall have
occurred:
     (i) deliver and file or cause to be filed an appropriate continuation
statement with respect to such financing statement; and
     (ii) deliver or cause to be delivered to the Administrative Agent an
opinion of the counsel for Seller, in form and substance reasonably satisfactory
to the Administrative Agent confirming and updating the opinion delivered
pursuant to Section 3.1 with respect to perfection and otherwise to the effect
that the security interest hereunder continues to be an enforceable and
perfected security interest, subject to no other Liens of record except as
provided herein or otherwise permitted hereunder, which opinion may contain
usual and customary assumptions, limitations and exceptions.
     Section 13.13 Confidentiality
     (a) Each of the Administrative Agent, the Secured Parties, the Servicer,
the Collateral Custodian, the Backup Servicer and the Seller shall maintain and
shall cause each of its employees and officers to maintain the confidentiality
of the Agreement and all information with respect to the other parties,
including all information regarding the business of CapitalSource Inc. and its
Affiliates, the Seller and the Servicer hereto, and their respective businesses
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein or related to any of the
underlying Obligors, except that each such party and its officers and employees
may (i) disclose such information to its external accountants, attorneys,
investors, potential investors parties that provide or may in the future provide
first loss or credit enhancement to such Person and the agents of such Persons
(“Excepted Persons”); (ii) disclose the existence of the Agreement, but not the
financial terms thereof, (iii) disclose such information as is required by
Applicable Law and (iv) disclose the Agreement and such information in any suit,
action, proceeding or investigation (whether in law or in equity or pursuant to
arbitration) involving any of the Transaction Documents or any Hedging Agreement
for the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies, or interests under or in
connection with any of the Transaction Documents or any Hedging Agreement. It is
understood that the financial terms that may not be disclosed except in
compliance with this Section 13.13(a) include, without limitation, all fees and

147



--------------------------------------------------------------------------------



 



other pricing terms, and all Termination Events, Servicer Defaults, and priority
of payment provisions.
     (b) Anything herein to the contrary notwithstanding, the Seller and the
Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Collateral Custodian,
the Backup Servicer or the Secured Parties by each other, (ii) by the
Administrative Agent, the Collateral Custodian, the Backup Servicer and the
Secured Parties to any prospective or actual assignee or participant of any of
them provided such Person agrees to hold such information confidential, (iii) by
the Administrative Agent and the Secured Parties to any commercial paper dealer
or provider of a surety, guaranty or credit or liquidity enhancement to any
Issuer, or to any subordinated investor in any Issuer, and to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
provided each such Person is informed of the confidential nature of such
information or (iv) to any Rating Agency. In addition, the Secured Parties and
the Administrative Agent, may disclose any such nonpublic information as
required pursuant to any law, rule, regulation, direction, request or order of
any judicial, administrative or regulatory authority or proceedings (whether or
not having the force or effect of law).
     (c) Notwithstanding anything herein to the contrary, the foregoing shall
not be construed to prohibit (i) disclosure of any and all information that is
or becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of the Administrative Agents’, the Secured Parties’, the
Collateral Custodian’s, the Backup Servicer’s, the Seller, the Servicer or the
Originator business or that of their affiliates, (c) pursuant to any subpoena,
civil investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Administrative Agent, the
Secured Parties, the Collateral Custodian, the Backup Servicer, the Seller, the
Servicer or the Originator or an officer, director, employer, shareholder or
affiliate of any of the foregoing is a party, (d) in any preliminary or final
offering circular, registration statement or contract or other document approved
in advance by the Seller, the Servicer or the Originator or (e) to any
affiliate, independent or internal auditor, agent, employee or attorney of the
Collateral Custodian or Backup Servicer having a need to know the same, provided
that the Collateral Custodian or Backup Servicer advises such recipient of the
confidential nature of the information being disclosed; or (iii) any other
disclosure authorized in writing by the Seller, Servicer or Originator.
     (d) Notwithstanding any other provision herein or in any other Transaction
Document, each Purchaser and the Administrative Agent hereby confirms that the
Seller, the Originator and the Servicer (and each employee, representative or
other agent of each such party) may disclose to any and all Persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of the
transaction contemplated by this Agreement and the other Transaction Documents.
     Section 13.14 Execution in Counterparts; Severability; Integration.
     This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts (including by facsimile or by
electronic mail in portable

148



--------------------------------------------------------------------------------



 



document format (pdf)), each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and the Transaction Documents
contains the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, superseding all prior oral or written understandings delivered by the
Originator to the Administrative Agent and the Secured Parties.
     Section 13.15 Waiver of Set-off.
     (a) The Seller, the Servicer and the Originator each hereby waives any
right of setoff it may have or to which it may be entitled under this Agreement
from time to time against the Administrative Agent, each Purchaser, its
Affiliates or its respective assets.
     (b) Without in any way limiting the provisions of Section 13.3, the
Administrative Agent and each Purchaser is hereby authorized (in addition to any
other rights it may have) at any time after the occurrence and during the
continuance of a Termination Event to set-off, appropriate and apply (without
presentment, demand, protest or other notice which are hereby expressly waived)
any deposits and any other indebtedness held or owing by the Administrative
Agent or such Purchaser to, or for the respective account of, the Seller, the
Servicer or the Originator against any amount owing by the Seller, the Servicer
or the Originator, respectively, to such Person or to the Administrative Agent
on behalf of such Person (even if contingent or unmatured). For the avoidance of
doubt, the right of setoff set forth in this Section 13.15(b) does not permit
setoff of deposits and indebtedness held or owing by one Person to or for the
account of a second Person against amounts owing by any Person other than such
second Person.
     Section 13.16 Assignments.
     (a) This Agreement and each Issuer’s rights and obligations herein
(including ownership of each Asset) shall be assignable by the Issuers and their
successors and assigns to any Eligible Assignee (including, without limitation,
pursuant to the Liquidity Agreement). Each assigning Issuer shall notify the
Administrative Agent and the Seller of any such assignment.
     (b) Each Liquidity Bank may assign to any Eligible Assignee or to any other
Liquidity Bank all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
any Assets or interests therein owned by it); provided, however, that
     (i) each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement,
     (ii) the amount being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance Agreement with respect to such

149



--------------------------------------------------------------------------------



 



assignment) shall in no event be less than the lesser of (x) $25,000,000 and
(y) all of the assigning Purchaser’s Commitment,
     (iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement, together with a processing and recordation
fee of $2,500,
     (iv) with respect to any Liquidity Bank, concurrently with such assignment,
such assignor Liquidity Bank shall assign to such assignee Liquidity Bank or
other Eligible Assignee an equal percentage of its rights and obligations under
the Liquidity Agreement (or, if such assignor Liquidity Bank is Citibank, it
shall arrange for such assignee Liquidity Bank or other Eligible Assignee to
become a party to the Liquidity Agreement for a maximum principal amount equal
to the assignee’s Commitment), and
     (v) Citibank may not assign any portion of its Commitment to the extent
that it reduces such Commitment below 50% of the Facility Amount.
     Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance Agreement, have the rights and obligations of a
Liquidity Bank hereunder and (y) the assigning Purchaser shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish such rights and be released from
such obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Purchaser’s rights and obligations under this Agreement, such Purchaser shall
cease to be a party hereto).
     (c) With respect to the Liquidity Banks, the Administrative Agent shall
maintain at its address referred to in Section 13.2 of this Agreement a copy of
each Assignment and Acceptance Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Liquidity Banks
and the Commitment of, and aggregate outstanding principal of Advances owned by,
each Liquidity Bank from time to time (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Seller, the Originator, the Administrative Agent and the
Liquidity Banks may treat each person whose name is recorded in the Register as
a Liquidity Bank under this Agreement for all purposes of this Agreement. The
Register shall be available for inspection by the Seller or any Liquidity Bank
at any reasonable time and from time to time upon reasonable prior notice. Upon
its receipt of an Assignment and Acceptance Agreement executed by an assigning
Liquidity Bank and an Eligible Assignee, the Administrative Agent shall, if such
Assignment and Acceptance Agreement has been completed, (i) accept such
Assignment and Acceptance Agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Seller.
     (d) Notwithstanding any other provision of this Section 13.16, any
Liquidity Bank may at any time pledge or grant a security interest in all or any
portion of its rights (including, without limitation, rights to payment of
interest and principal) under this Agreement or under

150



--------------------------------------------------------------------------------



 



any Liquidity Agreement to secure obligations of such Liquidity Bank to a
Federal Reserve Bank, without notice to or consent of the Seller or the
Administrative Agent; provided that no such pledge or grant of a security
interest shall release a Liquidity Bank from any of its obligations hereunder or
under the Liquidity Agreement, as the case may be, or substitute any such
pledgee or grantee for such Liquidity Bank as a party hereto or to the Liquidity
Agreement, as the case may be.
     (e) Each Liquidity Bank may sell participations, to one or more banks or
other entities, in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owned by it); provided, however, that
     (i) such Liquidity Bank’s obligations under this Agreement (including,
without limitation, its Commitment to the Seller hereunder) shall remain
unchanged,
     (ii) such Liquidity Bank shall remain solely responsible to the other
parties to this Agreement for the performance of such obligations, and
     (iii) concurrently with such participation, the selling Liquidity Bank
shall sell to such bank or other entity a participation in an equal percentage
of its rights and obligations under the Liquidity Agreement.
     The Administrative Agent, the Purchasers, other Liquidity Banks and the
Seller shall have the right to continue to deal solely and directly with such
Liquidity Bank in connection with such Person’s rights and obligations under
this Agreement.
     (f) This Agreement and the rights and obligations of the Administrative
Agent herein shall be assignable by the Administrative Agent and its successors
and assigns; provided, however, that the Administrative Agent agrees that it
will not assign such rights and obligations to any Person other than an
Affiliate of Citibank unless:
     (i) in the reasonable judgment of the Administrative Agent, the
Administrative Agent determines that continued service by it (or its Affiliate)
as Administrative Agent hereunder would be inconsistent with, or otherwise
disadvantageous under, applicable legal, tax or regulatory restrictions, in
which case the Administrative Agent shall notify the Seller of such
determination and consult with the Seller regarding the selection of an
assignee; or
     (ii) there shall have occurred any Termination Event, which shall be
continuing; or
     (iii) the Seller shall have consented to such assignment (such consent not
to be unreasonably withheld or delayed).
     (g) The Seller may not assign its rights or obligations hereunder or any
interest herein, or permit any Lien (other than any Permitted Lien) to exist
upon, any of the Seller’s rights, obligations or duties under this Agreement,
without the prior written consent of the Administrative Agent and each Hedge
Counterparty.

151



--------------------------------------------------------------------------------



 



     (h) Each of the Purchasers and any Eligible Assignee that becomes a party
to this Agreement shall be deemed to have represented, acknowledged and agreed
as follows:
     (1) Such Person is either (i) a “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act of 1933, as amended (the
“Securities Act”), who is also a Qualified Purchaser (as defined in the 1940
Act), acquiring the Variable Funding Certificate for its own account or for one
or more accounts, each of whom is a qualified institutional buyer who is also a
Qualified Purchaser, or (ii) an institutional “accredited investor” within the
meaning of Rule 501 under the Securities Act who is also a Qualified Purchaser.
     (2) The Variable Funding Certificate may not be reoffered, resold, pledged
or otherwise transferred except to a Qualified Purchaser. Such Person
understands that the Variable Funding Certificate may not at any time be held by
or on behalf of a Person that is not a Qualified Purchaser. No sale, pledge or
other transfer of the Variable Funding Certificate (or any interest therein) may
be made if such transfer would have the effect of requiring the Seller to
register as an investment company under the 1940 Act.
     Section 13.17 Heading and Exhibits.
     The headings herein are for purposes of references only and shall not
otherwise affect the meaning or interpretation of any provision hereof. The
schedules and exhibits attached hereto and referred to herein shall constitute a
part of this Agreement and are incorporated into this Agreement for all
purposes.
     Section 13.18 Loans Subject to Retained Interest Provisions.
     (a) With respect to any Loan included in the Collateral subject to the
Retained Interest provisions of this Agreement, the Seller will own only the
principal portion of such Loans outstanding as of the applicable Cut-Off Date.
Collections from the Obligor on such Revolving Loan will be allocated first to
the portion of such Revolving Loan owned by the Originator, its Affiliate
special purpose entities under any warehouse facility involving the Originator
or one of its Affiliates, any co-lenders under such facilities or a term
transaction or warehouse facility involving the Originator or one of its
Affiliates; provided that if (i) a payment default occurs, or an event of
default occurs (without waiver) with respect to any of the related Loans, or an
Insolvency Event with respect to the related Obligor, (ii) the Servicer has
determined that the creditworthiness of the Obligor under such related Loan has
deteriorated such that it materially and adversely affects the value of such
related Loan or has reduced in a material manner the likelihood of repayment in
full thereunder, (iii) the Originator has determined in its sole discretion to
reduce or terminate its commitment to an Obligor, (iv) a Termination Event or
Unmatured Termination Event occurs, (v) an Allocation Adjustment Event occurs,
or (vi) a Liquidity Factor Reduction Event shall have occurred and be
continuing, then at such time and all times thereafter, Collections received on
(A) the applicable Loan (in the case of clause (i), (ii) or (iii) above or
during the time that a Liquidity Factor Reduction Event shall have occurred and
be continuing in the case of clause (vi) above) or (B) all the Revolving Loans
(in the case of clause (iv) or (v) above) will be allocated between the portion
owned by the

152



--------------------------------------------------------------------------------



 



Originator, its Affiliate special purpose entities under the warehouse or term
facilities then outstanding and the portion owned by the Seller, pro rata based
upon the outstanding principal amount of each such portion.
     (b) With respect to any Term Loans included in the Collateral subject to
the Retained Interest provisions of this Agreement, Principal Collections and
Interest Collections received by the Servicer will be allocated between the
portion owned by the Seller and to the portion not owned by the Seller (if any)
on a pro rata basis according to the outstanding principal amount of such
portion.
     Section 13.19 Tax Treatment of Advances.
     It is the intention of the Seller and the Purchasers that, for U.S.
federal, state and local income and franchise tax purposes only, the Advances
made hereunder will be treated as indebtedness secured by the Collateral. The
Seller, by entering into this Agreement, and the Purchasers, by making the
Advances described herein, agree to treat the Advances for U.S. federal, state
and local income and franchise tax purposes as indebtedness. The provisions of
this Agreement and all related Transaction Documents shall be construed to
further these intentions of the parties.
     Section 13.20 Appointment of Successor Agent.
     (a) Pursuant to the provisions of Section 12.1(f), the Original Agent
resigns as administrative agent under the Original Agreement and the other
Transaction Documents, effective as of the date on which the conditions
precedent set forth in Section 3.3 are satisfied or waived. The Purchasers and
the Seller appoint CNAI as Administrative Agent under this Agreement and the
other Transaction Documents effective as of such date and agree to waive the
notice period set forth in Section 12.1(f).
     (b) In connection with the agency succession described in the foregoing
Section 13.20(a), and effective as of the date set forth in Section 13.20(a) and
without the need for further action (except as expressly set forth below),
(i) the Administrative Agent shall succeed to and become vested with all of the
rights, powers, privileges and duties as administrative agent under the
Transaction Documents, (ii) the Original Agent shall be discharged from its
duties and obligations as administrative agent under the Transaction Documents,
(iii) all provisions of this Agreement set forth in Article XII and
Sections 11.1 and 11.2 hereof shall continue in effect for the Original Agent
while it was acting as administrative agent under the Transaction Documents,
(iv) the Administrative Agent shall bear no responsibility or liability for any
actions taken or omitted to be taken by the Original Agent while Original Agent
served as administrative agent under the Transaction Documents, (v) each of
Original Agent, Seller, Servicer, Originator and the Purchasers authorizes the
Administrative Agent to file any Uniform Commercial Code financing statements,
assignments or amendments that the Administrative Agent deems necessary or
desirable to evidence the Administrative Agent’s succession as administrative
agent under the Transaction Documents, and (vi) each of Original Agent, Seller,
Servicer and Originator agrees, upon the reasonable request of Administrative
Agent, to take such additional actions and to execute and deliver such other
documents and instruments as the Administrative Agent may reasonably request to
effect the

153



--------------------------------------------------------------------------------



 



Administrative Agent’s succession as administrative agent under the Transaction
Documents. Without limiting the generality of the foregoing, Original Agent
hereby assigns to the Administrative Agent, without warranty, recourse or
representation, all of the Original Agent’s right, title and interest and all
liens and security interests in and on the Collateral, all of which the Seller
and Originator affirms shall remain in full force and effect; and the Original
Agent acknowledges and agrees that, after giving effect to such assignment to
the Administrative Agent, the Original Agent shall no longer have any right,
title and interest or any liens and security interest in and on the Collateral.
     Section 13.21 Payment Direction.
          The Seller hereby directs the Purchasers to pay the amount of the
initial Advance to be made by them on the Closing Date, in accordance with the
terms of the Omnibus Payoff and Restructuring Agreement, in the amount of
$499,500,000 directly to the Original Purchaser in immediately available funds
at the account designated by the Original Purchaser.

154



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

              THE SELLER:   CS FUNDING VII DEPOSITOR LLC    
 
           
 
  By:   /S/ JEFFREY A. LIPSON
 
        Name: Jeffrey A. Lipson         Title: Vice President and Treasurer    

              CS Funding VII Depositor LLC     4445 Willard Avenue, 12th Floor  
  Chevy Chase, Maryland 20815
 
  Attention:   Treasurer
 
  Facsimile No.:   (301) 841-2375
 
  Confirmation No.:   (301) 841-2731]

              THE LOAN ORIGINATOR   CAPITALSOURCE FINANCE LLC    
AND SERVICER:
           
 
           
 
  By:   /S/ JEFFREY A. LIPSON
 
        Name: Jeffrey A. Lipson         Title: Vice President and Treasurer    

              CapitalSource Finance LLC     4445 Willard Avenue, 12th Floor    
Chevy Chase, Maryland 20815
 
  Attention:   Treasurer
 
  Facsimile No.:   (301) 841-2375
 
  Confirmation No.:   (301) 841-2731

[Signatures Continued on the Following Page]
Sale and Servicing Agreement

 



--------------------------------------------------------------------------------



 



              ISSUER:   CHARTA, LLC,           in its capacity as an Issuer    
 
           
 
  By:   Citicorp North America, Inc.,
as Attorney-in-Fact    
 
           
 
  By:   /S/ GERALD F. KEEFE    
 
     
 
   
 
  Name:   Gerald F. Keefe    
 
     
 
   
 
  Title:   Authorized Signatory    
 
     
 
   
 
                CHARTA, LLC         450 Mamaroneck Avenue         Harrison, N.Y.
10528         Attention: Global Securitization         Facsimile No.:
914-899-7890         Confirmation No.: 914-899-7218    

[Signatures Continued on the Following Page]
Sale and Servicing Agreement

 



--------------------------------------------------------------------------------



 



              LIQUIDITY BANK:   CITIBANK, N.A.,         in its capacity as a
Liquidity Bank    
 
           
 
  By:   /S/ GERALD F. KEEFE    
 
     
 
   
 
  Name:   Gerald F. Keefe    
 
     
 
   
 
  Title:   Authorized Signatory    
 
     
 
   
 
                Citibank, N.A.         450 Mamaroneck Avenue         Harrison,
N.Y. 10528         Attention: Global Securitization         Facsimile No.:
914-899-7890         Confirmation No.: 914-899-7218    

              THE ADMINISTRATIVE AGENT:   CITICORP NORTH AMERICA, INC.    
 
           
 
  By:   /S/ GERALD F. KEEFE    
 
     
 
   
 
  Name:   Gerald F. Keefe    
 
     
 
   
 
  Title:   Authorized Signatory    
 
     
 
   
 
                Citicorp North America, Inc., as Administrative Agent        
450 Mamaroneck Avenue         Harrison, N.Y. 10528         Attention: Global
Securitization         Facsimile No.: (914) 899-7890         Confirmation No.:
(914) 899-7218    

Sale and Servicing Agreement

 



--------------------------------------------------------------------------------



 



              THE BACKUP SERVICER:   WELLS FARGO BANK, NATIONAL     AND THE
COLLATERAL   ASSOCIATION, not in its individual capacity but     CUSTODIAN:  
solely as Backup Servicer and as Collateral Custodian

   
 
  By:   /s/ JOE NARDI    
 
  Name:  
Joe Nardi
   
 
  Title:  
Vice President
   
 
     
 
   
 
                Wells Fargo Bank, National Association         Sixth Street and
Marquette Avenue         MAC N9311-161         Minneapolis, Minnesota 55479    

             
 
  Attention:   Corporate Trust Services    
 
      Collateral-Backed Administration    
 
  Facsimile No.:   (612) 667-3539    
 
  Confirmation No.:   (612) 667-8058    

Sale and Servicing Agreement

 